Exhibit 10.1
 
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of December 28, 2007
 
among
 
MIDDLEBY MARSHALL INC.,
 
THE MIDDLEBY CORPORATION,
 
VARIOUS FINANCIAL INSTITUTIONS,
 
WELLS FARGO BANK, N.A.,
as Syndication Agent,


ROYAL BANK OF CANADA,
and
RBS CITIZENS, N.A.,
as Co-Documentation Agents,


FIFTH THIRD BANK
and
NATIONAL CITY BANK
as Co-Agents


and
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Issuing Lender and Swing Line Lender
 
BANC OF AMERICA SECURITIES LLC
Lead Arranger and Book Manager
  
 

--------------------------------------------------------------------------------

 

CONTENTS
       
Clause
 
Page
       
SECTION 1
DEFINITIONS
1
         
1.1
Definitions
1
         
1.2
Other Interpretive Provisions
15
         
1.3
Allocation of Loans and Percentages at the Effective Time
16
         
SECTION 2
COMMITMENTS OF THE LENDERS; BORROWING AND CONVERSION PROCEDURES; LETTER OF
CREDIT PROCEDURES; SWING LINE LOANS
17
         
2.1
Commitments
17
         
2.1.1
Revolving Loans
17
         
2.1.2
L/C Commitment
17
         
2.2
Loan Procedures
17
         
2.2.1
Various Types of Loans
17
         
2.2.2
Borrowing Procedures
18
         
2.2.3
Conversion and Continuation Procedures
18
         
2.3
Letter of Credit Procedures
19
         
2.3.1
L/C Applications
19
         
2.3.2
Participations in Letters of Credit
20
         
2.3.3
Reimbursement Obligations
20
         
2.3.4
Limitation on Obligations of Issuing Lenders
20
         
2.3.5
Funding by Lenders to Issuing Lenders
21
         
2.3.6
Information regarding Letters of Credit
21
         
2.3.7
Joint Applications
21
         
2.3.8
Applicability of ISP and UCP
22
         
2.4
Swing Line Loans
22
         
2.4.1
Swing Line Loans
22
         
2.4.2
Swing Line Loan Procedures
22
         
2.4.3
Refunding of, or Funding of Participations in, Swing Line Loans
22
         
2.4.4
Repayment of Participations
23
         
2.4.5
Participation Obligations Unconditional
23
         
2.5
Commitments Several
23
         
2.6
Certain Conditions
24
         
SECTION 3
RECORDKEEPING
24
         
SECTION 4
INTEREST
24
         
4.1
Interest Rates
24
         
4.2
Interest Payment Dates
24
         
4.3
Setting and Notice of Eurodollar Rates
24
         
4.4
Computation of Interest
25
 

 

--------------------------------------------------------------------------------


 
CONTENTS
       
Clause
 
Page
       
SECTION 5
FEES
25
         
5.1
Commitment Fee
25
         
5.2
Letter of Credit Fees
25
         
5.3
Up-Front Fees
25
         
5.4
Administrative Agent’s and Lead Arranger’s Fees
26
         
SECTION 6
REPAYMENT OF LOANS; REDUCTION AND TERMINATION OF THE COMMITMENTS; PREPAYMENTS
26
         
6.1
Repayment of Loans
26
         
6.2
Changes in the Commitment Amount
26
         
6.2.1
Voluntary Reductions and Termination of the Commitment Amount
26
         
6.2.2
Increase in the Commitment Amount
26
         
6.3
Prepayments
27
         
6.3.1
Voluntary Prepayments
27
         
SECTION 7
MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES
27
         
7.1
Making of Payments
27
         
7.2
Application of Certain Payments
28
         
7.3
Due Date Extension
28
         
7.4
Setoff
28
         
7.5
Proration of Payments
28
         
7.6
Taxes
28
         
7.7
Non-Receipt of Funds by Administrative Agent
30
         
SECTION 8
INCREASED COSTS; SPECIAL PROVISIONS FOR EURODOLLAR LOANS
31
         
8.1
Increased Costs
31
         
8.2
Basis for Determining Interest Rate Inadequate or Unfair
32
         
8.3
Changes in Law Rendering Eurodollar Loans Unlawful
33
         
8.4
Funding Losses
33
         
8.5
Right of Lenders to Fund through Other Offices
33
         
8.6
Discretion of Lenders as to Manner of Funding
33
         
8.7
Mitigation of Circumstances; Replacement of Affected Lender
34
         
8.8
Conclusiveness of Statements; Survival of Provisions
34
         
SECTION 9
REPRESENTATIONS AND WARRANTIES
34
         
9.1
Organization, etc
34
         
9.2
Authorization; No Conflict
35
         
9.3
Validity and Binding Nature
35
         
9.4
Financial Condition
35
         
9.5
No Material Adverse Change
35
 

 
ii

--------------------------------------------------------------------------------


 
CONTENTS
       
Clause
 
Page
       
9.6
Litigation and Contingent Liabilities
35
         
9.7
Ownership of Properties; Liens
36
         
9.8
Subsidiaries
36
         
9.9
Pension Plans
36
         
9.10
Investment Company Act
36
         
9.11
Regulation U
36
         
9.12
Taxes
37
         
9.13
Solvency, etc
37
         
9.14
Environmental Matters
37
         
9.15
Information
37
         
9.16
No Default
38
         
9.17
No Burdensome Restrictions
38
         
SECTION 10
COVENANTS
38
         
10.1
Reports, Certificates and Other Information
38
         
10.1.1
Audit Report
38
         
10.1.2
Quarterly Reports
38
         
10.1.3
Compliance Certificates
39
         
10.1.4
Reports to SEC and to Shareholders
39
         
10.1.5
Notice of Default, Litigation, ERISA and Environmental Matters
39
         
10.1.6
Subsidiaries
40
         
10.1.7
Management Reports
40
         
10.1.8
Projections
40
         
10.1.9
  Other Information
40
         
10.2
Books, Records and Inspections
40
         
10.3
Insurance
41
         
10.4
Compliance with Laws, Material Contracts; Payment of Taxes and Liabilities
41
         
10.5
Maintenance of Existence, etc
41
         
10.6
Financial Covenants
41
         
10.6.1
Fixed Charge Coverage Ratio
41
         
10.6.2
Leverage Ratio
41
         
10.7
Limitations on Debt
41
         
10.8
Liens
42
         
10.9
Restricted Payments
44
         
10.10
Mergers, Consolidations, Sales
44
         
10.11
Use of Proceeds
45
 

 
iii

--------------------------------------------------------------------------------


 
CONTENTS
       
Clause
 
Page
       
10.12
Further Assurances
45
         
10.13
Transactions with Affiliates
45
         
10.14
Employee Benefit Plans
46
         
10.15
Environmental Laws
46
         
10.16
Unconditional Purchase Obligations
46
         
10.17
Inconsistent Agreements
46
         
10.18
Business Activities
46
         
10.19
Advances and Other Investments
46
         
10.20
Foreign Subsidiaries
47
         
10.21
Amendments to Certain Documents
48
         
10.22
Real Estate Documents
48
         
SECTION 11
EFFECTIVENESS; CONDITIONS OF LENDING, ETC
48
         
11.1
Effectiveness
48
         
11.1.1
Resolutions
49
         
11.1.2
Other Consents, etc
49
         
11.1.3
Incumbency and Signature Certificates
49
         
11.1.4
 Confirmation
49
         
11.1.5
 Opinion of Counsel for the Loan Parties
49
         
11.1.6
Star Merger
49
         
11.1.7
Compliance Certificate
50
         
11.1.8
Amendments to Mortgages
50
         
11.1.9
Form U-1
50
         
11.1.10
Other
50
         
11.2
Conditions to All Credit Extensions
50
         
11.2.1
Compliance with Representations and Warranties, No Default, etc
50
         
11.2.2
 Confirmatory Certificate
50
         
SECTION 12
EVENTS OF DEFAULT AND THEIR EFFECT
51
         
12.1
Events of Default
51
         
12.1.1
Non-Payment of the Loans, etc
51
         
12.1.2
Non-Payment of Other Debt
51
         
12.1.3
Bankruptcy, Insolvency, etc
51
         
12.1.4
Non-Compliance with Provisions of This Agreement
51
         
12.1.5
 Representations and Warranties
51
         
12.1.6
Pension Plans
52
         
12.1.7
Judgments
52
         
12.1.8
Invalidity of Subsidiary Guaranty, etc
52
 

 
iv

--------------------------------------------------------------------------------


 
CONTENTS
       
Clause
 
Page
       
12.1.9
Invalidity of Collateral Documents, etc
52
         
12.1.10
  Change in Control
52
         
12.2
Effect of Event of Default
53
         
SECTION 13
PARENT GUARANTY
53
         
13.1
The Guaranty
53
         
13.2
Guaranty Unconditional
53
         
13.3
Discharge Only Upon Payment In Full; Reinstatement In Certain Circumstances
54
         
13.4
Waiver by the Parent
54
         
13.5
Delay of Subrogation
54
         
13.6
Stay of Acceleration
54
         
SECTION 14
THE ADMINISTRATIVE AGENT
55
         
14.1
Appointment and Authorization
55
         
14.2
Delegation of Duties
55
         
14.3
Liability of Administrative Agent
55
         
14.4
Reliance by Administrative Agent
56
         
14.5
Notice of Default
56
         
14.6
Credit Decision
57
         
14.7
Indemnification
57
         
14.8
Administrative Agent in Individual Capacity
58
         
14.9
Successor Administrative Agent
58
         
14.10
Withholding Tax
59
         
14.11
Collateral Matters
60
         
14.12
Other Agents
60
         
SECTION 15
GENERAL
61
         
15.1
Waiver; Amendments
61
         
15.2
Confirmations
61
         
15.3
Notices
61
         
15.4
Computations
62
         
15.5
Regulation U
62
         
15.6
Costs, Expenses and Taxes
62
         
15.7
Subsidiary References
62
         
15.8
Captions
62
         
15.9
Assignments; Participations
62
         
15.9.1
Assignments
63
         
15.9.2
Participations
64
 

 
v

--------------------------------------------------------------------------------


 
CONTENTS
       
Clause
 
Page
         
15.10
Governing Law
65
         
15.11
Counterparts
65
         
15.12
Successors and Assigns
65
         
15.13
Indemnification by the Company
65
         
15.14
Forum Selection and Consent to Jurisdiction
66
         
15.15
Waiver of Jury Trial
66
         
15.16
USA PATRIOT ACT NOTICE
66
 



 
vi

--------------------------------------------------------------------------------

 
 
SCHEDULES
 
SCHEDULE 1.1
Pricing Schedule

SCHEDULE 2.1
Lenders and Initial Commitments and Percentages

SCHEDULE 9.6
Litigation and Contingent Liabilities

SCHEDULE 9.7
Ownership of Properties; Liens

SCHEDULE 9.8
Subsidiaries

SCHEDULE 9.14
Environmental Matters

SCHEDULE 10.7(h)
Existing Debt

SCHEDULE 10.8
Existing Liens

SCHEDULE 10.19
Existing Investments

SCHEDULE 15.3
Addresses for Notices

 
EXHIBITS
 
EXHIBIT A
Form of Compliance Certificate

EXHIBIT B
Copy of Subsidiary Guaranty

EXHIBIT C
Copy of Security Agreement

EXHIBIT D
Copy of U.S. Pledge Agreement

EXHIBIT E
Form of Assignment Agreement

EXHIBIT F
Form of Confirmation

EXHIBIT G
Form of Increase Request


 
vii

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
 
This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 28, 2007
(this “Agreement”) is among MIDDLEBY MARSHALL INC., a Delaware corporation (the
“Company”), THE MIDDLEBY CORPORATION, a Delaware corporation (the “Parent”),
each financial institution that from time to time becomes a party hereto as a
lender (each a “Lender”) and BANK OF AMERICA, N.A. (in its individual capacity,
“Bank of America”), as administrative agent for the Lenders.
 
WHEREAS, the Company, the Parent, various financial institutions and Bank of
America, as administrative agent, have entered into a third amended and restated
credit agreement dated as of December 23, 2004 (the “Existing Credit
Agreement”);
 
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement pursuant to this Agreement; and
 
WHEREAS, the parties hereto intend that this Agreement and the documents
executed in connection herewith not effect a novation of the obligations of the
Company and the Parent under the Existing Credit Agreement, but merely a
restatement of and, where applicable, an amendment to the terms governing such
obligations;
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt of which are hereby
acknowledged, the parties hereto agree as follows:
 
SECTION 1   DEFINITIONS.
 
1.1      Definitions.  When used herein the following terms shall have the
following meanings:
 
Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary).
 
Administrative Agent means Bank of America in its capacity as administrative
agent for the Lenders hereunder and any successor thereto in such capacity.
 
Affected Lender means any Lender (a) that is a Defaulting Lender and/or (b) that
has given notice to the Company (which has not been rescinded) of (i) any
obligation by the Company to pay any amount pursuant to Section 7.6 or 8.1 or
(ii) the occurrence of any circumstance of the nature described in Section 8.2
or 8.3.
 
Affiliate of any Person means (i) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person and (ii) any officer or director of such Person.

 

--------------------------------------------------------------------------------

 



 
Agent-Related Persons means Bank of America or any successor agent arising under
Section 14.9, together with their respective Affiliates (including, in the case
of Bank of America, Banc of America Securities LLC), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
 
Agreement - see the Preamble.
 
Assignee - see Section 15.9.1.
 
Assignment Agreement - see Section 15.9.1.
 
Bank of America - see the Preamble.
 
Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.
 
Base Rate Loan means a Loan that bears interest at or by reference to the Base
Rate.
 
Business Day means any day (other than a Saturday or Sunday) on which Bank of
America is open for commercial banking business in Chicago, Charlotte, Dallas
and New York and, in the case of a Business Day which relates to a Eurodollar
Loan, on which dealings are carried on in the London interbank eurodollar
market.
 
Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Parent, but excluding expenditures made in connection with (a) the
replacement, substitution or restoration of assets to the extent financed (i)
from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored or (ii) with awards
of compensation arising from the taking by eminent domain or condemnation of the
assets being replaced or (b) any Permitted Acquisition.
 
Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is or should be accounted for as a capital
lease on the balance sheet of such Person.
 
Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Group or P-l by Moody’s Investors Service, Inc. (or
carrying an equivalent rating by an internationally-recognized rating agency),
(c) any certificate of deposit (or time deposits represented by such
certificates of deposit) or bankers acceptance, maturing not more than one year
after such time, or overnight Federal Funds transactions or money market deposit
accounts that are issued or sold by, or maintained with, a Lender, (d) any
repurchase agreement entered into with any Lender which (i) is secured by a
fully perfected security interest in any obligation of the type described in any
of clauses (a) through (c) and (ii) has a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such Lender thereunder, (e) investments in short-term asset
management accounts offered by any Lender for the purpose of investing in loans
to any corporation (other than the Parent or an Affiliate of the Parent), state
or municipality, in each case organized under the laws of any state of the
United States or of the District of Columbia, (f) securities with maturities of
six months or less from the date of acquisition backed by standby letters of
credit issued by any Lender, or (g) shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of clauses
(a) through (f) of this definition.

 
2

--------------------------------------------------------------------------------

 
 
Change in Control means an event or series of events by which: (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of the Parent or
any Subsidiary, or any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person shall be deemed to have “beneficial ownership” of all
securities that such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of outstanding shares of voting stock of the Parent in excess of
25%; and (b) individuals who at the Effective Time were directors of the Parent
(the “Incumbent Board”) shall cease for any reason to constitute a majority of
the board of directors of the Parent; provided that any individual becoming a
director subsequent to the Effective Time whose election, or nomination for
election by the Parent’s shareholders, was approved by the requisite vote of the
then Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any “person” or “group” other than a solicitation for the election
of one or more directors by or on behalf of the board of directors.
 
Code means the Internal Revenue Code of 1986.
 
Collateral Access Agreement means an agreement, in form and substance reasonably
acceptable to the Administrative Agent, between the Administrative Agent and a
third party relating to inventory of the Company or any Subsidiary Guarantor
located on the property of such third party.
 
Collateral Documents means the U.S. Pledge Agreement, the Security Agreement,
each Mortgage and any other agreement pursuant to which any Loan Party grants
collateral to the Administrative Agent for the benefit of the Lenders.
 
Commitment means, as to any Lender, such Lender’s commitment to make Revolving
Loans, and to issue or participate in Letters of Credit and to participate in
Swing Line Loans, under this Agreement.  The amount of the Commitment of each
Lender as of the date of the execution and delivery of this Agreement is set
forth across from such Lender’s name on Schedule 2.1.
 
Commitment Amount means $450,000,000, as such amount may be changed from time to
time pursuant to the terms hereof.

 
3

--------------------------------------------------------------------------------

 
 
Commitment Fee Rate - see Schedule 1.1.
 
Company - see the Preamble.
 
Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.
 
Confirmation means a confirmation agreement substantially in the form of Exhibit
F.
 
Consolidated Net Income means, with respect to the Parent and its Subsidiaries
for any period, the net income (or loss) of the Parent and its Subsidiaries for
such period, excluding (a) any extraordinary gains during such period and (b)
any foreign exchange translation gains or losses that might appear on or be
reflected in the consolidated statement of earnings of the Parent and its
Subsidiaries on a consolidated basis for such period.
 
Controlled Group means all members of a controlled group of corporations and all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Parent, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.
 
Credit Extension means the making of any Loan or the issuance of, increase in
the amount of or extension of the term of any Letter of Credit.
 
Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (d) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person (it being understood that if
such Person has not assumed or otherwise become personally liable for any such
indebtedness, the amount of the Debt of such Person in connection therewith
shall be limited to the lesser of the face amount of such indebtedness or the
fair market value of all property of such Person securing such indebtedness),
(e) all obligations, contingent or otherwise, with respect to the face amount of
all letters of credit (whether or not drawn) and banker’s acceptances issued for
the account of such Person (including the Letters of Credit), (f) all Hedging
Obligations of such Person, (g) all Suretyship Liabilities of such Person in
respect of obligations of the types referred to in clauses (a) through (f) and
(h) all Debt of any partnership in which such Person is a general partner.
 
Defaulting Lender means any Lender that (a) has failed to fund any portion of
the Loans, participations in Letters of Credit or participations in Swing Line
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent, any Issuing Lender or the Swing Line Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
 
 
4

--------------------------------------------------------------------------------

 
 
Dollar and the sign “$” mean lawful money of the United States of America.
  
EBITDA means, for any period, Consolidated Net Income for such period plus to
the extent deducted in determining such Consolidated Net Income and without
duplication, (i) Interest Expense, non-cash foreign exchange gains and losses,
non-cash equity compensation and non-cash losses with respect to Hedging
Obligations, income tax expense, depreciation and amortization for such period,
(ii) all charges in connection with the refinancing or repayment of Debt under
the Existing Credit Agreement, including the write-off of deferred financing
costs, (iii) the first $5,000,000 of non-recurring charges, fees and expenses
incurred after the date of the Agreement in connection with or relating to
acquisitions or dispositions and (iv) Goodwill Addbacks.
 
Effective Time - see Section 11.1.
 
Eligible Assignee means (a) a commercial bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $100,000,000; (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000, provided that such bank
is acting through a branch or agency located in the United States; (c) a Person
that is primarily engaged in the business of commercial banking and that is (i)
a Subsidiary of a Lender, (ii) a Subsidiary of a Person of which a Lender is a
Subsidiary or (iii) a Person of which a Lender is a Subsidiary; and (d) any
other Person approved by the Parent and the Administrative Agent, which
approvals shall not be unreasonably withheld.
 
Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release of
hazardous substances or injury to the environment.
 
Environmental Laws means all federal, state or local laws, statutes, common law
duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed and enforceable duties, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
relating to environmental matters.
 
ERISA means the Employee Retirement Income Security Act of 1974.
 
Eurocurrency Reserve Percentage means, with respect to any Eurodollar Loan for
any Interest Period, a percentage (expressed as a decimal) equal to the daily
average during such Interest Period of the percentage in effect on each day of
such Interest Period, as prescribed by the FRB, for determining the aggregate
maximum reserve requirements applicable to “Eurocurrency Liabilities” pursuant
to Regulation D of the FRB or any other then applicable regulation of the FRB
which prescribes reserve requirements applicable to “Eurocurrency Liabilities”
as presently defined in such Regulation D.
 
Eurodollar Loan means a Revolving Loan that bears interest at a rate determined
by reference to the Eurodollar Rate (Reserve Adjusted).
 
Eurodollar Margin - see Schedule 1.1.
   
 
5

--------------------------------------------------------------------------------

 
 
Eurodollar Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the Eurodollar Loans of such Lender
hereunder or, in the case of Bank of America, such other office or offices
through which it obtains quotes for purposes of determining the Eurodollar
Rate.  A Eurodollar Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.
 
Eurodollar Rate means, for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or another commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
 
Eurodollar Rate (Reserve Adjusted) means, with respect to any Eurodollar Loan
for any Interest Period, a rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) determined pursuant to the following formula:
 
Eurodollar Rate     =      Eurodollar Rate
 (Reserve Adjusted)            1-Eurocurrency
             Reserve Percentage
 
Event of Default means any of the events described in Section 12.1.
 
Exemption Representation - see Section 7.6(c).
 
Existing Credit Agreement - see the recitals.
 
Existing Lender - see Section 1.3(b).
 
Existing Letters of Credit means the letters of credit outstanding under the
Existing Credit Agreement immediately prior to the amendment and restatement
thereof pursuant hereto.
 
Existing Loans - see Section 1.3(b).
 
Federal Funds Rate means, for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

 
6

--------------------------------------------------------------------------------

 
 
Fiscal Quarter means each 13-week period during a Fiscal Year, beginning with
the first day of such Fiscal Year.
 
Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on the Saturday closest to December
31 of each year.  References to a Fiscal Year with a number corresponding to any
calendar year (e.g., “Fiscal Year 2005”) refer to the Fiscal Year ending on the
Saturday closest to December 31 of such calendar year.
 
Fixed Charge Coverage Ratio means, as of the last day of any Computation Period,
the ratio of (a) the result of (i) Pro Forma EBITDA for such Computation Period
less (ii) Capital Expenditures for such Computation Period less (iii) cash
income tax expense for such Computation Period less (iv) dividends paid in cash
by the Parent during such Computation Period to (b) the sum of (i) Interest
Expense to the extent payable in cash for such Computation Period plus (ii) the
actual aggregate amount of all scheduled principal payments on Debt (other than
Debt permitted by Section 10.7(l)) made by the Parent and its Subsidiaries
during such Computation Period; provided that:
 
(x)           in calculating Capital Expenditures, capital expenditures of any
Person (or division or similar business unit) acquired by the Parent or any of
its Subsidiaries during such period shall be included on a pro forma basis for
such period and the capital expenditures of any Person (or division or similar
business unit) disposed of by the Parent or any of its Subsidiaries during such
period shall be excluded on a pro forma basis for such period; and
 
(y)           in calculating Interest Expense, any Debt incurred or assumed in
connection with any Acquisition shall be assumed to have been incurred or
assumed on the first day of such period and any Debt assumed by any Person
(other than the Parent or any of its Subsidiaries) in connection with the
disposition of any Person (or division or similar business unit) disposed of by
the Parent or any of its Subsidiaries during such period shall be assumed to
have been repaid on the first day of such period.
 
Foreign Subsidiary means each Subsidiary of the Parent which is organized under
the laws of any jurisdiction other than, and which is conducting the majority of
its business outside of, the United States or any political subdivision thereof.
 
FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.
 
Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 
7

--------------------------------------------------------------------------------

 
 
Funded Debt means all Debt of the Parent and its Subsidiaries, excluding (i)
contingent obligations in respect of undrawn letters of credit and Suretyship
Liabilities (except, in each case, to the extent constituting Suretyship
Liabilities in respect of Debt of a Person other than the Company or any
Subsidiary), (ii) Hedging Obligations, (iii) Debt of the Company to Subsidiaries
and Debt of Subsidiaries to the Company or to other Subsidiaries and (iv) Debt
of Parent to the Company.
 
GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
 
Goodwill Addbacks means the first $50,000,000 in the aggregate of (a) non-cash
impairment charges and asset write-offs taken by the Company and its
Subsidiaries after the Effective Date pursuant to Financial Accounting Standards
Board Statement No. 142 ("Goodwill and Other Intangible Assets") or Financial
Accounting Standards Board Statement No. 144 ("Accounting for the Impairment or
Disposal of Long-Lived Assets") and (b) the amortization of intangibles by the
Company and its Subsidiaries after the Effective Date pursuant to Financial
Accounting Standards Board Statement No. 141 ("Business Combinations").
 
Governmental Authority means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority), any entity exercising executive, legislative, judicial,
regulatory or administrative functions of government.
 
Group - see Section 2.2.1.
 
Guaranteed Obligations means (a) all obligations of the Company to the
Administrative Agent or any Lender, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due, which arise under this Agreement or any other Loan
Document (including with respect to the obligations described in Section 2.3.3)
and (b) all Hedging Obligations of the Company to any Lender or any affiliate of
a Lender.
 
Hedging Agreements means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect such Person against fluctuations in interest
rates, currency exchange rates or commodity prices.
 
Hedging Obligations means, with respect to any Person, all liabilities of such
Person under Hedging Agreements.
 
Honor Date – see Section 2.3.3.
 
Immaterial Law means any provision of any Environmental Law the violation of
which will not (a) violate any judgment, decree or order which is binding upon
the Parent or any Subsidiary, (b) result in or threaten any injury to public
health or the environment or any material damage to the property of any Person
or (c) result in any liability or expense (other than any de minimis liability
or expense) for the Parent or any Subsidiary; provided that no provision of any
Environmental Law shall be an Immaterial Law if the Administrative Agent has
notified the Parent or the Company that the Required Lenders have determined in
good faith that such provision is material.

 
8

--------------------------------------------------------------------------------

 
 
Indemnified Liabilities means, with respect to any Person entitled to
indemnification hereunder, any and all actions, causes of action, suits, losses,
liabilities, damages and expenses (excluding taxes and related costs but
including reasonable attorneys’ fees and charges and, without duplication, the
reasonable allocated costs, and all reasonable disbursements, of internal
counsel) incurred by such Person as a result of (a) any Acquisition, merger or
similar transaction financed or proposed to be financed in whole or in part,
directly or indirectly, with the proceeds of any Loan, (b) the execution,
delivery, performance or enforcement of this Agreement or any other Loan
Document (without duplication of costs and expenses specifically referred to in
Section 15.6 and related taxes and other amounts), (c) any investigation,
litigation or proceeding (including any proceeding under any bankruptcy or
insolvency law and any appellate proceeding) related to this Agreement, the
Commitments, the Loans or the use of the proceeds thereof, the Letters of Credit
or any transaction or event related to any of the foregoing, whether or not such
Person is a party thereto, (d) the use, handling, release, emission, discharge,
transportation, storage, treatment or disposal of any hazardous substance at any
property owned, operated or leased by any Loan Party, (e) any violation of any
Environmental Laws resulting from, or related to, conditions at any property
owned, operated or leased by any Loan Party or the operations conducted thereon,
(f) the investigation, cleanup or remediation of offsite locations at which any
Loan Party or any of its predecessors in interest is alleged to have, directly
or indirectly, disposed of hazardous substances or (g) any Environmental Claim
asserted against any Loan Party or related to any property owned, operated or
leased by any Loan Party, except (in each case) to the extent that any of the
foregoing resulted from such indemnified Person’s gross negligence or willful
misconduct.
 
Interest Expense means, for any Computation Period, the consolidated interest
expense of the Parent and its Subsidiaries for such Computation Period
(including all imputed interest on Capital Leases).
 
Interest Period means, as to any Eurodollar Loan, the period commencing on the
date such Loan is borrowed or continued as, or converted into, a Eurodollar Loan
and ending on the date one week or one, two, three, six or, if available to all
Lenders, twelve months thereafter, as selected by the Company pursuant to
Section 2.2.2 or 2.2.3; provided that:
 
(i)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;
 
(ii)         any Interest Period for a Eurodollar Loan that begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period shall end on the last Business Day of the calendar month
at the end of such Interest Period;

 
9

--------------------------------------------------------------------------------

 
 
(iii)         the Company may not select any Interest Period for any Revolving
Loan which would extend beyond the scheduled Termination Date; and
 
Investment means, relative to any Person, (a) any loan or advance made by such
Person to any other Person (excluding prepaid expenses in the ordinary course of
business, accounts receivable arising in the ordinary course of business and
commission, travel, relocation or similar loans or advances made to directors,
officers and employees of the Parent or any of its Subsidiaries), (b) any
Suretyship Liability of such Person with respect to the obligations of another
Person, (c) any ownership or similar interest held by such Person in any other
Person and (d) deposits and the like relating to prospective Acquisitions.
 
ISP means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
Issuing Lender means Bank of America in its capacity as an issuer of Letters of
Credit hereunder and any other Lender which, with the written consent of the
Company and the Administrative Agent (such consents not to be unreasonably
withheld), is the issuer of one or more Letters of Credit.
 
L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the
applicable Issuing Lender at the time of such request for the type of letter of
credit requested; provided that to the extent any such letter of credit
application is inconsistent with any provision of this Agreement, the applicable
provision of this Agreement shall control.
 
LC Fee Rate - see Schedule 1.1.
 
Lead Arranger means Banc of America Securities LLC in its capacity as arranger
of the facilities hereunder.
 
Lender - see the Preamble.  References to the “Lenders” shall include the
Issuing Lenders and the Swing Line Lender; for purposes of clarification only,
to the extent that Bank of America (or any other Issuing Lender or successor
Swing Line Lender) may have rights or obligations in addition to those of the
other Lenders due to its status as an Issuing Lender or as Swing Line Lender,
its status as such will be specifically referenced.
 
Lender Party - see Section 15.13.
 
Letter of Credit - see Section 2.1.2.
 
Leverage Ratio means, as of the last day of any Fiscal Quarter, the ratio of (i)
Funded Debt as of such day to (ii) Pro Forma EBITDA for the Computation Period
ending on such day.
 
Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 
10

--------------------------------------------------------------------------------

 
 
Loan means a Revolving Loan or a Swing Line Loan.
 
Loan Documents means this Agreement, the Subsidiary Guaranty, the Confirmation,
the L/C Applications and the Collateral Documents.
 
Loan Parties means the Parent, the Company and each Subsidiary Guarantor, and
“Loan Party” means any of them.
 
Margin Stock means any “margin stock” as defined in Regulation U of the FRB.
 
Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, condition (financial or
otherwise) or prospects of the Parent and its Subsidiaries taken as a whole, or
(b) a material adverse effect upon any substantial portion of the collateral
under the Collateral Documents or upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document (other than as a
result of a Person ceasing to be a Loan Party as a result of a transaction
permitted hereunder).
 
Merger Sub means New Cardinal Acquisition Sub Inc., a Delaware corporation.
 
Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Administrative Agent a Lien on real property owned or
leased by the Company or any Subsidiary Guarantor.
 
Multiemployer Pension Plan means a multiemployer plan, as such term is defined
in Section 4001(a)(3) of ERISA, and to which the Company or any member of the
Controlled Group may have any liability.
 
Parent - see the Preamble.
 
Parent Guaranty means the guaranty of the Parent set forth in Section 13.
 
Participant - see Section 15.9.2.
 
PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.
 
Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA (other than a Multiemployer Pension
Plan), and to which the Company or any member of the Controlled Group may have
any liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.

 
11

--------------------------------------------------------------------------------

 

Percentage means, as to any Lender at any time, the percentage that (a) the
Commitment of such Lender (or, after termination of the Commitments, the
outstanding principal amount of such Lender’s Revolving Loans plus the amount of
such Lender’s participations in the principal amount of all Swing Line Loans and
the Stated Amount of all Letters of Credit) at such time is of (b) the
Commitment Amount (or, after termination of the Commitments, the Total
Outstandings) at such time.  The initial Percentage of each Lender is set forth
across from such Lender’s name on Schedule 2.1; provided that if and so long as
any Lender is a Defaulting Lender, such Lender’s Percentage shall be deemed for
purposes of this definition to be reduced to the extent of the defaulted amount
and the Percentage of the applicable Issuing Lender or the Swing Line Lender, as
applicable, shall be deemed for purposes of this definition to be increased to
the extent the Defaulting Lender has failed to make required payments to the
Issuing Lender or Swing Line Lender, as the case may be.
 
Permitted Acquisition means (a) the acquisition of the Target pursuant to the
Star Acquisition Agreement; (b) any Acquisition by the Company or any
wholly-owned Subsidiary where (i) the assets acquired are for use in, or the
Person acquired is engaged in, business activities permitted under Section
10.18; (ii) immediately before or after giving effect to such Acquisition, no
Event of Default or Unmatured Event of Default shall have occurred and be
continuing; (iii) if the aggregate consideration paid by the Company and its
Subsidiaries (including any Debt assumed or issued in connection therewith, the
amount thereof to be calculated in accordance with GAAP, but excluding (x) any
common stock of the Parent or (y) any cash received substantially concurrently
with such Acquisition from the issuance of any common stock of the Parent) in
connection with such Acquisition (or any series of related Acquisitions) exceeds
$10,000,000, the Company shall have delivered to the Administrative Agent pro
forma financial statements giving effect to such Acquisition, which financial
statements shall (A) detail any related acquisition adjustments and add-backs to
be used to calculate Pro Forma EBITDA and (B) confirm compliance with clause
(ii) above after giving effect to the Acquisition; (iv) the total cash
consideration will not exceed 1.5x the Parent’s Pro Forma EBITDA (before giving
effect to the Acquisition) for the most recently completed period of four
consecutive quarters for which financial statements are available; and (v) the
board of directors (or similar governing body) of the Person to be acquired
shall have approved such Acquisition.
 
Person means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or other entity,
whether acting in an individual, fiduciary or other capacity.
 
Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by Bank of America in Charlotte, North
Carolina, as its “prime rate”.  (The “prime rate” is a rate set by Bank of
America based upon various factors, including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.)  Any change in the “prime rate” announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

 
12

--------------------------------------------------------------------------------

 

Pro Forma EBITDA means, for any period, EBITDA for such period adjusted as
follows:
 
(i)           the consolidated net income of any Person (or business unit)
acquired by the Company or any Subsidiary during such period (plus, to the
extent deducted in determining such consolidated net income, interest expense,
income tax expense, depreciation and amortization of such Person) shall be
included on a pro forma basis for such period (assuming the consummation of each
such Acquisition and the incurrence or assumption of any Debt in connection
therewith occurred on the first day of such period) based upon (x) to the extent
available, (I) the audited consolidated balance sheet of such acquired Person
and its consolidated Subsidiaries (or such business unit) as at the end of the
fiscal year of such Person (or business unit) preceding such Acquisition and the
related audited consolidated statements of income, stockholders’ equity and cash
flows for such fiscal year and (II) any subsequent unaudited financial
statements for such Person (or business unit) for the period prior to such
Acquisition so long as such statements were prepared on a basis consistent with
the audited financial statements referred to above or (y) to the extent the
items listed in clause (x) are not available, such historical financial
statements and other information as is disclosed to, and reasonably approved by,
the Required Lenders; and
 
(ii)          the consolidated net income of any Person (or division or similar
business unit) disposed of by the Parent, the Company or any Subsidiary during
such period (plus, to the extent deducted in determining such consolidated net
income, interest expense, income tax expense, depreciation and amortization of
such Person (or division or business unit)) shall be excluded on a pro forma
basis for such period (assuming the consummation of such disposition occurred on
the first day of such period).
 
Required Lenders means Lenders having an aggregate Percentage of more than 50%;
provided that the Commitments of, and (except as set forth in the definition of
Percentage) the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
 
Responsible Financial Officer means, as to any Person, the chief financial
officer, the treasurer or the controller of such Person.
 
Responsible Officer means, as to any Person, the chief executive officer,
president, any vice president, or any Responsible Financial Officer of such
Person.
 
Revolving Loan - see Section 2.1.1.
 
SEC means the Securities and Exchange Commission, or any governmental agency
succeeding to any of its principal functions.
 
Security Agreement means the security agreement among the Parent, the Company,
the Subsidiary Guarantors and the Administrative Agent, a copy of which is
attached as Exhibit C.
 
Star Acquisition Agreement means the Agreement and Plan of Merger dated as of
November 18, 2007 among the Company, the Merger Sub, the Target and Weston
Presidio Capital IV, L.P., including all schedules, annexes and exhibits
thereto.
 
Star Merger means the merger of Merger Sub with and into the Target pursuant to
the Star Acquisition Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
Star Termination means a “standard termination” pursuant to Section 4041(b) of
ERISA of the Star Manufacturing Salaried and Non-Union Hourly Employees Defined
Benefit Pension Plan so long as the aggregate amount of all payments required to
be made by the Parent and its Subsidiaries to cover any shortfall in the plan
assets of such Pension Plan does not exceed $5,000,000.
 
Stated Amount means, with respect to any Letter of Credit at any date of
determination, the maximum aggregate amount available for drawing thereunder at
any time during the remaining term of such Letter of Credit under any and all
circumstances (including after giving effect to any increase therein that may be
required by the terms thereof), plus the aggregate amount of all unreimbursed
payments and disbursements under such Letter of Credit.
 
Subordinated Debt means Debt of the Company or the Parent which has maturities
and other terms, and which is subordinated to the obligations of the
Company  and its Subsidiaries and the Parent, to the extent applicable,
hereunder and under the other Loan Documents in a manner, approved in writing by
the Required Lenders.
 
Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person and/or its other
Subsidiaries own, directly or indirectly, such number of outstanding shares or
other ownership interests as have more than 50% of the ordinary voting power for
the election of directors or other managers of such entity.  Unless the context
otherwise requires, each reference to Subsidiaries herein shall be a reference
to Subsidiaries of the Parent.
 
Subsidiary Guarantor means, on any day, each Subsidiary that has executed a
counterpart of the Subsidiary Guaranty on or prior to that day (or is required
to execute a counterpart of the Subsidiary Guaranty on that date) and that has
not been released therefrom in accordance with the terms hereof.
 
Subsidiary Guaranty means the guaranty issued by various Subsidiaries of the
Company, a copy of which is attached as Exhibit B.
 
Suretyship Liability means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, or otherwise
to assure a creditor against loss) any indebtedness, obligation or other
liability of any other Person (other than (a) customary indemnification
obligations arising in the ordinary course of business under leases and other
contracts and (b) by endorsements of instruments for deposit or collection in
the ordinary course of business), or guarantees the payment of dividends or
other distributions upon the shares of any other Person.  The amount of any
Person’s obligation in respect of any Suretyship Liability shall (subject to any
limitation set forth therein) be deemed to be the lesser of (i) the principal
amount of the debt, obligation or other liability supported thereby and (ii) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Suretyship Liability, unless such primary obligation
and the maximum amount for which such Person may be liable are not stated or
determinable, in which case the amount of such Suretyship Liability shall be
such Person’s maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.

 
14

--------------------------------------------------------------------------------

 
 
Swing Line Lender means Bank of America in its capacity as swing line lender
hereunder, together with any replacement swing line lender arising under Section
14.9.
 
Swing Line Loan - see Section 2.4.1.
 
Target means New Star International Holdings, Inc., a Delaware corporation.
 
Termination Date means the earlier to occur of (a) December 28  ], 2012 and (b)
such other date on which the Commitments terminate pursuant to Section 6 or 12.
 
Total Outstandings means, at any time, the aggregate outstanding principal
amount of all Revolving Loans and Swing Line Loans plus the aggregate Stated
Amount of all Letters of Credit.
 
Type of Loan or borrowing - see Section 2.2.1.  The types of Loans or borrowings
under this Agreement are as follows:  Base Rate Loans or borrowings and
Eurodollar Loans or borrowings.
 
Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or the giving of notice or both, constitute an Event of
Default.
 
Unreimbursed Amount – see Section 2.3.3.
 
Unrestricted Margin Stock means treasury stock of the Company.
 
U.S. Pledge Agreement means the pledge agreement among the Parent, the Company,
various domestic Subsidiaries and the Administrative Agent, a copy of which is
attached as Exhibit D.
 
1.2      Other Interpretive Provisions.  (a) The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.
 
(b)      Section, Schedule and Exhibit references are to this Agreement unless
otherwise specified.
 
(c)       The term “including” is not limiting and means “including without
limitation.”
 
(d)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”
 
(e)       Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement), other contractual instruments and
organizational documents shall be deemed to include all subsequent amendments,
restatements and other modifications thereto, but only to the extent such
amendments and other modifications are not prohibited by the terms of any Loan
Document, and (ii) references to any statute or regulation are to be construed
as including all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such statute or regulation.

 
15

--------------------------------------------------------------------------------

 
 
(f)       This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
 
(g)       This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Company, the Lenders and the other parties thereto and are the
products of all parties.  Accordingly, they shall not be construed against the
Administrative Agent or the Lenders merely because of the Administrative Agent’s
or Lenders’ involvement in their preparation.
 
(h)       Unless otherwise specified, each reference to a time of day means such
time in Chicago, Illinois.
 
1.3       Allocation of Loans and Percentages at the Effective Time.
 
(a)       The Company and each Lender agree that, effective at the Effective
Time, (i) this Agreement shall amend and restate in its entirety the Existing
Credit Agreement and (ii) the outstanding Loans thereunder (and the
participations in Letters of Credit and Swing Line Loans thereunder), shall be
allocated among the Lenders in accordance with their respective Percentages.
 
(b)       To facilitate the allocation described in clause (a), at the Effective
Time, (i) all “Revolving Loans” under the Existing Credit Agreement (“Existing
Loans”) shall be deemed to be Revolving Loans, (ii) each Lender which is a party
to the Existing Credit Agreement (an “Existing Lender”) shall transfer to the
Administrative Agent an amount equal to the excess, if any, of such Lender’s pro
rata share (according to its Percentage) of the outstanding Revolving Loans
hereunder (including any Revolving Loans made at the Effective Time) over the
amount of all of such Lender’s Existing Loans, (iii) each Lender which is not a
party to the Existing Credit Agreement shall transfer to the Administrative
Agent an amount equal to such Lender’s pro rata share (according to its
Percentage) of the outstanding Revolving Loans hereunder (including any
Revolving Loans made at the Effective Time), (iv) the Administrative Agent shall
apply the funds received from the Lenders pursuant to clauses (ii) and (iii),
first, on behalf of the Lenders (pro rata according to the amount of the
applicable Existing Loans each is required to purchase to achieve the allocation
described in clause (a)), to purchase from each Existing Lender which has
Existing Loans in excess of such Lender’s pro rata share (according to its
Percentage) of the outstanding Revolving Loans hereunder (including any
Revolving Loans made at the Effective Time), a portion of such Existing Loans
equal to such excess, second, to pay to each Existing Lender all interest, fees
and other amounts (including amounts payable pursuant to Section 8.4 of the
Existing Credit Agreement, assuming for such purpose that the Existing Loans
were prepaid rather than allocated at the Effective Time) owed to such Existing
Lender under the Existing Credit Agreement (whether or not otherwise then due)
and, third, as the Company shall direct, and (v) all Revolving Loans shall
commence new Interest Periods in accordance with elections made by the Company
at least three Business Days prior to the date of the Effective Time pursuant to
the procedures applicable to conversions and continuations set forth in Section
2.2.3 (all as if the Existing Loans were continued or converted at the Effective
Time).  To the extent the Company fails to make a timely election pursuant to
clause (v) of the preceding sentence with respect to any Revolving Loans, such
Loans shall be Base Rate Loans.

 
16

--------------------------------------------------------------------------------

 
 
SECTION 2      COMMITMENTS OF THE LENDERS; BORROWING AND CONVERSION PROCEDURES;
LETTER OF CREDIT PROCEDURES; SWING LINE LOANS.
 
2.1       Commitments.  On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone, agrees to make
and/or participate in Credit Extensions to the Company as follows:
 
2.1.1    Revolving Loans.  Each Lender will make loans on a revolving basis to
the Company (“Revolving Loans”) from time to time before the Termination Date in
such Lender’s Percentage of such aggregate amounts as the Company may from time
to time request from all Lenders (it being understood that effective at the
Effective Time (and after giving effect to the transactions contemplated by
Section 1.3), each Lender shall have outstanding Revolving Loans in an amount
equal to its Percentage of the aggregate amount of all outstanding Revolving
Loans); provided that the Total Outstandings shall not at any time exceed the
Commitment Amount.  Amounts borrowed under this Section may be repaid and
thereafter reborrowed until the Termination Date.
 
2.1.2    L/C Commitment.  (a) The Issuing Lenders will issue standby and
commercial letters of credit, in each case containing such terms and conditions
as are permitted by this Agreement and are reasonably satisfactory to the
applicable Issuing Lender and the Company (collectively with the Existing
Letters of Credit, each a “Letter of Credit”), at the request of and for the
account of the Company (or jointly for the account of the Company and (i) the
Parent or (ii) any Subsidiary of the Company) from time to time before the date
which is 30 days prior to the scheduled Termination Date, and (b) as more fully
set forth in Section 2.3, each Lender agrees to purchase a participation in each
such Letter of Credit; provided that (x) the aggregate Stated Amount of all
Letters of Credit shall not at any time exceed $25,000,000 and (y) the Total
Outstandings shall not at any time exceed the Commitment Amount.
 
2.2       Loan Procedures.
 
2.2.1    Various Types of Loans.  Each Revolving Loan shall be either a Base
Rate Loan or a Eurodollar Loan (each a “type” of Loan), as the Company shall
specify in the related notice of borrowing or conversion pursuant to
Section 2.2.2 or 2.2.3.  Eurodollar Loans having the same Interest Period are
sometimes called a “Group” or collectively “Groups”.  Base Rate Loans and
Eurodollar Loans may be outstanding at the same time; provided that (i) not more
than 10 different Groups of Eurodollar Loans shall be outstanding at any one
time and (ii) the aggregate principal amount of each Group of Eurodollar Loans
shall at all times be at least $3,000,000 and an integral multiple of $500,000. 
All borrowings, conversions and repayments of Loans shall be effected so that
each Lender will have a pro rata share (according to its Percentage) of all
types and Groups of Revolving Loans.

 
17

--------------------------------------------------------------------------------

 
 
2.2.2   Borrowing Procedures.  The Company shall give written notice or
telephonic notice (followed promptly by written confirmation thereof) to the
Administrative Agent of each proposed borrowing of Revolving Loans not later
than (a) in the case of a Base Rate borrowing, 10:00 A.M. on the proposed date
of such borrowing, and (b) in the case of a Eurodollar Rate borrowing,
10:00 A.M. at least three Business Days prior to the proposed date of such
borrowing.  Each such notice shall be effective upon receipt by the
Administrative Agent, shall be irrevocable, and shall specify the date, amount
and type of borrowing and, in the case of a Eurodollar Rate borrowing, the
initial Interest Period therefor.  Promptly upon receipt of such notice, the
Administrative Agent shall advise each Lender thereof.  Not later than 1:00 p.m.
on the date of a proposed borrowing, each Lender shall provide the
Administrative Agent at the office specified by the Administrative Agent with
immediately available funds covering such Lender’s Percentage of such borrowing
and, so long as the Administrative Agent has not received written notice that
the conditions precedent set forth in Section 11 with respect to such borrowing
have not been satisfied, the Administrative Agent shall pay over the requested
amount to the Company on the requested borrowing date.  Each borrowing shall be
on a Business Day.  Each  borrowing of Revolving Loans shall be in an aggregate
amount of at least $1,000,000 and an integral multiple of $100,000.
 
2.2.3   Conversion and Continuation Procedures.  (a) Subject to the provisions
of Section 2.2.1, the Company may, upon irrevocable written notice to the
Administrative Agent in accordance with clause (b) below:
 
(i)           elect, as of any Business Day, to convert any outstanding
Revolving Loan into a Loan of the other type; or
 
(ii)          elect, as of the last day of the applicable Interest Period, to
continue any Group of Eurodollar Loans having an Interest Period expiring on
such day (or any part thereof in an aggregate amount not less than $3,000,000 or
a higher integral multiple of $500,000) for a new Interest Period.
 
(b)          The Company shall give written or telephonic (followed promptly by
written confirmation thereof) notice to the Administrative Agent of each
proposed conversion or continuation not later than (i) in the case of conversion
into Base Rate Loans, 10:00 a.m. on the proposed date of such conversion; and
(ii) in the case of a conversion into or continuation of Eurodollar Loans, 10:00
a.m. at least three Business Days prior to the proposed date of such conversion
or continuation, specifying in each case:
 
 
(1)
the proposed date of conversion or continuation;

 
 
(2)
the aggregate amount of Revolving Loans to be converted or continued;

 
 
(3)
the type of Revolving Loans resulting from the proposed conversion or
continuation; and

 
 
(4)
in the case of conversion into, or continuation of, Eurodollar Loans, the
duration of the requested Interest Period therefor.

 
(c)          If upon expiration of any Interest Period applicable to any
Eurodollar Loan, the Company has failed to select timely a new Interest Period
to be applicable to such Eurodollar Loan, the Company shall be deemed to have
elected to convert such Eurodollar Loan into a Base Rate Loan effective on the
last day of such Interest Period.

 
18

--------------------------------------------------------------------------------

 
 
(d)       The Administrative Agent will promptly notify each Lender of its
receipt of a notice of conversion or continuation pursuant to this Section 2.2.3
or, if no timely notice is provided by the Company, of the details of any
automatic conversion.
 
(e)       Unless the Required Lenders otherwise consent, the Company may not
elect to have a Loan converted into or continued as a Eurodollar Loan during the
existence of any Event of Default or Unmatured Event of Default.
 
2.3       Letter of Credit Procedures.
 
2.3.1    L/C Applications.  The Company shall give notice to the Administrative
Agent and the applicable Issuing Lender of the proposed issuance of each Letter
of Credit on a Business Day which is at least three Business Days (or such
lesser number of days as the Administrative Agent and such Issuing Lender shall
agree in any particular instance) prior to the proposed date of issuance of such
Letter of Credit.  Each such notice shall be accompanied by an L/C Application,
duly executed by the Company and in all respects reasonably satisfactory to the
Administrative Agent and the applicable Issuing Lender, together with such other
documentation as the Administrative Agent or such Issuing Lender may reasonably
request in support thereof, it being understood that each L/C Application shall
specify, among other things, the date on which the proposed Letter of Credit is
to be issued, the expiration date of such Letter of Credit (which shall not be
later than seven days prior to the scheduled Termination Date) and whether such
Letter of Credit is to be transferable.  So long as the applicable Issuing
Lender has not received written notice from any party to this Agreement that (a)
the conditions precedent set forth in Section 11 with respect to the issuance of
such Letter of Credit have not been satisfied, (b) any Lender has failed to
comply with its obligation to fund a participation under Section 2.3.5 or (c)
any Lender is at such time a Defaulting Lender (unless, in the case of clause
(c), the applicable Issuing Lender has entered into reasonably satisfactory
arrangements with the Company or the applicable Defaulting Lender to eliminate
such Issuing Lender’s risk with respect to such Defaulting Lender), such Issuing
Lender shall issue such Letter of Credit on the requested issuance date.  Each
Issuing Lender shall promptly advise the Administrative Agent of the issuance of
each Letter of Credit by such Issuing Lender and of any amendment thereto,
extension thereof or event or circumstance changing the amount available for
drawing thereunder.  Notwithstanding the foregoing or any other provision of
this Agreement, no Issuing Lender shall be under any obligation to issue any
Letter of Credit if:
 
 
(i)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such Issuing Lender from issuing such
Letter of Credit, or any law applicable to such Issuing Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Lender shall prohibit, or request
that such Issuing Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Lender is not otherwise compensated
hereunder) not in effect at the Effective Time, or shall impose upon such
Issuing Lender any unreimbursed loss, cost or expense that was not applicable at
the Effective Time and that such Issuing Lender in good faith deems material to
it; or


 
19

--------------------------------------------------------------------------------

 


 
(ii)
the issuance of such Letter of Credit would violate one or more policies of such
Issuing Lender applicable to letters of credit generally.



2.3.2   Participations in Letters of Credit.  Concurrently with the issuance of
each Letter of Credit, the applicable Issuing Lender shall be deemed to have
sold and transferred to each other Lender, and each other Lender shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuing
Lender, without recourse or warranty, an undivided interest and participation,
to the extent of such other Lender’s Percentage, in such Letter of Credit and
the Company’s reimbursement obligations with respect thereto.  For the purposes
of this Agreement, the unparticipated portion of each Letter of Credit shall be
deemed to be the applicable Issuing Lender’s “participation” therein.
 
2.3.3   Reimbursement Obligations.  The Company hereby unconditionally and
irrevocably agrees to reimburse the applicable Issuing Lender through the
Administrative Agent for each payment or disbursement made by such Issuing
Lender under any Letter of Credit honoring any demand for payment made by the
beneficiary thereunder, in each case by noon on the date that such payment or
disbursement is made (the “Honor Date”) or, if the Company does not receive
notice of such payment by 10:00A.M. on the Honor Date, by noon on the Business
Day following the Honor Date.  If the Company fails to reimburse the L/C Issuer
by the date and time specified in the preceding sentence, the Administrative
Agent shall promptly notify each Lender of the amount of the unreimbursed
drawing (the “Unreimbursed Amount”) and the amount of such Lender’s Percentage
thereof.  In such event, the Company shall be deemed to have requested a
borrowing of Revolving Loans to be disbursed on such date in an amount equal to
such Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.2 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Commitment Amount and the conditions set
forth in Section 11.2.1. Any amount not reimbursed on the Honor Date shall bear
interest from the Honor Date to the date that such Issuing Lender is reimbursed
by the Company therefor, payable on demand, at a rate per annum equal to the
Base Rate from time to time in effect plus, beginning on the third Business Day
after receipt of notice from the Issuing Lender of such payment or disbursement,
2%.  The applicable Issuing Lender shall notify the Company and the
Administrative Agent whenever any demand for payment is made under any Letter of
Credit by the beneficiary thereunder; provided that the failure of such Issuing
Lender to so notify the Company shall not affect the rights of such Issuing
Lender or the Lenders in any manner whatsoever.
 
2.3.4   Limitation on Obligations of Issuing Lenders.  In determining whether to
pay under any Letter of Credit, no Issuing Lender shall have any obligation to
the Company or any Lender other than to confirm that any documents required to
be delivered under such Letter of Credit appear to have been delivered and
appear to comply on their face with the requirements of such Letter of Credit. 
Any action taken or omitted to be taken by an Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence and willful misconduct, shall not impose upon such Issuing
Lender any liability to the Company or any Lender and shall not reduce or impair
the Company’s reimbursement obligations set forth in Section 2.3.3 or the
obligations of the Lenders pursuant to Section 2.3.5.

 
20

--------------------------------------------------------------------------------

 
 
2.3.5   Funding by Lenders to Issuing Lenders.  If an Issuing Lender makes any
payment or disbursement under any Letter of Credit and such payment or
disbursement is not reimbursed (by the making of Base Rate Loans or otherwise)
by the date and time specified in the first sentence of Section 2.3.3) or if any
reimbursement received from the Company in respect of a payment or reimbursement
under any Letter of Credit is or must be returned or rescinded upon or during
any bankruptcy or reorganization of the Company or otherwise, each other Lender
shall be obligated to fund its participation in such Letter of Credit by paying
to the Administrative Agent for the account of such Issuing Lender its pro rata
share (according to its Percentage) of such payment or disbursement (but no such
payment by any Lender shall diminish the obligations of the Company under
Section 2.3.3), and upon notice from the applicable Issuing Lender, the
Administrative Agent shall promptly notify each other Lender of such
obligation.  Each other Lender irrevocably and unconditionally agrees to so pay
to the Administrative Agent in immediately available funds for the applicable
Issuing Lender’s account the amount of such other Lender’s Percentage of such
payment or disbursement.  If and to the extent any Lender shall not have made
such amount available to the Administrative Agent by 2:00 P.M. on the Business
Day on which such Lender receives notice from the Administrative Agent of such
payment or disbursement (it being understood that any such notice received after
noon on any Business Day shall be deemed to have been received on the next
following Business Day), such Lender agrees to pay interest on such amount to
the Administrative Agent for the applicable Issuing Lender’s account forthwith
on demand for each day from the date such amount was to have been delivered to
the Administrative Agent to the date such amount is paid, at a rate per annum
equal to (a) for the first three days after demand, the Federal Funds Rate from
time to time in effect and (b) thereafter, the Base Rate from time to time in
effect.  Any Lender’s failure to make available to the Administrative Agent its
Percentage of any such payment or disbursement shall not relieve any other
Lender of its obligation hereunder to make available to the Administrative Agent
such other Lender’s Percentage of such payment, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent such other Lender’s Percentage of any such payment or
disbursement.
 
2.3.6   Information regarding Letters of Credit.  Each Issuing Lender agrees,
upon request of the Administrative Agent, to deliver to the Administrative Agent
a list of all outstanding Letters of Credit issued by such Issuing Lender,
together with such information related thereto as the Administrative Agent may
reasonably request.  The Administrative Agent agrees, upon request of any
Lender, to deliver to such Lender a list of all outstanding Letters of Credit,
together with such information related thereto as such Lender may reasonably
request.
 
2.3.7   Joint Applications.  If the Company requests the issuance of any Letter
of Credit for the account of the Parent or one of the Company’s Subsidiaries,
the Parent or such Subsidiary shall be deemed to be a joint applicant on such
Letter of Credit and shall be jointly and severally obligated to reimburse the
applicable Issuing Lender (through the Administrative Agent) for any payment or
disbursement in respect of such Letter of Credit (and references in this Section
2.3 to the Company shall, to the extent appropriate, be deemed to include the
Parent or such Subsidiary with respect to such Letter of Credit).

 
21

--------------------------------------------------------------------------------

 
 
2.3.8   Applicability of ISP and UCP.   Unless otherwise expressly agreed by the
applicable Issuing Lender and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (a)
the rules of the ISP shall apply to each standby Letter of Credit and (b) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.
 
2.4      Swing Line Loans.
 
2.4.1   Swing Line Loans.  Subject to the terms and conditions of this
Agreement, the Swing Line Lender may from time to time, in its discretion, make
loans to the Company (collectively the “Swing Line Loans” and individually each
a “Swing Line Loan”) in accordance with this Section 2.4 in an aggregate amount
not at any time exceeding $15,000,000; provided that the Total Outstandings
shall not at any time exceed the Commitment Amount.  Amounts borrowed under this
Section 2.4 may be borrowed, repaid and (subject to the agreement of the Swing
Line Lender) reborrowed until the Termination Date.
 
2.4.2   Swing Line Loan Procedures.  The Company shall give written or
telephonic notice to the Administrative Agent (which shall promptly inform the
Swing Line Lender) of each proposed Swing Line Loan not later than 12:00 noon on
the proposed date of such Swing Line Loan.  Each such notice shall be effective
upon receipt by the Administrative Agent and shall specify the date (which shall
be a Business Day) and amount (which shall be an integral multiple of $100,000)
of such Swing Line Loan.  So long as the Swing Line Lender has not received
written notice that the conditions precedent set forth in Section 11 with
respect to the making of such Swing Line Loan have not been satisfied, the Swing
Line Lender may make the requested Swing Line Loan.  If the Swing Line Lender
agrees to make the requested Swing Line Loan, the Swing Line Lender shall pay
over the requested amount to the Company on the requested borrowing date. 
Concurrently with the making of any Swing Line Loan, the Swing Line Lender shall
be deemed to have sold and transferred, and each other Lender shall be deemed to
have purchased and received from the Swing Line Lender, an undivided interest
and participation to the extent of such other Lender’s Percentage in such Swing
Line Loan (but such participation shall remain unfunded until required to be
funded pursuant to Section 2.4.3).
 
2.4.3   Refunding of, or Funding of Participations in, Swing Line Loans.  The
Swing Line Lender may at any time, in its sole discretion, on behalf of the
Company (which hereby irrevocably authorizes the Swing Line Lender to act on its
behalf) deliver a notice to the Administrative Agent (with a copy to the
Company) requesting that each Lender (including the Swing Line Lender in its
individual capacity) make a Revolving Loan (which shall be a Base Rate Loan) in
such Lender’s Percentage of the aggregate amount of Swing Line Loans outstanding
on such date for the purpose of repaying all Swing Line Loans (and, upon receipt
of the proceeds of such Revolving Loans, the Administrative Agent shall apply
such proceeds to repay Swing Line Loans); provided that if the conditions
precedent to a borrowing of Revolving Loans are not then satisfied or for any
other reason the Lenders may not then make Revolving Loans, then instead of
making Revolving Loans each Lender (other than the Swing Line Lender) shall
become immediately obligated to fund its participation in all outstanding Swing
Line Loans and shall pay to the Administrative Agent for the account of the
Swing Line Lender an amount equal to such Lender’s Percentage of such Swing Line
Loans.  If and to the extent any Lender shall not have made such amount
available to the Administrative Agent by 2:00 P.M. on the Business Day on which
such Lender receives notice from the Administrative Agent of its obligation to
fund its participation in Swing Line Loans (it being understood that any such
notice received after 12:00 noon on any Business Day shall be deemed to have
been received on the next following Business Day), such Lender agrees to pay
interest on such amount to the Administrative Agent for the Swing Line Lender’s
account forthwith on demand for each day from the date such amount was to have
been delivered to the Administrative Agent to the date such amount is paid, at a
rate per annum equal to (a) for the first three days after demand, the Federal
Funds Rate from time to time in effect and (b) thereafter, the Base Rate from
time to time in effect.  Any Lender’s failure to make available to the
Administrative Agent its Percentage of the amount of all outstanding Swing Line
Loans shall not relieve any other Lender of its obligation hereunder to make
available to the Administrative Agent such other Lender’s Percentage of such
amount, but no Lender shall be responsible for the failure of any other Lender
to make available to the Administrative Agent such other Lender’s Percentage of
any such amount.

 
22

--------------------------------------------------------------------------------

 
 
2.4.4   Repayment of Participations.  Upon (and only upon) receipt by the
Administrative Agent for the account of the Swing Line Lender of immediately
available funds from or on behalf of the Company (a) in reimbursement of any
Swing Line Loan with respect to which a Lender has paid the Administrative Agent
for the account of the Swing Line Lender the amount of such Lender’s
participation therein or (b) in payment of any interest on a Swing Line Loan,
the Administrative Agent will pay to such Lender its pro rata share (according
to its Percentage) thereof (and the Swing Line Lender shall receive the amount
otherwise payable to any Lender which did not so pay the Administrative Agent
the amount of such Lender’s participation in such Swing Line Loan).
 
2.4.5   Participation Obligations Unconditional.  (a) Each Lender’s obligation
to make available to the Administrative Agent for the account of the Swing Line
Lender the amount of its participation interest in all Swing Line Loans as
provided in Section 2.4.3 shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender or any other Person, (ii) the occurrence or continuance of an Event
of Default or Unmatured Event of Default, (iii) any adverse change in the
condition (financial or otherwise) of the Company or any Subsidiary thereof,
(iv) any termination of the Commitments or (v) any other circumstance, happening
or event whatsoever.
 
(b)      Notwithstanding the provisions of clause (a) above, no Lender shall be
required to purchase a participation interest in any Swing Line Loan if, prior
to the making by the Swing Line Lender of such Swing Line Loan, the Swing Line
Lender received written notice specifying that one or more of the conditions
precedent to the making of such Swing Line Loan were not satisfied and, in fact,
such conditions precedent were not satisfied at the time of the making of such
Swing Line Loan.
 
2.5      Commitments Several.  The failure of any Lender to make a requested
Loan on any date shall not relieve any other Lender of its obligation (if any)
to make a Loan on such date, but no Lender shall be responsible for the failure
of any other Lender to make any Loan to be made by such other Lender.

 
23

--------------------------------------------------------------------------------

 
 
2.6      Certain Conditions.  Notwithstanding any other provision of this
Agreement, no Lender shall have an obligation to make any Credit Extension if an
Event of Default or Unmatured Event of Default exists or would result therefrom.
 
SECTION 3      RECORDKEEPING.
 
Each Lender shall record in its records the date and amount of each Loan made by
such Lender, each repayment or conversion thereof and, in the case of each
Eurodollar Loan, the dates on which each Interest Period for such Loan shall
begin and end.  The aggregate unpaid principal amount so recorded shall be
rebuttable presumptive evidence of the principal amount of the unpaid Loans made
by such Lender.  The failure to so record any such amount or any error in so
recording any such amount shall not, however, limit or otherwise affect the
obligations of the Company hereunder to repay the principal amount of the Loans
made by such Lender together with all interest accruing thereon.
 
SECTION 4      INTEREST.
 
4.1      Interest Rates.  The Company promises to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date such Loan is
advanced until such Loan is paid in full as follows:
 
(a)       in the case of Revolving Loans, (i) at all times such Loan is a Base
Rate Loan, at a rate per annum equal to the Base Rate from time to time in
effect; and (ii) at all times such Loan is a Eurodollar Loan, at a rate per
annum equal to the sum of the Eurodollar Rate (Reserve Adjusted) applicable to
each Interest Period for such Loan plus the Eurodollar Margin from time to time
in effect; and
 
(b)      in the case of Swing Line Loans, at a rate per annum equal to the Base
Rate from time to time in effect;
 
provided that, at the written request of the Required Lenders, at any time an
Event of Default exists the interest rate applicable to each Loan shall be
increased by 2%.
 
4.2      Interest Payment Dates.  Accrued interest on each Base Rate Loan and
Swing Line Loan shall be payable in arrears on the last Business Day of each
calendar quarter and at maturity.  Accrued interest on each Eurodollar Loan
shall be payable on the last day of each Interest Period relating to such Loan
(and, in the case of a Eurodollar Loan with an Interest Period of more than
three months), on each three-month anniversary of the first day of such Interest
Period) and at maturity.  After maturity, accrued interest on all Loans shall be
payable on demand.
 
4.3      Setting and Notice of Eurodollar Rates.  The applicable Eurodollar Rate
for each Interest Period shall be determined by the Administrative Agent, and
notice thereof shall be given by the Administrative Agent promptly to the
Company and each Lender.  Each determination of the applicable Eurodollar Rate
by the Administrative Agent shall be conclusive and binding upon the parties
hereto, in the absence of demonstrable error.  The Administrative Agent shall,
upon written request of the Company or any Lender, deliver to the Company or
such Lender a statement showing in reasonable detail the computations used by
the Administrative Agent in determining any applicable Eurodollar Rate
hereunder.

 
24

--------------------------------------------------------------------------------

 
 
4.4      Computation of Interest.  All determinations of interest for Base Rate
Loans and Swing Line Loans when the Base Rate is determined by the Prime Rate
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed.  All other computations of interest shall be
computed for the actual number of days elapsed on the basis of a year of 360
days.  The applicable interest rate for each Base Rate Loan shall change
simultaneously with each change in the Base Rate.
 
SECTION 5    FEES.
 
5.1      Commitment Fee.  The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, for the period from the date on
which the Effective Time occurs to the Termination Date, at a rate per annum
equal to the Commitment Fee Rate in effect from time to time of the daily
average of such Lender’s Percentage of the unused amount of the Commitment
Amount.  For purposes of calculating usage under this Section, the Commitment
Amount shall be deemed used to the extent of the sum of the aggregate
outstanding principal amount of all Revolving Loans (but not Swingline Loans)
and the Stated Amount of Letters of Credit at such time.  Such shall be payable
in arrears on the last Business Day of each calendar quarter and on the
Termination Date for any period then ending for which such commitment fee shall
not have theretofore been paid.  The commitment fee shall be computed for the
actual number of days elapsed on the basis of a year of 360 days.
 
5.2      Letter of Credit Fees.  (a)  The Company agrees to pay to the
Administrative Agent for the account of the Lenders pro rata according to their
respective Percentages a letter of credit fee for each Letter of Credit in an
amount equal to the LC Fee Rate per annum in effect from time to time of the
undrawn amount of such Letter of Credit (computed for the actual number of days
elapsed on the basis of a year of 360 days); provided that, at the written
request of the Required Lenders, at any time an Event of Default exists the rate
applicable to each Letter of Credit shall be increased by 2%.  Such letter of
credit fee shall be payable in arrears on the last Business Day of each calendar
quarter and on the Termination Date (and, if any Letter of Credit remains
outstanding on the Termination Date, thereafter on demand) for the period from
the date of the issuance of each Letter of Credit to the date such payment is
due or, if earlier, the date on which such Letter of Credit expired or was
terminated.
 
(b)      The Company agrees to pay each Issuing Lender a fronting fee for each
Letter of Credit issued by such Issuing Lender in the amount separately agreed
to between the Company and such Issuing Lender.
 
(c)       In addition, with respect to each Letter of Credit, the Company agrees
to pay to the applicable Issuing Lender, for its own account, such fees and
expenses as such Issuing Lender customarily requires in connection with the
issuance, negotiation, processing and/or administration of letters of credit in
similar situations.
 
5.3       Up-Front Fees.  The Company agrees to pay to the Lead Arranger for the
account of the Lenders such up-front fees as have been previously agreed to by
the Company, the Administrative Agent, the Lead Arranger and the Lenders.

 
25

--------------------------------------------------------------------------------

 
 
5.4      Administrative Agent’s and Lead Arranger’s Fees.  The Company agrees to
pay to the Administrative Agent and the Lead Arranger such fees as are mutually
agreed to from time to time by the Company, the Administrative Agent and the
Lead Arranger.
 
SECTION 6     REPAYMENT OF LOANS; REDUCTION AND TERMINATION OF THE COMMITMENTS;
PREPAYMENTS.
 
6.1      Repayment of Loans.
 
(a)       All Revolving Loans shall be repaid in full on the Termination Date.
 
(b)       All Swing Line Loans shall be repaid in full promptly following demand
by the Swing Line Lender (and, in any event, on the Termination Date).
 
6.2       Changes in the Commitment Amount.
 
6.2.1    Voluntary Reductions and Termination of the Commitment Amount.  The
Company may from time to time on at least three Business Days’ prior written
notice (or such lesser time as is approved by the Administrative Agent) received
by the Administrative Agent (which shall promptly advise each Lender thereof)
permanently reduce (subject to any subsequent permitted increase in the
Commitment Amount pursuant to Section 6.2.2) the Commitment Amount to an amount
not less than the Total Outstandings.  Any such reduction shall be in an amount
not less than $3,000,000 or a higher integral multiple of $1,000,000.  The
Company may at any time on like notice terminate the Commitments upon payment in
full of all Revolving Loans and Swing Line Loans and all other obligations of
the Company hereunder in respect of such Loans and cash collateralization in
full or the issuance of backstop letters of credit, pursuant to documentation in
form and substance reasonably satisfactory to the Issuing Lenders, of all
obligations arising with respect to the Letters of Credit.  All reductions of
the Commitment Amount shall reduce the Commitments pro rata among the Lenders
according to their respective Percentages.
 
6.2.2   Increase in the Commitment Amount.
 
(a)       Notwithstanding any other provision of this Agreement (including
Section 15.1), the Company may, from time to time, by means of a letter
delivered to the Administrative Agent substantially in the form of Exhibit G,
request that the Commitment Amount be increased; provided that (i) the aggregate
amount of all such increases during the term of this Agreement shall not exceed
$150,000,000 and (ii) any such increase in the Commitment Amount shall be in an
integral multiple of $5,000,000.
 
(b)       Any increase in the Commitment Amount may be effected by (i)
increasing the Commitment of one or more Lenders which have agreed to such
increase and/or (ii) subject to clause (d), adding one or more commercial banks
or other Persons as a party hereto (each an “Additional Lender”) with a
Commitment in an amount agreed to by any such Additional Lender.

 
26

--------------------------------------------------------------------------------

 

(c)      Any increase in the Commitment Amount pursuant to this Section 6.2.2
shall be effective three Business Days (or such other period agreed to by the
Administrative Agent, the Company and, as applicable, each Lender that has
agreed to increase its Commitment and each Additional Lender) after the date on
which the Administrative Agent has received and acknowledged receipt of the
applicable increase letter in the form of Annex 1 (in the case of an increase in
the Commitment of an existing Lender) or Annex 2 (in the case of the addition of
an Additional Lender) to Exhibit G.
 
(d)      No Additional Lender shall be added as a party hereto without the
written consent of the Administrative Agent and, if such Additional Lender will
have a Commitment, the Issuing Lenders and the Swing Line Lender (which consents
shall not be unreasonably withheld), and no increase in the Commitment Amount
may be effected if an Event of Default or an Unmatured Event of Default exists
on the date of such proposed increase.
 
(e)       The Administrative Agent shall promptly notify the Company and the
Lenders of any increase in the Commitment Amount pursuant to this Section 6.2.2
and of the Commitment and Percentage of each Lender after giving effect
thereto.  The parties hereto agree that, notwithstanding any other provision of
this Agreement (including Section 15.1), the Administrative Agent, the Company,
each Additional Lender and each increasing Lender, as applicable, may make
arrangements to stage the timing of any such increase, or to cause an Additional
Lender or an increasing Lender to temporarily hold risk participations in the
outstanding Revolving Loans of the other Lenders (rather than fund its
Percentage of all outstanding Revolving Loans concurrently with the applicable
increase), in each case with a view toward minimizing breakage costs and
transfers of funds in connection with any increase in the Commitment Amount. 
The Company acknowledges that if, as a result of a non-pro-rata increase in the
Commitment Amount, any Revolving Loans are prepaid or converted (in whole or in
part) on a day other than the last day of an Interest Period therefor, then such
prepayment or conversion shall be subject to the provisions of Section 8.4.
 
6.3       Prepayments.
 
6.3.1    Voluntary Prepayments.  The Company may from time to time prepay Loans
in whole or in part, without premium or penalty; provided that the Company shall
give the Administrative Agent (which shall promptly advise each Lender) notice
thereof not later than 10:00 A.M. (or, in the case of prepayment of Swing Line
Loans, 12:00 noon) on the date of such prepayment (which shall be a Business
Day), specifying the Loans to be prepaid and the date and amount of prepayment. 
Each partial prepayment of Revolving Loans shall be in a principal amount of
$500,000 or a higher integral multiple of $100,000.  Any prepayment of a
Eurodollar Loan on a day other than the last day of an Interest Period therefor
shall include interest on the principal amount being repaid and shall be subject
to Section 8.4.
 
SECTION 7    MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
 
7.1      Making of Payments.  All payments of principal of or interest on the
Loans, and of all commitment fees and Letter of Credit fees, shall be made by
the Company to the Administrative Agent in immediately available funds at the
office specified by the Administrative Agent not later than noon on the date
due; and funds received after that hour shall be deemed to have been received by
the Administrative Agent on the next following Business Day.  The Administrative
Agent shall promptly remit to each Lender its share of all such payments
received in collected funds by the Administrative Agent for the account of such
Lender.  All payments under Section 8.1 shall be made by the Company directly to
the Lender entitled thereto.

 
27

--------------------------------------------------------------------------------

 
 
7.2      Application of Certain Payments.  Subject to the requirements of
Section 6.3, each payment of principal shall be applied to such Loans as the
Company shall direct by notice to be received by the Administrative Agent on or
before the date of such payment or, in the absence of such notice, as the
Administrative Agent shall determine in its discretion.  Concurrently with each
remittance to any Lender of its share of any such payment, the Administrative
Agent shall advise such Lender as to the application of such payment.
 
7.3      Due Date Extension.  If any payment of principal or interest with
respect to any of the Loans, or of commitment fees or Letter of Credit fees,
falls due on a day which is not a Business Day, then such due date shall be
extended to the immediately following Business Day (unless, in the case of a
Eurodollar Loan, such immediately following Business Day is the first Business
Day of a calendar month, in which case such date shall be the immediately
preceding Business Day) and, in the case of principal, additional interest shall
accrue and be payable for the period of any such extension.
 
7.4      Setoff.  The Company agrees that the Administrative Agent and each
Lender have all rights of set-off and bankers’ lien provided by applicable law,
and in addition thereto, the Company agrees that at any time any Event of
Default exists, the Administrative Agent and each Lender may apply to the
payment of any obligations of the Company hereunder, whether or not then due,
any and all balances, credits, deposits, accounts or moneys of the Company then
or thereafter with the Administrative Agent or such Lender.
 
7.5      Proration of Payments.  If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
but excluding any payment pursuant to Section 8.7 or 15.9 or any payment to the
Swing Line Lender in respect of a Swing Line Loan) on account of principal of or
interest on any of its Loans (or on account of its participation in any other
Credit Extension) in excess of its pro rata share (in accordance with the terms
of this Agreement) of payments and other recoveries obtained by all Lenders on
account of principal of and interest on their respective Loans (or such
participations) then held by them, such Lender shall purchase from the other
Lenders such participation in the Loans (or sub-participations in the other
Credit Extensions) held by them as shall be necessary to cause such purchasing
Lender to share the excess payment or other recovery ratably with each of them
according to their respective Percentages; provided that if all or any portion
of the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery.
 
7.6      Taxes.  (a) Provided that a Lender, Participant or Assignee has
complied in all material respects with its obligations pursuant to Section
7.6(c) and (d) and Section 14.10, all payments by the Company of principal of,
and interest on, the Loans and all other amounts payable hereunder to such
Lender, Participant or Assignee shall be made free and clear of and without
deduction for any present or future income, excise, stamp or other taxes, fees,
duties, withholdings or other charges with respect thereto of any nature
whatsoever imposed by any taxing authority (other than franchise taxes, branch
profits taxes and other taxes imposed on or measured by net income, net profits
or receipts)(all non-excluded items being called “Taxes”).  If any withholding
or deduction from any payment to be made by the Company hereunder is required in
respect of any Taxes pursuant to any applicable law, rule or regulation, then
the Company will:

 
28

--------------------------------------------------------------------------------

 
 
(i)           pay directly to the relevant authority the full amount required to
be so withheld or deducted;
 
(ii)          promptly forward to the Administrative Agent a certified copy of
an official receipt or other documentation reasonably satisfactory to the
Administrative Agent evidencing such payment to such authority; and
 
(iii)         (except to the extent such withholding or deduction would not be
required if such Lender’s, Participant’s or Assignee’s Exemption Representation
were true and such Lender, Participant or Assignee or the Administrative Agent
had properly completed and delivered the necessary forms to the Company as
required by Sections 7.6(d) and 14.10(a) through (c) to establish that it was
not subject to any deduction or withholding) pay to the Administrative Agent for
the account of such Lender, Participant or Assignee such additional amount or
amounts as is necessary to ensure that the net amount actually received by such
Lender, Participant or Assignee will equal the full amount such Lender,
Participant or Assignee would have received had no such withholding or deduction
been required.
 
Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender, Participant or Assignee with respect to any payment received by the
Administrative Agent or such Lender, Participant or Assignee hereunder, the
Administrative Agent or such Lender, Participant or Assignee may pay such Taxes
and the Company will (except to the extent such Taxes are payable by a Lender,
Participant or Assignee and would not have been payable if such Lender’s,
Participant’s or Assignee’s Exemption Representation were true and such Lender,
Participant or Assignee or the Administrative Agent had properly completed and
delivered the necessary forms to the Company as required by Sections 7.6(d) and
14.10(a) through (c) to establish that it was not subject to any deduction or
withholding) promptly pay such additional amounts (including any penalty,
interest and expense) as is necessary in order that the net amount received by
such Person after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount such Person would have received had
such Taxes not been asserted.
 
(b)       If the Company fails to pay any Taxes payable hereunder when due to
the appropriate taxing authority or fails to remit to the Administrative Agent,
for the account of the respective Lender, Participant or Assignee the required
receipts or other required documentary evidence, the Company shall indemnify
such Lender, Participant or Assignee for any incremental Taxes, interest or
penalties that may become payable by such Lender, Participant or Assignee as a
result of any such failure; provided that the Company will not pay any Taxes
(nor any interest or penalty relating thereto) that would not have been payable
if such Lender’s, Participant’s or Assignee’s Exemption Representation were true
and such Lender, Participant or Assignee had properly completed and delivered
the necessary forms to the Company as required by Sections 7.6(d) and 14.10(a)
through (c) to establish that it was not subject to any deduction or
withholding.  For purposes of this Section 7.6, a distribution hereunder by the
Administrative Agent or any Lender, Participant or Assignee to or for the
account of any Lender, Participant or Assignee shall be deemed a payment by the
Company.

 
29

--------------------------------------------------------------------------------

 
 
(c)       Each Lender, Participant and Assignee represents and warrants (such
Lender’s, Participant’s or Assignee’s “Exemption Representation”) to the Company
and the Administrative Agent that, as of the date of this Agreement (or (i) in
the case of an Assignee, the date it becomes a party hereto or (ii) in the case
of a Participant, the date it purchases a participation hereunder), it is
entitled to receive payments hereunder without any deduction or withholding in
respect of any Taxes pursuant to any applicable law, rule or regulation.
 
(d)      In addition to satisfying the requirements of Section 14.10(a) through
(c), upon the request from time to time of the Company or the Administrative
Agent, each Lender, Participant and Assignee that is organized under the laws of
a jurisdiction other than the United States of America shall, to the extent it
may lawfully do so, execute and deliver to the Company and the Administrative
Agent two or more (as the Company or the Administrative Agent may reasonably
request) United States Internal Revenue Service Forms W-9, W-8BEN or W-8ECI or
such other forms or documents, appropriately completed, as may be applicable to
establish the extent, if any, to which a payment to such Lender, Participant or
Assignee is exempt from withholding or deduction of Taxes.
 
(e)       The Administrative Agent and each Lender, Participant or Assignee, as
applicable, shall promptly and diligently pursue any available refund that, in
the reasonable and good faith determination of the Administrative Agent or such
Lender, Participant or Assignee, as applicable, is attributable to any tax with
respect to which the Company has made a payment pursuant to this Agreement, and
shall promptly remit immediately available funds to the Company in an amount
equal to any such refund (including any interest received thereon).
 
7.7      Non-Receipt of Funds by Administrative Agent.  Unless the Company or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (a) in
the case of a Lender, the proceeds of a Loan or (b) in the case of the Company,
a payment of principal, interest or fees to the Administrative Agent for the
account of the Lenders, that it does not intend to make such payment, the
Administrative Agent may assume that such payment has been made.  The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such
assumption.  If a Lender or the Company, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Lender,
the Federal Funds Rate until the third Business Days after demand by the
Administrative Agent and, thereafter, the interest rate applicable to the
relevant Loan or (ii) in the case of payment by the Company, the interest rate
applicable to the relevant obligation (of, if no interest rate is so specified,
the Base Rate from time to time in effect).
 
 
30

--------------------------------------------------------------------------------

 

SECTION 8     INCREASED COSTS; SPECIAL PROVISIONS FOR EURODOLLAR LOANS.
 
8.1      Increased Costs.  (a)  If, after the date hereof, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or any Eurodollar Office of such Lender)
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency
 
(A)        shall subject any Lender (or any Eurodollar Office of such Lender) to
any additional tax, duty or other charge with respect to its Eurodollar Loans or
its obligation to make Eurodollar Loans, or shall change the basis of taxation
of payments to any Lender of the principal of or interest on its Eurodollar
Loans or any other amounts due under this Agreement in respect of its Eurodollar
Loans or its obligation to make Eurodollar Loans (except for changes in the rate
of any franchise tax, branch profits tax or other tax imposed on or measured by
the net income, net profits or receipts of such Lender or its Eurodollar Office
imposed by the jurisdiction in which such Lender’s principal executive office or
Eurodollar Office is located, in which such Lender is organized or in which such
Lender is doing business); or
 
(B)         shall impose, modify or deem applicable any reserve (including any
reserve imposed by the FRB, but excluding any reserve included in the
determination of interest rates pursuant to Section 4), special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by any Lender (or any Eurodollar Office of such Lender); or
 
(C)         shall impose on any Lender (or its Eurodollar Office) any other
condition affecting its Eurodollar Loans or its obligation to make Eurodollar
Loans;
 
and the result of any of the foregoing is to increase the cost to (or in the
case of Regulation D of the FRB, to impose a cost on) such Lender (or any
Eurodollar Office of such Lender) of making or maintaining any Eurodollar Loan,
or to reduce the amount of any sum received or receivable by such Lender (or its
Eurodollar Office) under this Agreement, then within 10 Business Days after
written demand to the Company by such Lender (which demand shall be accompanied
by a written statement setting forth the basis for such demand and a calculation
of the amount thereof in reasonable detail, a copy of which shall be furnished
to the Administrative Agent), the Company shall pay directly to such Lender such
additional amount as will compensate such Lender for such increased cost or such
reduction.
 
(b)      If any Lender shall reasonably determine that (i) the adoption or
phase-in of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, (ii) any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or (iii) compliance by any
Lender or any Person controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, in each case having effect after
the date hereof, has or would have the effect of reducing the rate of return on
such Lender’s or such controlling Person’s capital as a consequence of such
Lender’s obligations hereunder or under any Letter of Credit to a level below
that which such Lender or such controlling Person could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such controlling Person’s policies with respect to capital adequacy) by an
amount deemed by such Lender or such controlling Person to be material, then
from time to time, within 10 Business Days after written demand to the Company
by such Lender (which demand shall be accompanied by a written statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to the Administrative
Agent), the Company shall pay to such Lender such additional amount or amounts
as will compensate such Lender or such controlling Person for such reduction.
 
 
31

--------------------------------------------------------------------------------

 
 
(c)       Notwithstanding the foregoing provisions of this Section 8.1, if any
Lender fails to notify the Company of any event or circumstance which will
entitle such Lender to compensation pursuant to this Section 8.1 within 180 days
after such Lender obtains knowledge of such event or circumstance, then such
Lender shall not be entitled to compensation from the Company for any amount
arising prior to the date which is 180 days before the date on which such Lender
notifies the Company of such event or circumstance.
 
8.2      Basis for Determining Interest Rate Inadequate or Unfair.  If with
respect to any Interest Period:
 
(a)      deposits in Dollars (in the applicable amounts) are not being offered
to the Administrative Agent in the interbank eurodollar market for such Interest
Period, or the Administrative Agent otherwise reasonably determines (which
determination, if made in good faith, shall be binding and conclusive on the
Company) that by reason of circumstances affecting the interbank eurodollar
market adequate and reasonable means do not exist for ascertaining the
applicable Eurodollar Rate; or
 
(b)      the Required Lenders advise the Administrative Agent that the
Eurodollar Rate (Reserve Adjusted) as determined by the Administrative Agent
will not adequately and fairly reflect the cost to such Lenders of maintaining
or funding such Eurodollar Loans for such Interest Period (taking into account
any amount to which such Lenders may be entitled under Section 8.1);
 
then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert into Eurodollar Loans, (ii) on the last day of
the current Interest Period for each Eurodollar Loan, such Loan shall, unless
then repaid in full, automatically convert to a Base Rate Loan and (iii) the
Company may revoke any pending request for a borrowing of, conversion to or
continuation of Eurodollar Loans and, if the Company fails to so revoke any such
request, such request shall be deemed to be a request for a borrowing of Base
Rate Loans.

 
32

--------------------------------------------------------------------------------

 

8.3      Changes in Law Rendering Eurodollar Loans Unlawful.  If, after the date
hereof, any change in (including the adoption of any new) applicable laws or
regulations, or any change in the interpretation of applicable laws or
regulations by any governmental or other regulatory body charged with the
administration thereof, should make it (or in the good faith judgment of any
Lender cause a substantial question as to whether it is) unlawful for any Lender
to make, maintain or fund Eurodollar Loans, then such Lender shall promptly
notify each of the other parties hereto and, so long as such circumstances shall
continue, (a) such Lender shall have no obligation to make or convert into
Eurodollar Loans (but shall make Base Rate Loans concurrently with the making of
or conversion into Eurodollar Loans by the Lenders which are not so affected, in
each case in an amount equal to such Lender’s pro rata share of all Eurodollar
Loans which would be made or converted into at such time in the absence of such
circumstances), (b) on the last day of the current Interest Period for each
Eurodollar Loan of such Lender (or, in any event,  on such earlier date as may
be required by the relevant law, regulation or interpretation), such Eurodollar
Loan shall, unless then repaid in full, automatically convert to a Base Rate
Loan and (c) the Company may revoke any pending request for a borrowing of,
conversion to or continuation of Eurodollar Loans and, if the Company fails to
so revoke any such request, such request shall be deemed to be a request for a
borrowing of Base Rate Loans.  Each Base Rate Loan made by a Lender which, but
for the circumstances described in the foregoing sentence, would be a Eurodollar
Loan (an “Affected Loan”) shall remain outstanding as a Base Rate Loan for the
same period as the Group of Eurodollar Loans of which such Affected Loan would
be a part absent such circumstances.
 
8.4      Funding Losses.  The Company hereby agrees that upon written demand by
any Lender (which demand shall be accompanied by a written statement setting
forth in reasonable detail the basis for the amount being claimed, a copy of
which shall be furnished to the Administrative Agent), the Company will
indemnify such Lender against any net loss or expense which such Lender may
sustain or incur (including any net loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund or maintain any Eurodollar Loan), as reasonably determined by such
Lender, as a result of (a) any payment, prepayment or conversion of any
Eurodollar Loan of such Lender on a date other than the last day of an Interest
Period for such Loan (including any conversion pursuant to Section 8.3) or (b)
any failure of the Company to borrow or continue, or to convert any Loan into, a
Eurodollar Loan on a date specified therefor in a notice of borrowing,
continuation or conversion pursuant to this Agreement (including as a result of
any revocation of a request for a borrowing of, conversion to or continuation of
Eurodollar Loans pursuant to Section 8.2 or 8.3, regardless of whether the
Company borrows Base Rate Loans in lieu of the requested Eurodollar Loans).  For
purposes of this Section 8.4, all notices to the Administrative Agent pursuant
to this Agreement shall be deemed to be irrevocable.
 
8.5      Right of Lenders to Fund through Other Offices.  Each Lender may, if it
so elects, fulfill its commitment as to any Eurodollar Loan by causing a foreign
branch or affiliate of such Lender to make such Loan; provided that in such
event, for purposes of this Agreement, such Loan shall be deemed to have been
made by such Lender and the obligation of the Company to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or affiliate.
 
8.6      Discretion of Lenders as to Manner of Funding.  Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for  purposes of this Agreement all
determinations hereunder shall be made as if such Lender had actually funded and
maintained each Eurodollar Loan during each Interest Period for such Loan
through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the Eurodollar Rate for
such Interest Period.

 
33

--------------------------------------------------------------------------------

 
 
8.7      Mitigation of Circumstances; Replacement of Affected Lender.  (a)  Each
Lender shall promptly notify the Company and the Administrative Agent of any
event of which it has knowledge which will result in, and will use reasonable
commercial efforts available to it (and not, in such Lender’s good faith
judgment, otherwise disadvantageous to such Lender) to mitigate or avoid, (i)
any obligation by the Company to pay any amount pursuant to Section 7.6 or 8.1
or (ii) the occurrence of any circumstance of the nature described in Section
8.2 or 8.3 (and, if any Lender has given notice of any such event described in
clause (i) or (ii) above and thereafter such event ceases to exist, such Lender
shall promptly so notify the Company and the Administrative Agent).  Without
limiting the foregoing, each Lender will designate a different funding office if
such designation will avoid (or reduce the cost to the Company of) any event
described in clause (i) or (ii) of the preceding sentence and such designation
will not, in such Lender’s good faith judgment, be otherwise disadvantageous to
such Lender.  Notwithstanding any provision of Section 7.6 or 8.1, no Lender
shall be entitled to request any payment pursuant to either such Section unless
such Lender is generally demanding payment under comparable provisions of its
agreements with similarly-situated borrowers of similar credit quality.
 
(b)      At any time any Lender is an Affected Lender or would be an Affected
Lender but for not having given notice to the Company, the Company may replace
such Affected Lender as a party to this Agreement with one or more other bank(s)
or financial institution(s) reasonably satisfactory to the Administrative Agent
(and upon notice from the Company such Affected Lender shall assign pursuant to
an Assignment Agreement, and without recourse or warranty, its Commitment, its
Loans, its participation (if any) in Swing Line Loans and Letters of Credit, and
all of its other rights and obligations hereunder to such replacement bank(s) or
other financial institution(s) for a purchase price equal to the sum of the
outstanding principal amount of the Loans so assigned, all accrued and unpaid
interest thereon, its ratable share of all accrued and unpaid commitment fees
and Letter of Credit fees, any amounts payable under Section 8.4 as a result of
such Lender receiving payment of any Eurodollar Loan prior to the end of an
Interest Period therefor and all other obligations owed to such Affected Lender
hereunder).
 
8.8      Conclusiveness of Statements; Survival of Provisions.  Determinations
and statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error.  Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive repayment of the Loans
cancellation or expiration of the Letters of Credit and any termination of this
Agreement.
 
SECTION 9        REPRESENTATIONS AND WARRANTIES.
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue or participate in Letters of
Credit hereunder, the Parent and the Company represent and warrant to the
Administrative Agent and the Lenders that:
 
9.1      Organization, etc.  The Parent is a corporation duly organized, validly
existing and, if applicable, in good standing under the laws of the State of
Delaware; each Subsidiary is duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization; and each of the Parent and each Subsidiary is duly qualified to do
business in each jurisdiction where the nature of its business makes such
qualification necessary (except in those instances in which the failure to be
qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect) and has full power and authority to own its property
and conduct its business as presently conducted by it.

 
34

--------------------------------------------------------------------------------

 
 
9.2      Authorization; No Conflict.  The execution and delivery by each of the
Parent and the Company of this Agreement and each other Loan Document to which
it is a party, the borrowings hereunder, the execution and delivery by each
other Loan Party of each Loan Document to which it is a party and the
performance by each Loan Party of its obligations under each Loan Document to
which it is a party are within the organizational powers of such Loan Party,
have been duly authorized by all necessary organizational action on the part of
such Loan Party (including any necessary shareholder, partner or member action),
have received all necessary governmental approval (if any shall be required),
and do not and will not (a) violate any provision of any law, statute, rule or
regulation or any order, writ, injunction, decree or judgment of any court or
other government agency which is binding on any Loan Party, (b) contravene or
conflict with, or result in a breach of, any provision of the certificate of
incorporation, partnership agreement, by-laws or other organizational documents
of such Loan Party or of any loan or credit agreement, indenture, or other
material instrument or document which is binding on such Loan Party or any other
Subsidiary or any property of any of the foregoing or (c) result in, or require,
the creation or imposition of any Lien on any property of any Loan Party or any
other Subsidiary (other than Liens arising under the Loan Documents).
 
9.3      Validity and Binding Nature.  Each Loan Document to which any Loan
Party is a party has been duly executed and delivered by such Loan Party and is
the legal, valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its terms, subject to bankruptcy, insolvency
and similar laws affecting the enforceability of creditors’ rights generally and
to general principles of equity.
 
9.4       Financial Condition.  (a) The audited consolidated financial
statements of the Parent and its Subsidiaries as at December 30, 2006, copies of
which have been delivered to each Lender, were prepared in accordance with GAAP
and present fairly the consolidated financial condition of the Parent and its
Subsidiaries as at such date and the results of their operations for the period
then ended and (b) the unaudited consolidated financial statements of the Parent
and its Subsidiaries as at September 27, 2007, copies of which have been
delivered to each Lender, were prepared in accordance with GAAP (subject, in the
case of such unaudited statements, to the absence of footnotes and to normal
year-end adjustments) and present fairly the consolidated financial condition of
the Parent and its Subsidiaries as at such date and the results of their
operations for the period then ended.
 
9.5       No Material Adverse Change.  Since December 30, 2006, there has been
no material adverse change in the business, assets, operations, condition
(financial or otherwise) or prospects of the Parent and its Subsidiaries taken
as a whole.
 
9.6       Litigation and Contingent Liabilities.  No litigation (including
derivative actions), arbitration proceeding, labor controversy or governmental
investigation or proceeding is pending or, to the Company’s knowledge,
threatened against the Parent or any Subsidiary which might reasonably be
expected to have a Material Adverse Effect, except as set forth in Schedule
9.6.  Other than any liability incident to such litigation or proceedings,
neither the Parent nor any Subsidiary has any material contingent liabilities as
of the date hereof not listed in such Schedule 9.6.

 
35

--------------------------------------------------------------------------------

 
 
9.7      Ownership of Properties; Liens.  Except as set forth in Schedule 9.7,
each of the Parent and each Subsidiary owns good and, in the case of real
property, marketable title to all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever, in each case
necessary for the conduct of its business (including patents, trademarks, trade
names, service marks and copyrights), free and clear of all Liens, charges and
material claims (including material infringement claims which are pending or, to
the knowledge of the Parent or any Subsidiary, threatened with respect to
patents, trademarks, copyrights and the like) except as permitted pursuant to
Section 10.8.
 
9.8      Subsidiaries.  As of the date hereof, the Parent has no Subsidiaries
except those listed in Schedule 9.8; and the Parent has no direct Subsidiary
other than the Company.
 
9.9      Pension Plans.  (a)  During the twelve-consecutive-month period prior
to the date of the execution and delivery of this Agreement or the making of any
Credit Extension hereunder, (i) no steps have been taken to terminate any
Pension Plan, other than any such termination pursuant to Section 4041(b) of
ERISA, and (ii) no contribution failure has occurred with respect to any Pension
Plan sufficient to give rise to a lien under Section 302(f) of ERISA.  No
condition exists or event or transaction has occurred with respect to any
Pension Plan which could reasonably be expected to have a Material Adverse
Effect.
 
(b)      All contributions (if any) have been made to any Multiemployer Pension
Plan that are required to be made by the Parent or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Parent nor any member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan,
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could reasonably be expected to result in a withdrawal or partial
withdrawal from any such plan; and neither the Parent nor any member of the
Controlled Group has received any notice that any Multiemployer Pension Plan is
in reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.
 
9.10    Investment Company Act.  Neither the Parent nor any Subsidiary is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.
 
9.11    Regulation U.  The Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock; and neither the Parent nor any Subsidiary
owns any Margin Stock other than Unrestricted Margin Stock.
 

 
36

--------------------------------------------------------------------------------

 

9.12    Taxes.  Each of the Parent and each Subsidiary has filed all United
States federal tax returns and other material tax returns required by law to
have been filed by it and has paid all taxes and governmental charges thereby
shown to be owing, except any such tax returns, taxes, fees or other charges (i)
that are not delinquent and (ii) which are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books.
 
9.13    Solvency, etc.  (a) At the Effective Time (and after giving effect to
any right of contribution and subrogation), (i) the present fair saleable value
of each Loan Party’s assets will exceed the amount that will be required to pay
the probable liability of its debts and other liabilities, contingent or
otherwise, as such debts and other liabilities become absolute and matured, and
(ii) each Loan Party will be “solvent,” will be able to pay its debts as they
mature, will own property with “fair saleable value” greater than the amount
required to pay its debts as they become absolute and matured and will not have
“unreasonably small capital” with which to carry on its business as then
constituted (all quoted terms used in the foregoing clause (ii) having the
respective meanings given thereto in applicable federal and state laws governing
determinations of the insolvency of debtors).
 
(b)      Immediately prior to and after giving effect to the making of each
Credit Extension hereunder and the use of proceeds thereof, (i) the present fair
saleable value of the assets of the Loan Parties, on a consolidated basis, will
exceed the amount that will be required to pay the probable liability of the
consolidated debts and other liabilities, contingent or otherwise, of the Loan
Parties, as such debts and other liabilities become absolute and matured, and
(ii) the Loan Parties, on a consolidated basis, will be “solvent,” will be able
to pay their consolidated debts as they mature, will own consolidated property
with “fair saleable value” greater than the amount required to pay their
consolidated debts as they become absolute and matured and will not have
“unreasonably small capital” on a consolidated basis with which to carry on
their business as then constituted (all quoted terms used in the foregoing
clause (ii) having the respective meanings given thereto in applicable federal
and state laws governing determinations of the insolvency of debtors).
 
9.14    Environmental Matters.  The Parent and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and Environmental Claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Parent has reasonably concluded
that, except as specifically disclosed in Schedule 9.14, such Environmental Laws
and Environmental Claims would not, individually or in the aggregate, have a
Material Adverse Effect.
 
9.15    Information.  All information heretofore or contemporaneously herewith
furnished in writing by the Parent or any Subsidiary to any Lender for purposes
of or in connection with this Agreement and the transactions contemplated hereby
is, and all written information hereafter furnished by or on behalf of the
Parent or any Subsidiary to any Lender pursuant hereto or in connection herewith
will be, true and accurate in every material respect on the date as of which
such information is dated or certified, and none of such information is or will
be incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which made as of
the dates thereof (it being recognized by the Administrative Agent and the
Lenders that (a) any projections and forecasts provided by the Parent or any
Subsidiary are based on good faith estimates and assumptions believed by the
Parent or such Subsidiary to be reasonable as of the date of the applicable
projections or assumptions and that actual results during the period or periods
covered by any such projections and forecasts will likely differ from projected
or forecasted results and (b) any information provided by the Parent or any
Subsidiary with respect to any Person or assets acquired or to be acquired by
the Parent or any Subsidiary shall, for all periods prior to the date of such
Acquisition, be limited to the knowledge of the Parent or the acquiring
Subsidiary after reasonable inquiry).

 
37

--------------------------------------------------------------------------------

 
 
9.16    No Default.  No Loan Party is in default under any agreement, instrument
or undertaking to which it is a party or by which it or any of its property is
bound which could reasonably be expected to have a Material Adverse Effect.  No
Event of Default or Unmatured Event of Default exists.
 
9.17    No Burdensome Restrictions.  No Loan Party is a party to any agreement
or instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
SECTION 10     COVENANTS.
 
Until the expiration or termination of the Commitments and thereafter until all
obligations of the Company hereunder and under the other Loan Documents are paid
in full and all Letters of Credit have been terminated, the Parent agrees that,
unless at any time the Required Lenders shall otherwise expressly consent in
writing, it will:
 
10.1    Reports, Certificates and Other Information.  Furnish to the
Administrative Agent (which will promptly forward copies thereof to each
Lender):
 
10.1.1 Audit Report.  Promptly when available and in any event within 90 days
after the close of each Fiscal Year:  (a) a copy of the annual audit report of
the Parent and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets of the Parent and its Subsidiaries as of the end of
such Fiscal Year and consolidated statements of earnings and cash flow of the
Parent and its Subsidiaries for such Fiscal Year reported on without a “going
concern” exception, or a qualification arising out of the scope of the audit, by
Deloitte & Touche LLP or other independent auditors of recognized standing
selected by the Parent and reasonably acceptable to the Required Lenders; and
(b) consolidating balance sheets of the Parent and its Subsidiaries as of the
end of such Fiscal Year and consolidating statements of earnings and cash flow
for the Parent and its Subsidiaries for such Fiscal Year, certified by a
Responsible Financial Officer of the Parent.
 
10.1.2 Quarterly Reports.  Promptly when available and in any event within 45
days after the end of each Fiscal Quarter (except the last Fiscal Quarter) of
each Fiscal Year, consolidated and consolidating balance sheets of the Parent
and its Subsidiaries as of the end of such Fiscal Quarter, together with
consolidated and consolidating statements of earnings and  cash flow for such
Fiscal Quarter and for the period beginning with the first day of such Fiscal
Year and ending on the last day of such Fiscal Quarter, certified by a
Responsible Financial Officer of the Parent.
 
 
38

--------------------------------------------------------------------------------

 

10.1.3 Compliance Certificates.  Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and of each set of
quarterly statements pursuant to Section 10.1.2, (a) a duly completed compliance
certificate in the form of Exhibit A, with appropriate insertions, dated the
date of such annual report or such quarterly statements and signed by a
Responsible Financial Officer of the Parent, containing a computation of each of
the financial ratios and restrictions set forth in Section 10.6 and to the
effect that such officer has not become aware of any Event of Default or
Unmatured Event of Default that has occurred and is continuing or, if there is
any such event, describing it and the steps, if any, being taken to cure it; and
(b) an updated organizational chart listing all Subsidiaries and the
jurisdictions of their respective organization.
 
10.1.4 Reports to SEC and to Shareholders.  Promptly upon the filing or sending
thereof, copies of all regular, periodic or special reports of the Parent or any
Subsidiary filed with the SEC (excluding exhibits thereto, provided that the
Company shall promptly deliver any such exhibit to the Administrative Agent or
any Lender upon request therefor); copies of all registration statements of the
Parent or any Subsidiary filed with the SEC; and copies of all proxy statements
or other communications made to shareholders generally concerning material
developments in the business of the Parent or any Subsidiary.
 
10.1.5 Notice of Default, Litigation, ERISA and Environmental Matters.  Promptly
upon any Responsible Officer becoming aware of any of the following, written
notice describing the same and the steps being taken by the Parent or the
Subsidiary affected thereby with respect thereto:
 
(a)       the occurrence of an Event of Default or an Unmatured Event of
Default;
 
(b)      any litigation, arbitration or governmental investigation or proceeding
not previously disclosed by the Parent to the Lenders which has been instituted
or, to the knowledge of the Parent or the Company, is threatened against the
Parent or any Subsidiary or to which any of the properties of any thereof is
subject which (i) has a reasonable likelihood of being adversely determined and
(ii) if so determined, would reasonably be expected to have a Material Adverse
Effect;
 
(c)       the institution of any steps by any member of the Controlled Group or
any other Person to terminate any Pension Plan (excluding the Star Termination),
or the failure of any member of the Controlled Group to make a required
contribution to any Pension Plan (if such failure is sufficient to give rise to
a lien under Section 302(f) of ERISA) or to any Multiemployer Pension Plan, or
the taking of any action with respect to a Pension Plan which could reasonably
be expected to result in the requirement that the Parent furnish a bond or other
security to the PBGC or such Pension Plan, or the occurrence of any event
(excluding the Star Termination) with respect to any Pension Plan or
Multiemployer Pension Plan which could result in the incurrence by any member of
the Controlled Group of any material liability, fine or penalty (including any
claim or demand for withdrawal liability or partial withdrawal from any
Multiemployer Pension Plan), or any notice that any Multiemployer Pension Plan
is in reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of an excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated (except for the Star
Termination), or that any such plan is or may become insolvent;

 
39

--------------------------------------------------------------------------------

 
 
(d)      any cancellation (without replacement) or material change in any
material insurance maintained by the Parent or any Subsidiary;
 
(e)      any event (including any violation of any Environmental Law or the
assertion of any Environmental Claim) which might reasonably be expected to have
a Material Adverse Effect; or
 
(f)       any setoff, claim (including any Environmental Claim), withholding or
other defense to which any material portion of the collateral granted under any
Collateral Document, or the Administrative Agent’s or the Lenders’ rights with
respect to any material portion of such collateral, are subject.
 
10.1.6 Subsidiaries.  Promptly upon any change in the list of its Subsidiaries
from that set forth on Schedule 9.8 (or in the most recent notice pursuant to
this Section), notification of such change.
 
10.1.7 Management Reports.  Promptly upon the request of the Administrative
Agent or any Lender, copies of all detailed financial and management reports
submitted to the Parent by independent auditors in connection with each annual
or interim audit made by such auditors of the books of the Parent.
 
10.1.8 Projections.  As soon as practicable and in any event within 30 days
after the commencement of each Fiscal Year, financial projections for the Parent
and its Subsidiaries for such Fiscal Year prepared in a manner consistent with
those projections delivered by the Parent to the Administrative Agent prior to
the Effective Time.
 
10.1.9 Other Information.  From time to time such other information concerning
the Parent and its Subsidiaries as the Administrative Agent or any Lender may
reasonably request.
 
10.2    Books, Records and Inspections.  Keep, and cause each Subsidiary to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each Subsidiary to permit, at any reasonable time during
normal business hours and with reasonable prior notice (or at any time without
notice if an Event of Default exists), any Lender or the Administrative Agent or
any representative thereof to inspect any or all of its offices, properties and
operations, to discuss its financial matters with its officers and its
independent auditors (and the Parent hereby authorizes such independent auditors
to discuss such financial matters with any Lender or the Administrative Agent or
any representative thereof whether or not any representative of the Parent or
any Subsidiary is present), and to examine (and, at the expense of the Parent or
the applicable Subsidiary, photocopy extracts from) any of its books or other
corporate records; and permit, and cause each Subsidiary to permit, the
Administrative Agent to perform periodic field examinations of the Parent and
its Subsidiaries at such times as the Administrative Agent or the Required
Lenders (in each case in consultation with the Company) may elect; provided that
the Loan Parties shall not be obligated to pay for more than one field
examination in any Fiscal Year (excluding any field examination conducted at a
time when any Event of Default exists).

 
40

--------------------------------------------------------------------------------

 

10.3    Insurance.  Maintain, and cause each Subsidiary to maintain, with
responsible insurance companies, such insurance as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated; and, upon request of the
Administrative Agent, furnish to the Administrative Agent a certificate setting
forth in reasonable detail the nature and extent of all insurance maintained by
the Parent and its Subsidiaries.
 
10.4    Compliance with Laws, Material Contracts; Payment of Taxes and
Liabilities.  (a) Comply, and cause each Subsidiary to comply, in all material
respects with all material applicable laws, rules, regulations, decrees, orders,
judgments, licenses, material contracts and permits, noncompliance with which
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; and (b) pay, and cause each Subsidiary to pay, prior to
delinquency, all United States federal taxes and all other material taxes and
governmental charges against it or any of its property, as well as claims of any
kind which, if unpaid, might become a Lien on any of its property, other than
Liens permitted by Section 10.8; provided that the foregoing shall not require
the Parent or any Subsidiary to pay any such tax or charge so long as it shall
contest the validity thereof in good faith by appropriate proceedings and shall
set aside on its books adequate reserves with respect thereto in accordance with
GAAP.
 
10.5    Maintenance of Existence, etc.  Maintain and preserve, and (subject to
Section 10.10) cause each Subsidiary to maintain and preserve, (a) its existence
and, if applicable, good standing in the jurisdiction of its formation; provided
that any Subsidiary (other than the Company) may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and is not materially disadvantageous to the
Lenders), and (b) its qualification and good standing as a foreign company in
each jurisdiction where the nature of its business makes such qualification
necessary (except in those instances in which the failure to be qualified or in
good standing does not have a Material Adverse Effect).
 
10.6    Financial Covenants.
 
10.6.1 Fixed Charge Coverage Ratio.  Not permit the Fixed Charge Coverage Ratio
as of the last day of any Computation Period to be less than 1.25 to 1.0.
 
10.6.2 Leverage Ratio.  Not permit the Leverage Ratio as of the last day of any
Fiscal Quarter to exceed 3.50 to 1.0.
 
10.7    Limitations on Debt.  Not, and not permit any Subsidiary to, create,
incur, assume or suffer to exist any Debt, except:
 
(a)      obligations under this Agreement and the other Loan Documents;
 
(b)      unsecured seller Debt which represents all or part of the purchase
price payable in connection with a transaction permitted by Section 10.10(c);
provided that (i) the aggregate outstanding principal amount of all such Debt
shall not at any time exceed $15,000,000 and (ii) all such Debt shall have terms
that are reasonably acceptable to the Administrative Agent;
 
(c)       Debt secured by Liens permitted by Section 10.8(d); provided that the
aggregate amount of all such Debt at any time outstanding shall not exceed
$2,000,000;

 
41

--------------------------------------------------------------------------------

 
 
(d)       Debt of Subsidiaries owed to the Parent or any other Subsidiary;
 
(e)       Hedging Obligations of the Company or any Subsidiary incurred in the
ordinary course of business for bona fide hedging purposes and not for
speculation;
 
(f)       unsecured Debt of the Company to Subsidiaries;
 
(g)       Subordinated Debt;
 
(h)       Debt existing on the date hereof and listed on Schedule 10.7(h), and
refinancings, amendments, restatements, supplements, refundings, renewals or
extensions of any such Debt so long as the principal amount of such Debt (as so
refinanced or otherwise modified) is not increased and the terms applicable to
such Debt (as so refinanced or otherwise modified) are no less favorable to the
Company or the applicable Subsidiary in any material respect than the terms in
effect immediately prior to such refinancing or other modification (except that
interest and fees payable with respect to such Debt (as so refinanced or
modified) may be at the then-prevailing market rates);
 
(i)       Debt from the Parent owing to the Company solely to the extent that
the proceeds of such Debt are used by the Parent to pay its taxes and reasonable
accounting, legal and corporate overhead expenses, in each case as they become
due;
 
(j)       subject to the limitations set forth in Section 10.8(k), Debt arising
under Capital Leases;
 
(k)       Suretyship Liabilities permitted by Section 10.19; and
 
(l)       other Debt in an aggregate principal amount not to exceed $25,000,000
at any time.
 
10.8    Liens.  Not, and not permit any Subsidiary to, create or permit to exist
any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:
 
(a)       Liens for taxes or other governmental charges not at the time
delinquent or being contested in good faith by appropriate proceedings and, in
each case, for which it maintains adequate reserves;
 
(b)       Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, landlords, mechanics, repairmen and materialmen and
other similar Liens imposed by law, (ii) deposits to secure trade contracts
entered into in the ordinary course of business and (iii) Liens incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
leases, surety bonds, bids, performance bonds and similar obligations) for sums
not overdue for a period of more than 30 days or being contested in good faith
by appropriate proceedings and not involving any deposits (other than deposits
in the ordinary course of business that are customary with respect to the type
of obligations secured and deposits permitted by Section 10.19(f), but excluding
bonds of the types described in subsection (e) below) or advances or borrowed
money or the deferred purchase price of property or services, and, in each case,
for which it maintains adequate reserves;

 
42

--------------------------------------------------------------------------------

 
 
(c)      Liens identified in Schedule 10.8 and Liens securing refinancings,
refundings, renewals, replacements or extensions of the Debt originally secured
by such Liens; provided that the amount of Debt secured thereby is not
increased;
 
(d)      subject to the limitations set forth in Section 10.7(c), (i) Liens
existing on property at the time of the acquisition thereof by the Company or
any Subsidiary (and not created in contemplation of such acquisition) and (ii)
Liens that constitute purchase money security interests on any property securing
debt  incurred for the purpose of financing all or any part of the cost of
acquiring, constructing or improving such property, provided that any such Lien
attaches to such property within 60 days of the acquisition thereof and such
Lien attaches solely to the property so acquired, and any refinancing,
amendment, restatement, supplement, renewal or extension of any such Lien (or
the debt secured thereby) so long as the principal amount of the obligations
secured by such Lien is not increased and such Lien does not extend to any other
property of the Company or any Subsidiary;
 
(e)       attachments, appeal bonds, judgments and other similar Liens, for sums
not exceeding $1,000,000 in the aggregate arising in connection with court
proceedings, provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate proceedings;
 
(f)       leases, subleases, encroachments, subdivisions, easements, rights of
way, restrictions, minor defects or irregularities in title and other similar
Liens not interfering in any material respect with the ordinary conduct of the
business of the Company or any Subsidiary;
 
(g)      Liens in favor of the Administrative Agent arising under the Loan
Documents;
 
(h)      Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution;
 
(i)        licenses of patents, trademarks, or other intellectual property
rights granted in the ordinary course of business;
 
(j)        any interest or title of a lessor, licensor or sublessor under any
lease or license entered into the ordinary course of its business and covering
only the assets so leased or licensed;
 
(k)       Liens arising under Capital Leases, Liens securing Subordinated Debt
and other Liens not otherwise permitted by this Section 10.8 so long as the
aggregate outstanding principal amount of the obligations secured by the
foregoing does not exceed $10,000,000 at any time outstanding;
 
(l)        Liens deemed to exist in connection with Investments in repurchase
agreements permitted by Section 10.19;

 
43

--------------------------------------------------------------------------------

 
 
(m)      Liens securing Debt facilities of Foreign Subsidiaries provided the
aggregate outstanding principal amount of all obligations so secured will not at
any time exceed $15,000,000; and
 
(n)       Liens on Unrestricted Margin Stock.
 
10.9     Restricted Payments.  Not, and not permit any Subsidiary to, (a)
declare or pay any dividends on any of its capital stock (other than stock
dividends), (b) purchase or redeem any such stock or any warrants, options or
other similar rights in respect of such stock, (c) make any other distribution
to any shareholder with respect to such shareholder’s equity interest, (d) pay
any principal or interest on, or purchase, redeem or defease, any Subordinated
Debt, or (e) set aside funds for any of the foregoing; provided that (i) any
Subsidiary may declare and pay dividends to the Company or to any other
Subsidiary, (ii) the Company or the Parent, as the case may be, may make
regularly scheduled payments on any Subordinated Debt if the holder of such
Subordinated Debt is permitted to receive such payments at such time under the
applicable agreement or instrument governing such Subordinated Debt and any
applicable subordination agreement and/or intercreditor agreement, (iii) the
Company or any Subsidiary may declare and pay dividends to the Parent to the
extent necessary to enable the Parent to pay its taxes, accounting, legal and
corporate overhead expenses as they become due, (iv) the Parent and any of its
Subsidiaries may (A) purchase, redeem, retire or otherwise acquire shares of its
capital stock or warrants or options from current or former officers, directors
or employees of the Parent or any of its Subsidiaries upon the death,
disability, resignation or termination of employment of such individual in an
aggregate amount not to exceed $100,000 in any Fiscal Year and (B) redeem stock
or options in connection with its equity plans in an aggregate amount not to
exceed $5,000,000 in any Fiscal Year (and the Company may declare and pay
dividends to the Parent to the extent necessary to enable the Parent to make
such redemptions); (v) so long as no Event of Default or Unmatured Event of
Default exists or will result therefrom, the Company and any of its Subsidiaries
may declare and pay dividends to the Parent to the extent necessary to enable
the Parent to make regularly scheduled payments on any Subordinated Debt if the
holder of such Subordinated Debt is permitted to receive such payments at such
time under any applicable subordination agreement and/or intercreditor
agreement; (vi) so long as no Event of Default or Unmatured Event of Default
exists or will result therefrom, the Parent may declare cash dividends to its
shareholders or repurchase shares of its stock from shareholders (such dividends
and repurchases “Shareholder Payments”) so long as the amount of dividends
declared and stock repurchased in any Computation Period shall not exceed 15% of
EBITDA for such Computation Period; and (vii) the Parent may pay cash dividends
declared in accordance with the foregoing clause (vi) and the Company may pay
dividends to the Parent to the extent necessary to enable the Parent to make
Shareholder Payments.
 
10.10  Mergers, Consolidations, Sales.  Not, and not permit any Subsidiary to,
be a party to any merger or consolidation, or purchase or otherwise acquire all
or substantially all of the assets or any stock of any class of, or any
partnership or joint venture interest in, any other Person, or (except for the
sale or lease of inventory in the ordinary course of business) sell, transfer,
convey or lease all or any substantial part of its assets, or sell or assign
with or without recourse any receivables, except for (a) any such merger or
consolidation, sale, transfer, conveyance, lease or assignment of or by any
wholly-owned Subsidiary into the Company or into, with or to any other
wholly-owned Subsidiary; (b) any such purchase or other acquisition (and the
corresponding sale or other transfer) by the Company or any wholly-owned
Subsidiary of the assets or stock of any wholly-owned Subsidiary; (c) any
Permitted Acquisition; (d) sales or assignments of receivables in the ordinary
course of business consistent with past practice; (e) sales and other
dispositions of Unrestricted Margin Stock; (f) sales and dispositions of assets
(including the stock of Subsidiaries) so long as the net book value of all
assets sold or otherwise disposed of in any Fiscal Year (excluding sales and
assignments described in clause (a), (b), (d) or (e) above) does not exceed
$10,000,000; and (g) Investments permitted by Section 10.19(n).

 
44

--------------------------------------------------------------------------------

 
 
10.11  Use of Proceeds; Restriction on Margin Stock.  Use the proceeds of the
Loans solely to finance the Star Merger, to finance fees and expenses associated
with the Star Merger; to refinance existing Debt of the Company and the Target;
and to finance the working capital of the Company and its Subsidiaries, to pay
expenses and fees on connection with the refinancing of the existing Debt, for
permitted capital expenditures, to make Permitted Acquisitions and for other
general corporate purposes; and not purchase or otherwise acquire, directly or
indirectly, any Margin Stock other than Unrestricted Margin Stock.
 
10.12  Further Assurances.  Take, and cause each Subsidiary to take, such
actions as are necessary, or as the Administrative Agent (or the Required
Lenders acting through the Administrative Agent) may reasonably request, from
time to time (including the execution and delivery of guaranties, security
agreements, pledge agreements, financing statements, mortgages, deeds of trust,
Collateral Access Agreements and other documents, the filing or recording of any
of the foregoing, the delivery of stock certificates, notes and other collateral
with respect to which perfection is customarily obtained by possession, and the
delivery of opinions of counsel with respect to any of such documents) to ensure
that (i) the obligations of the Company hereunder and under the other Loan
Documents and any Hedging Obligations of the Company owing to any Lender or any
Affiliate of any Lender are secured by first-priority Liens (subject only to
Liens permitted by the Loan Documents) on substantially all of the assets of the
Company and guaranteed by all of the Subsidiaries (including, promptly upon the
acquisition or creation thereof, any Subsidiary acquired or created after the
date hereof) by execution of a counterpart of the Subsidiary Guaranty; provided
that no Foreign Subsidiary shall have an obligation to execute a counterpart of
the Subsidiary Guaranty; and (ii) the obligations of the Parent under the Parent
Guaranty and of each Subsidiary Guarantor under the Subsidiary Guaranty and any
Hedging Obligations of the Parent or such Subsidiary Guarantor owing to any
Lender or any Affiliate of any Lender are secured by first-priority Liens
(subject only to Liens permitted by the Loan Documents) on substantially all of
the assets of the Parent or such Subsidiary Guarantor.  Notwithstanding the
foregoing or any other provision of any Loan Document, (a) without limiting
clause (c) below, neither the Parent, the Company nor any other domestic
Subsidiary shall be required to pledge more than 65% of the stock of any Foreign
Subsidiary; (b) no Foreign Subsidiary shall be required to pledge any of its
assets, including the stock of any other Foreign Subsidiary; and (c) unless
requested by the Administrative Agent or the Required Lenders, neither the
Company nor any domestic Subsidiary shall be required to pledge any stock of
Middleby Japan Corporation, G.S. Blodgett International, Limited, Fab Asia,
Middleby Korea Corporation, Middleby China Corporation, Middleby España, S.L. or
any other Foreign Subsidiary created or acquired after the date hereof.
 
10.13  Transactions with Affiliates.  Not, and not permit any Subsidiary to,
enter into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (other than the Parent and its
Subsidiaries) which is on terms which are less favorable than are obtainable
from any Person which is not one of its Affiliates; provided that the Parent may
reimburse reasonable expenses and pay reasonable compensation and provide
indemnification and insurance to its officers and directors consistent with past
practice.

 
45

--------------------------------------------------------------------------------

 
 
10.14  Employee Benefit Plans.  Maintain, and cause each Subsidiary to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations.
 
10.15  Environmental Laws.  Conduct, and cause each Subsidiary to conduct, its
operations and keep and maintain its property in material compliance with all
Environmental Laws (other than Immaterial Laws).
 
10.16  Unconditional Purchase Obligations.  Not, and not permit any Subsidiary
to, enter into or be a party to any material contract for the purchase of
materials, supplies or other property or services, if such contract requires
that payment be made by it regardless of whether or not delivery is ever made of
such materials, supplies or other property or services; provided that the
foregoing shall not prohibit the Parent or any Subsidiary from entering into
options for the purchase of particular assets or businesses.
 
10.17  Inconsistent Agreements.  Not, and not permit any Subsidiary to, enter
into any loan or credit agreement, indenture or other material instrument or
document containing any provision which (a) would be violated or breached by any
borrowing, or the obtaining of any Letter of Credit, by the Company hereunder or
by the performance by the Parent, the Company or any other Subsidiary of any of
its obligations hereunder or under any other Loan Document or (b) would prohibit
the Parent, the Company or any other domestic Subsidiary from granting to the
Administrative Agent, for the benefit of the Lenders, a Lien on any of its
assets (other than (i) any prohibition with respect to an asset subject to a
Lien or purchase money security interest securing Debt permitted by Section
10.7(c) or 10.7(j) or a Lien permitted by Section 10.8(c)), (ii) customary
non-assignment provisions in leases not prohibited by the terms of this
Agreement), (iii) any prohibition applicable solely to the property or assets of
any Foreign Subsidiary and (iv) any prohibition pursuant to customary agreements
providing for the licensing of intellectual property by third parties to the
Parent or any Subsidiary in the ordinary course of business that restricts the
sublicensing, pledge, transfer or assignment of the licensee’s rights
thereunder.
 
10.18  Business Activities.  (a) Not engage in any business activity other than
(i) the ownership of the capital stock of the Company and (ii) activities
incidental thereto and (b) not permit any Subsidiary to engage in any line of
business other than those engaged in by the Company and its Subsidiaries at the
Effective Time and businesses reasonably related thereto.
 
10.19  Advances and Other Investments.  Not, and not permit any Subsidiary to,
make, incur, assume or suffer to exist any Investment in any other Person,
except (without duplication) the following:
 
(a)       equity Investments existing at the Effective Time in Subsidiaries
identified in Schedule 9.8;
 
(b)       equity Investments in Subsidiaries (or entities which are to become
Subsidiaries) in connection with transactions permitted by Section 10.10(a), (b)
or (c);

 
46

--------------------------------------------------------------------------------

 
 
(c)       in the ordinary course of business, contributions by the Parent to the
capital of the Company, by the Company to any of its Subsidiaries or by any such
Subsidiary to the capital of any of its Subsidiaries;
 
(d)      in the ordinary course of business, Investments by the Parent in the
Company, by the Company in any of its Subsidiaries or by any Subsidiary in the
Company or any other Subsidiary of the Company, by way of intercompany loans,
advances or guaranties of the obligations of such other Persons;
 
(e)       Suretyship Liabilities permitted by Section 10.7;
 
(f)       good faith deposits and the like made in connection with prospective
Acquisitions permitted by Section 10.10;
 
(g)      Cash Equivalent Investments;
 
(h)      bank deposits in the ordinary course of business and consistent with
past practice; provided that the aggregate amount of all such deposits
(excluding (x) amounts in payroll accounts, disbursement accounts or for
accounts payable, in each case to the extent that checks have been issued to
third parties and (y) amounts maintained (in the ordinary course of business
consistent with past practice) in accounts of any Person which is acquired by
the Parent or a Subsidiary in accordance with the terms hereof during the 45
days following the date of such Acquisition) which are maintained by the Parent
and its domestic Subsidiaries with any bank that is not a Lender shall not at
any time exceed $500,000 in the aggregate;
 
(i)       Investments received in connection with the creation and collection of
receivables in the ordinary course of business;
 
(j)       Investments set forth on Schedule 10.19;
 
(k)       Permitted Acquisitions;
 
(l)       Investments in mutual funds not otherwise permitted by clauses (a)
through (k) above in an aggregate amount not to exceed $2,000,000 at any time
outstanding;
 
(m)      Loans to the Parent permitted by Section 10.7(i); and
 
(n)      other Investments in an aggregate amount (valued at cost) not exceeding
$1,000,000 at any time outstanding;
 
provided that no Investment otherwise permitted by clause (b), (e) or (f) shall
be permitted to be made if, immediately before or after giving effect thereto,
any Event of Default or Unmatured Event of Default shall have occurred and be
continuing.
 
10.20  Foreign Subsidiaries.  Not at any time permit more than 25% of its
consolidated assets to be owned by, or more than 45% of its consolidated
revenues for any Fiscal Quarter to be earned by, Foreign Subsidiaries.

 
47

--------------------------------------------------------------------------------

 
10.21  Amendments to Certain Documents.  Not, and not permit any Subsidiary to,
make or agree to any amendment to or modification of, or waive any of its rights
under, any of the terms of (a) the Star Acquisition Agreement if such amendment,
modification or waiver would adversely affect the interests of the Lenders in
any material respect or (b) any agreement or instrument governing any
Subordinated Debt which would (i) have the effect of (x) providing for earlier
payment in respect of principal or redemptions or otherwise, (y) requiring
collateral or guarantees to secure any Subordinated Debt or (z) increasing the
interest rate payable with respect to any Subordinated Debt or (ii) otherwise
adversely affect the interest of the Lenders in any material respect.
 
10.22  Real Estate Documents.
 
(a)      Within 60 days after the Effective Time deliver to the Agent a title
insurance date down endorsement and other documents related to real estate
collateral as the Administrative Agent may reasonably request.
 
(b)      In the case of each parcel of real property acquired in fee by the
Company or any domestic Subsidiary after the date hereof, deliver to the
Administrative Agent promptly after the acquisition of such real property (i) an
ALTA Loan Title Insurance Policy issued by an insurer acceptable to the
Administrative Agent (and, for purposes hereof, the Administrative Agent
acknowledges that Chicago Title Insurance Company and Stewart Title Company are
acceptable insurers) or a title insurance binder thereof marked by an authorized
representative of such title company, insuring the Administrative Agent’s Lien
on such real property and containing such endorsements as the Administrative
Agent may reasonably require (it being understood that the amount of coverage,
exceptions to coverage and status of title set forth in such policy shall be
reasonably acceptable to the Administrative Agent), (ii) copies of all documents
of record concerning such real property as shown on the commitment for the ALTA
Loan Title Insurance Policy referred to in clause (i) and (iii) a flood
insurance policy concerning such real property, reasonably satisfactory to the
Administrative Agent, if required by the Flood Disaster Protection Act of 1973.
 
(c)      In the case of each parcel of real property leased (as lessee) by the
Company or any domestic Subsidiary after the Effective Time, use commercially
reasonable efforts to deliver, or to cause to be delivered to the Administrative
Agent promptly after the effectiveness of such lease, (i) a Collateral Access
Agreement from the owner and each mortgagee of such property waiving any
landlord’s or mortgagee’s Lien in respect of personal property of any Loan Party
kept at the premises subject to such lease (unless the delivery of such
Collateral Access Agreement is waived by the Administrative Agent); and (ii) if
requested by the Administrative Agent, a leasehold Mortgage for such property
and the documents listed in clause (a) above with respect to such property.
 
SECTION 11 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
 
11.1   Effectiveness.   This Agreement shall become effective at the time (the
“Effective Time”) at which the Administrative Agent shall have received (a) all
amounts which are then due and payable pursuant to Section 5 and (to the extent
billed) Section 15.6; (b) evidence satisfactory to the Administrative Agent that
all filings required by the Administrative Agent to perfect the Administrative
Agent’s Lien on the collateral under the Collateral Documents have been duly
made and are in full force and effect; and (c) all of the following, each duly
executed and dated a date satisfactory to the Administrative Agent, each in form
and substance reasonably satisfactory to the Administrative Agent, and each in
sufficient number of signed counterparts to provide one for each Lender.
 


 
48

--------------------------------------------------------------------------------

 


11.1.1 Resolutions.  Certified copies of resolutions of the Board of Directors
(or equivalent governing body) of each of the Parent and the Company authorizing
or ratifying the execution, delivery and performance by such Person of each Loan
Document to which it is a party.
 
11.1.2 Other Consents, etc.  Certified copies of all documents evidencing any
necessary corporate action, consents and governmental approvals (if any)
required for the execution, delivery and performance by each of the Parent and
the Company of the documents referred to in this Section 11.
 
11.1.3 Incumbency and Signature Certificates.  A certificate of the Secretary or
an Assistant Secretary of each of the Parent and the Company as of the Effective
Time certifying the names of the officer or officers of such entity authorized
to sign the Loan Documents to which such entity is a party, together with a
sample of the true signature of each such officer (it being understood that the
Administrative Agent and each Lender may conclusively rely on each such
certificate until formally advised by a like certificate of any changes
therein).
 
11.1.4 Confirmation.  The Confirmation executed by each Loan Party.
 
11.1.5 Opinion of Counsel for the Loan Parties.  The opinion of Skadden, Arps,
Slate, Meagher & Flom LLP, counsel to the Loan Parties.
 
11.1.6 Star Merger.  Certified copies of the Star Acquisition Agreement,
together with a certificate from a Responsible Financial Officer certifying
that:
 
(a)       the Star Merger has been, or concurrently with the making of the
initial Credit Extensions hereunder will be, consummated in all material
respects in accordance with the terms of the Star Acquisition Agreement and in
compliance in all material respects with applicable law and regulatory
approvals;
 
(b)      no amendment, waiver or modification has been made to the Star
Acquisition Agreement unless approved by the Administrative Agent (such approval
not to be unreasonably withheld or delayed and not required for (i) any
amendment, waiver or modification to correct an ambiguity or (ii) any amendment,
waiver or modification that could not reasonably be expected to adversely affect
in any material respect the interests of the Administrative Agent or any Lender
under or with respect to the credit facilities provided hereunder);
 
(c)      the consummation of the Star Merger does not violate in any material
respect any statute or regulation of the United States or any other applicable
jurisdiction, or any material order, judgment or decree of any court or other
Governmental Authority, or result in a breach of, or constitute a default under,
any material agreement or indenture, or any material order or decree, affecting
the Parent or any Subsidiary; and


 
49

--------------------------------------------------------------------------------

 


(d)      the representations and warranties of the Company and Merger Sub in the
Star Acquisition Agreement are true and correct in all material respects.
 
(e)      To the best of the Company's knowledge, the Company has no right to
terminate the Star Acquisition Agreement as a result of the inaccuracy of any
representation or warranty made by the Target and Weston Presidio Fund IV, L.P.
therein
 
11.1.7 Compliance Certificate.  A compliance certificate substantially in the
form of Exhibit A showing pro forma compliance with the financial covenants set
forth in Section 10.6 as of September 29, 2007.
 
11.1.8 Amendments to Mortgages.  An amendment to each existing Mortgage.
 
11.1.9 Form U-1.  An appropriately completed Federal Reserve Form U-1 for each
Lender.
 
11.1.10 Other.  Such other documents as the Administrative Agent or any Lender
through the Administrative Agent may reasonably request.
 
11.2    Conditions to All Credit Extensions.  The obligation (a) of each Lender
to make any Loan and (b) of each Issuing Lender to issue any Letter of Credit is
subject to the condition that the Effective Time shall have occurred and to the
following further conditions precedent:
 
11.2.2 Compliance with Representations and Warranties, No Default, etc.  Both
before and after giving effect to each Credit Extension, the following
statements shall be true and correct:
 
(a)      the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects with the same effect as if then made (except to the extent stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date); and
 
(b)      no Event of Default or Unmatured Event of Default shall have then
occurred and be continuing.
 
11.2.3 Confirmatory Certificate.  If requested by the Administrative Agent or
any Lender (acting through the Administrative Agent), the Administrative Agent
shall have received (in sufficient counterparts to provide one to each Lender) a
certificate dated the date of such requested Credit Extension and signed by a
duly authorized representative of the Company as to the matters set out in
Section 11.2.1 (it being understood that each request by the Company for a
Credit Extension shall be deemed to constitute a representation and warranty by
the Company that the conditions precedent set forth in Section 11.2.1 will be
satisfied at the time of the making of such Credit Extension), together with
such other documents as the Administrative Agent or any Lender (acting through
the Administrative Agent) may reasonably request in support thereof.


 
50

--------------------------------------------------------------------------------

 


SECTION 12 EVENTS OF DEFAULT AND THEIR EFFECT.
 
12.1    Events of Default.  Each of the following shall constitute an Event of
Default under this Agreement:
 
12.1.1 Non-Payment of the Loans, etc.  Default in the payment when due of the
principal of any Loan; default, and continuance thereof for three Business Days
after notice from the applicable Issuing Lender, in the payment when due of any
reimbursement obligation with respect to any Letter of Credit; or default, and
continuance thereof for five days, in the payment when due of any interest, fee
or other amount payable by the Company hereunder or under any other Loan
Document.
 
12.1.2 Non-Payment of Other Debt.  Any default shall occur under the terms
applicable to any Debt of the Parent or any Subsidiary in an aggregate principal
amount (in any case for all such Debt so affected) exceeding $2,500,000 and such
default shall (a) consist of the failure to pay such Debt when due (subject to
the expiration of any applicable grace period), whether by acceleration or
otherwise, or (b) accelerate the maturity of such Debt or permit the holder or
holders thereof (subject to the expiration of any applicable grace period), or
any trustee or agent for such holder or holders, to cause such Debt to become
due and payable prior to its expressed maturity.
 
12.1.3 Bankruptcy, Insolvency, etc.  The Parent or any Subsidiary becomes
insolvent or generally fails to pay, or admits in writing its inability to pay,
debts as they become due; or the Parent or any Subsidiary applies for, consents
to, or acquiesces in the appointment of a trustee, receiver or other custodian
for the Parent or such Subsidiary or any substantial part of the property
thereof, or makes a general assignment for the benefit of creditors; or, in the
absence of such application, consent or acquiescence, a trustee, receiver or
other custodian is appointed for the Parent or any Subsidiary or for any
substantial part of the property thereof and is not discharged within 60 days;
or any bankruptcy, reorganization, debt arrangement, or other case or proceeding
under any bankruptcy or insolvency law, or any dissolution or liquidation
proceeding (except the voluntary dissolution, not under any bankruptcy or
insolvency law, of a Subsidiary), is commenced in respect of the Parent or any
Subsidiary, and if such case or proceeding is not commenced by the Parent or
such Subsidiary, it is consented to or acquiesced in by the Parent or such
Subsidiary, or remains for 60 days undismissed; or the Parent or any Subsidiary
takes any corporate action to authorize, or in furtherance of, any of the
foregoing.
 
12.1.4 Non-Compliance with Provisions of This Agreement.  (a) Failure by the
Parent to comply with or to perform any covenant set forth in Sections 10.2,
10.5(a) (with respect to the Parent or the Company), 10.6 through 10.13, 10.17,
10.18, 10.19 or 10.21; or (b) failure by the Parent to comply with or to perform
any other provision of this Agreement (and not constituting an Event of Default
under any of the other provisions of this Section 12) and continuance of such
failure for 30 days (less, in the case of Section 10.1.5(a), the number of days
elapsed from the second Business Day after a Responsible Officer obtains
knowledge of such failure to the date on which the Company provides the notice
required by such Section) after notice thereof to the Company from the
Administrative Agent (or any Lender through the Administrative Agent).
 
12.1.5  Representations and Warranties.  Any representation or warranty made by
any Loan Party herein or in any other Loan Document, or in any statement or
certificate at any time given by such Loan Party in writing in connection
herewith or therewith, is false or misleading in any material respect on or as
of the date made or deemed made.


 
51

--------------------------------------------------------------------------------

 


12.1.6 Pension Plans.  (i) Institution of any steps by any Loan Party or any
other Person to terminate a Pension Plan (other than in connection with the Star
Termination) if as a result of such termination such Loan Party could be
required to make a contribution to such Pension Plan, or could incur a liability
or obligation to such Pension Plan, in excess of $1,000,000; (ii) a contribution
failure occurs with respect to any Pension Plan sufficient to give rise to a
Lien under section 302(f) of ERISA; or (iii) there shall occur any withdrawal or
partial withdrawal from a Multiemployer Pension Plan and the withdrawal
liability (without unaccrued interest) to Multiemployer Pension Plans as a
result of such withdrawal (including any outstanding withdrawal liability that
the Parent and the Controlled Group has incurred on the date of such withdrawal)
exceeds $1,000,000.
 
12.1.7 Judgments.  Final judgments which exceed an aggregate (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage) of $2,500,000 shall be rendered against the Parent or any
Subsidiary and shall not have been paid, discharged or vacated or had execution
thereof stayed pending appeal within 30 days after entry or filing of such
judgments.
 
12.1.8 Invalidity of Subsidiary Guaranty, etc.  The Subsidiary Guaranty or the
Parent Guaranty shall cease to be in full force and effect with respect to any
Subsidiary Guarantor or the Parent, respectively (unless, in the case of a
Subsidiary Guarantor, such Subsidiary Guarantor ceases to be a Subsidiary
pursuant to a transaction permitted hereby); any Subsidiary Guarantor or the
Parent shall fail (subject to any applicable grace period) to comply with or to
perform any applicable provision of the Subsidiary Guaranty or the Parent
Guaranty, respectively; or any Subsidiary Guarantor or the Parent (or any Person
by, through or on behalf of such Subsidiary Guarantor or the Parent) shall
contest in any manner the validity, binding nature or enforceability of the
Subsidiary Guaranty or the Parent Guaranty, respectively, with respect to such
Subsidiary Guarantor or the Parent, respectively.
 
12.1.9 Invalidity of Collateral Documents, etc.  (a) Any Collateral Document
shall cease to be in full force and effect with respect to any Loan Party
(unless such Loan Party ceases to be a Subsidiary pursuant to a transaction
permitted by Section 10.10); (b) any Loan Party shall fail to comply with or to
perform any applicable provision of any Collateral Document to which such entity
is a party and such failure (i) affects a material portion of the collateral
granted under such Collateral Document or (ii) continues for 10 days after a
Responsible Officer obtains knowledge thereof; or (c) any Loan Party (or any
Person by, through or on behalf of such Loan Party) shall contest in any manner
the validity, binding nature or enforceability of any Collateral Document.
 
12.1.10 Change in Control.   A Change in Control shall occur.


 
52

--------------------------------------------------------------------------------

 


12.2    Effect of Event of Default.  If any Event of Default described in
Section 12.1.3 shall occur, the Commitments (if they have not theretofore
terminated) shall immediately terminate and the Loans and all other obligations
hereunder shall become immediately due and payable and the Company shall become
immediately obligated to deliver to the Administrative Agent cash collateral in
an amount equal to the outstanding face amount of all Letters of Credit, all
without presentment, demand, protest or notice of any kind; and, if any other
Event of Default shall occur and be continuing, the Administrative Agent (upon
written request of the Required Lenders) shall declare the Commitments (if they
have not theretofore terminated) to be terminated and/or declare all Loans and
all other obligations hereunder to be due and payable and/or demand that the
Company immediately deliver to the Administrative Agent cash collateral in
amount equal to the outstanding face amount of all Letters of Credit, whereupon
the Commitments (if they have not theretofore terminated) shall immediately
terminate and/or all Loans and all other obligations hereunder shall become
immediately due and payable and/or the Company shall immediately become
obligated to deliver to the Administrative Agent cash collateral in an amount
equal to the face amount of all Letters of Credit, all without presentment,
demand, protest or notice of any kind.  The Administrative Agent shall promptly
advise the Company of any such declaration, but failure to do so shall not
impair the effect of such declaration.  Any cash collateral delivered hereunder
shall be held by the Administrative Agent (without liability for interest
thereon) and applied to obligations arising in connection with any drawing under
a Letter of Credit.  After the expiration or termination of all Letters of
Credit, such cash collateral shall be applied by the Administrative Agent to any
remaining obligations hereunder and any excess shall be delivered to the Company
or as a court of competent jurisdiction may elect.
 
SECTION 13   PARENT GUARANTY
 
13.1    The Guaranty.  The Parent hereby irrevocably and unconditionally
guarantees as a primary obligor the full and punctual payment when due (whether
at stated maturity, upon acceleration or otherwise) of all Guaranteed
Obligations, including all principal of the Loans, all reimbursement obligations
in respect of Letters of Credit, all interest on the foregoing and all fees
payable hereunder (including all interest and fees accruing after the
commencement of a bankruptcy, insolvency or similar proceeding with respect to
the Company, regardless of whether such interest or fees constitute an allowed
claim in such proceeding) and all other amounts payable hereunder or any other
Loan Document.
 
13.2     Guaranty Unconditional.  The obligations of the Parent under this
Section 13 shall be irrevocable, unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:
 
(a)       any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of the Company or any Subsidiary Guarantor under this
Agreement, any other Loan Document or any applicable Hedging Agreement, by
operation of law or otherwise (other than payment in full of the Guaranteed
Obligations);
 
(b)      any modification or amendment of or supplement to this Agreement, any
other Loan Document or any applicable Hedging Agreement;
 
(c)      any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Company under this Agreement, any
other Loan Document or any applicable Hedging Agreement;
 
(d)      any change in the existence, structure or ownership of the Company, or
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
the Company or its assets or any resulting release or discharge of any
obligation of the Company contained in this Agreement, any other Loan Document
or any applicable Hedging Agreement (other than payment in full of the
Guaranteed Obligations);


 
53

--------------------------------------------------------------------------------

 


(e)      the existence of any claim, set-off or other right which the Parent may
have at any time against the Company, the Administrative Agent, any Lender or
any other Person, whether in connection with this Agreement, any other Loan
Document,  any applicable Hedging Agreement or any unrelated transaction;
 
(f)       any invalidity or unenforceability relating to or against the Company
for any reason of this Agreement, any other Loan Document or any applicable
Hedging Agreement, or any provision of applicable law or regulation purporting
to prohibit the payment by the Company of the principal of or interest on any
Loan,  any amounts payable with respect to any Letter of Credit, any other
amount payable by it under this Agreement, any other Loan Document or any
applicable Hedging Agreement; or
 
(g)      any other act or omission to act or delay of any kind by the Company,
the Administrative Agent, any Lender or any other Person or any other
circumstance whatsoever which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of or defense to the Parent’s
obligations hereunder.
 
13.3    Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances.  The Parent’s obligations hereunder shall remain in full force
and effect until the Commitments and all Letters of Credit shall have terminated
and all Guaranteed Obligations shall have been paid in full in cash (other than
in respect of contingent indemnification obligations with respect to which the
Administrative Agent and the Lenders have not asserted a claim against any Loan
Party).  If at any time any payment of principal of or interest on any Loan, any
amount payable with respect to any Letter of Credit, any other amount payable by
the Company under this Agreement, any other Loan Document or any applicable
Hedging Agreement is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy or reorganization of the Company or otherwise, the
Parent’s obligations hereunder with respect to such payment shall be reinstated
at such time as though such payment had been due but not made at such time.
 
13.4    Waiver by the Parent.  The Parent irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against the
Company or any other Person.
 
13.5    Delay of Subrogation.  Notwithstanding any payment made by or on behalf
of the Parent under this Section 13, the Parent shall not exercise any right of
subrogation to any right of the Administrative Agent or any Lender until such
time as the Administrative Agent and the Lenders shall have received payment in
cash of the full amount of all Guaranteed Obligations, the expiration or
termination of all Letters of Credit and the termination of the Commitments.
 
13.6    Stay of Acceleration.  In the event that acceleration of the time for
payment of any amount payable by the Company under this Agreement, any other
Loan Document or any applicable Hedging Agreement is stayed upon insolvency,
bankruptcy or reorganization of the Company, all such amounts otherwise subject
to acceleration under the terms of this Agreement shall nonetheless be payable
by the Parent under this Section 13 forthwith on demand by the Administrative
Agent made at the written request of the Required Lenders.

 
 
54

--------------------------------------------------------------------------------

 


SECTION 14 THE ADMINISTRATIVE AGENT.
 
14.1    Appointment and Authorization.  (a) Each Lender hereby irrevocably
(subject to Section 14.9) appoints, designates and authorizes the Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document, the Administrative Agent shall not
have any duties or responsibilities except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
 
(b)      Each Issuing Lender shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith.  Each
Issuing Lender shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Section 14 with respect to any acts taken or
omissions suffered by such Issuing Lender in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent”, as used in this Section 14, included such Issuing
Lender with respect to such acts or omissions and (ii) as additionally provided
in this Agreement with respect to the Issuing Lenders.
 
(c)      The Swing Line Lender shall have all of the benefits and immunities (i)
provided to the Administrative Agent in this Section 14 with respect to any acts
taken or omissions suffered by the Swing Line Lender in connection with Swing
Line Loans made or proposed to be made by it as fully as if the term
“Administrative Agent”, as used in this Section 14, included the Swing Line
Lender with respect to such acts or omissions and (ii) as additionally provided
in this Agreement with respect to the Swing Line Lender.
 
14.2    Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.
 
14.3    Liability of Administrative Agent.  None of the Agent-Related Persons
shall (i) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for such Agent-Related Person’s own
gross negligence or willful misconduct), or (ii) be responsible in any manner to
any of the Lenders or their participants for any recital, statement,
representation or warranty made by the Company or any Subsidiary or Affiliate of
the Company, or any officer thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of the Company or any other party to
any Loan Document to perform its obligations hereunder or thereunder.  No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Company or any
of the Company’s Subsidiaries or Affiliates.

 
 
55

--------------------------------------------------------------------------------

 


14.4    Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Company or any Subsidiary), independent accountants and other experts selected
by the Administrative Agent.  The Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, confirmation
from the Lenders of their obligation to indemnify the Administrative Agent
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders or all of the Lenders, if required hereunder,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all of the Lenders and participants.  Where this Agreement
expressly permits or prohibits an action unless the Required Lenders (or, if
required hereunder, all Lenders) otherwise determine, the Administrative Agent
shall, and in all other instances, the Administrative Agent may, but shall not
be required to, initiate a solicitation for the consent or a vote of the
Lenders.
 
14.5    Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default (except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders) unless the Administrative Agent shall have received
written notice from a Lender or the Company referring to this Agreement,
describing such Event of Default or Unmatured Event of Default and stating that
such notice is a “notice of default”.  The Administrative Agent will promptly
notify the Lenders of its receipt of any such notice.  The Administrative Agent
shall take such action with respect to such Event of Default or Unmatured Event
of Default as may be requested by the Required Lenders in accordance with
Section 12; provided that unless and until the Administrative Agent has received
any such request, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such Event
of Default or Unmatured Event of Default as it shall deem advisable or in the
best interest of the Lenders.


 
56

--------------------------------------------------------------------------------

 


14.6    Credit Decision.  Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by the Administrative Agent hereafter taken, including any consent to and
acceptance of any assignment or review of the affairs of the Company and its
Subsidiaries, shall be deemed to constitute any representation or warranty by
any Agent-Related Person to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Company and its Subsidiaries, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Company
hereunder.  Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the
Company.  Except for notices, reports and other documents expressly herein
required to be furnished to the Lenders by the Administrative Agent, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial or other condition or creditworthiness of the
Company or its Affiliates which may come into the possession of any of the
Agent-Related Persons.
 
14.7    Indemnification.  Whether or not the transactions contemplated hereby
are consummated, the Lenders shall indemnify upon demand the Agent-Related
Persons (to the extent not reimbursed by or on behalf of the Company and without
limiting the obligation of the Company to do so), pro rata based on each
Lender’s Percentage, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities; provided that no Lender shall be
liable for any payment to any Agent-Related Person of any portion of the
Indemnified Liabilities to the extent resulting from such Agent-Related Person’s
gross negligence or willful misconduct; and provided, further, that no action
taken in accordance with the directions of the Required Lenders shall be deemed
to constitute gross negligence or willful misconduct for the purposes of this
Section.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share (according to its
Percentage) of any costs or out-of-pocket expenses (including reasonable fees of
attorneys for the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that any Loan Party is
obligated to, but fails, to reimburse the Administrative Agent therefor (but
without limiting such Loan Party’s obligation to so reimburse the Administrative
Agent, it being understood that the Administrative Agent shall promptly return
to each Lender any amount paid by such Lender pursuant hereto which is
subsequently reimbursed by any Loan Party).  The undertaking in this Section
shall survive termination of the Commitments, repayment of the Loans, any
foreclosure under, or any modification, release or discharge of, any or all of
the Collateral Documents, any termination of this Agreement and the resignation
or replacement of the Administrative Agent.


 
57

--------------------------------------------------------------------------------

 


14.8    Administrative Agent in Individual Capacity.  Bank of America and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Company and its Subsidiaries and Affiliates as though Bank of America were not
the Administrative Agent, the Issuing Lender or the Swing Line Lender hereunder
and without notice to or consent of the Lenders.  The Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding the Company or its Affiliates (including information that
may be subject to confidentiality obligations in favor of the Company or such
Subsidiary) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.  With respect to their Loans,
Bank of America and its Affiliates shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though Bank of
America were not the Administrative Agent and an Issuing Lender and the Swing
Line Lender, and the term “Lender” include Bank of America and its Affiliates,
to the extent applicable, in their individual capacities.
 
14.9    Successor Administrative Agent.  The Administrative Agent may, and at
the request of the Required Lenders shall, resign as Administrative Agent upon
30 days’ notice to the Lenders.  If the Administrative Agent resigns under this
Agreement, the Required Lenders shall, with (so long as no Event of Default
exists) the consent of the Company (which shall not be unreasonably withheld or
delayed), appoint from among the Lenders a successor administrative agent for
the Lenders.  If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Company, a successor administrative agent from among the Lenders.  Upon the
acceptance of its appointment as successor administrative agent hereunder, such
successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent, and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 14 and Sections 15.6 and
15.13 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement.  If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor administrative agent as provided for
above.  Notwithstanding the foregoing, however, Bank of America may not be
removed as the Administrative Agent at the request of the Required Lenders
unless Bank of America shall also simultaneously be replaced as an “Issuing
Lender” and the “Swing Line Lender” hereunder pursuant to documentation in form
and substance reasonably satisfactory to Bank of America.


 
58

--------------------------------------------------------------------------------

 


14.10  Withholding Tax.
 
(a)      The Administrative Agent and any Lender, Participant or Assignee that
is a “foreign corporation, partnership or trust” within the meaning of the Code
agrees to deliver to the Company and the Administrative Agent, on or prior to
the date this Agreement was executed (or if any Assignee or Participant was not
a Lender or Participant hereunder immediately prior to such assignment or
participation, on or prior to the effective date of the assignment or
participation pursuant to which such Assignee or Participant became a Lender or
Participant hereunder or if the Administrative Agent is a successor to the
original Administrative Agent, on or prior to the date such Person accepts the
appointment as Administrative Agent), two properly completed and executed
original copies of Internal Revenue Service Forms W-9 and two properly completed
and executed copies of either (x) (i) Internal Revenue Service Form W-8BEN,
establishing a complete exemption from withholding tax under an applicable
United States income tax treaty or (y) Internal Revenue Service Form W-8ECI
establishing that payments under this Agreement are exempt from United States
withholding tax because such payments are connected with a United States trade
or business of the Administrative Agent or such Lender, Participant or
Assignee.  The Administrative Agent and each Lender, Participant or Assignee
shall also provide, to the extent it may lawfully do so, such other such other
forms, certificates, documents and other evidence as may be required under the
Code or other laws of the United States.
 
Each Lender, Participant or Assignee or the Administrative Agent, as the case
may be, agrees to promptly notify the Company and the Administrative Agent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.  In addition, each Lender, Participant or Assignee or
the Administrative Agent, as the case may be, shall, to the extent it may
lawfully do so, deliver to the Company and the Administrative Agent two further
copies of such Form W-8BEN or W-8ECI or successor applicable forms or other
manner of certification on or before the date that any such prior form expires
or becomes obsolete or after the occurrence of any event requiring a change in
the most recent form previously delivered by such Person to the Company and the
Administrative Agent.
 
(b)      If any Lender claims exemption from, or reduction of, withholding tax
by providing IRS Form W-8ECI and such Lender sells, assigns, grants a
participation in, or otherwise transfers all or part of the obligations of the
Company to such Lender, such Lender agrees to notify the Administrative Agent of
the percentage amount in which it is no longer the beneficial owner of such
obligations of the Company hereunder.  To the extent of such percentage amount,
the Administrative Agent will treat such Lender’s IRS Form W-8ECI as no longer
valid.
 
(c)      If any Lender claiming exemption from United States withholding tax by
filing IRS Form W-8BEN with the Administrative Agent sells, assigns, grants a
participation in, or otherwise transfers all or part of the obligations of the
Company to such Lender hereunder, such Lender agrees to undertake sole
responsibility for complying with the withholding tax requirements imposed by
Sections 1441 and 1442 of the Code.
 
(d)      If any Lender, Assignee or Participant is entitled to a reduction in
the applicable withholding tax, the Company or the Administrative Agent may
withhold from any interest payment to such Lender, Assignee or Participant an
amount equivalent to the applicable withholding tax after taking into account
such reduction.  If the forms or other documentation required by clause (a) of
this Section are not delivered to the Company or the Administrative Agent, then
the Company or the Administrative Agent may withhold from any interest payment
to such Lender, Assignee or Participant not providing such forms or other
documentation an amount equivalent to the applicable withholding tax.


 
59

--------------------------------------------------------------------------------

 


(e)      If the IRS or any other Governmental Authority of the United States or
any other jurisdiction asserts a claim that the Company or the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender, Assignee or Participant (because the appropriate form was not
delivered or was not properly executed, or because such Lender, Assignee or
Participant failed to promptly notify the Company or the Administrative Agent of
a change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason) such Lender, Assignee or
Participant shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Company or the Administrative Agent as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to the Company or the Administrative
Agent, together with all costs and expenses (including reasonable fees of
attorneys for the Company and the Administrative Agent (including the reasonable
allocable costs of internal legal services and all reasonable disbursements of
internal counsel)).  The obligation of the Lenders, Assignees or Participants
under this subsection shall survive the repayment of the Loans, any termination
of this Agreement and the resignation or replacement of the Administrative Agent
and shall apply to any assignee or successor of the Company.
 
14.11  Collateral Matters.  The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, (a) to release any Lien on any
property granted to or held by the Administrative Agent under any Collateral
Document (i) upon termination of the Commitments and payment in full of all
Loans and all other obligations of the Company hereunder and the expiration or
termination of all Letters of Credit; (ii) which is sold or to be sold or
disposed of as part of or in connection with any disposition permitted hereunder
or (iii) subject to Section 15.1, if approved, authorized or ratified in writing
by the Required Lenders; (b) to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Collateral Document to the holder
of any Lien on such property which is permitted by Section 10.8(c), (d) or (l)
hereof; or (c) to release any Subsidiary from its obligations under the
Subsidiary Guaranty if such entity ceases to be a Subsidiary as a result of a
transaction permitted hereunder.  Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Subsidiary from its obligations under the
Subsidiary Guaranty, pursuant to this Section 14.11.
 
14.12  Other Agents.  No Lender identified on the facing page of this Agreement
or otherwise herein, or in any amendment hereof or other document related
hereto, as being the Syndication Agent or the Documentation Agent shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
in such capacity.  Each Lender acknowledges that it has not relied, and will not
rely, on any Person so identified in deciding to enter into this Agreement or in
taking or refraining from taking any action hereunder or pursuant hereto.


 
60

--------------------------------------------------------------------------------

 


SECTION 15 GENERAL.
 
15.1    Waiver; Amendments.  No delay on the part of the Administrative Agent or
any Lender in the exercise of any right, power or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise by any of them of any
right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy.  No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement shall in
any event be effective unless the same shall be in writing and signed and
delivered by Lenders having an aggregate Percentage of not less than the
aggregate Percentage expressly designated herein with respect thereto or, in the
absence of such designation as to any provision of this Agreement, by the
Required Lenders and, in the case of an amendment or other modification, the
Company, and then any such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  No amendment, modification, waiver or consent shall increase the
Percentage of any Lender, or increase or extend the Commitment of any Lender,
without the consent of such Lender.  No amendment, modification, waiver or
consent shall (i) extend the scheduled maturity date of any principal of any
Loan or extend the date for payment of any interest on any Loan or any fees
payable hereunder, (ii) reduce the principal amount of any Loan, the rate of
interest thereon or any fees payable hereunder, (iii) release (x) the Parent
from its obligations under the Parent Guaranty, (y) any Subsidiary from its
obligations under the Subsidiary Guaranty (other than with respect to a
Subsidiary Guarantor which ceases to be a Subsidiary as a result of a
transaction permitted hereunder) or (z) all or substantially all of the
collateral granted under the Collateral Documents or (iv) reduce the aggregate
Percentage required to effect an amendment, modification, waiver or consent
without, in each case, the consent of each Lender directly affected thereby.  No
provision of Section 14 or other provision of this Agreement affecting the
Administrative Agent in its capacity as such shall be amended, modified or
waived without the consent of the Administrative Agent.  No provision of this
Agreement relating to the rights or duties of an Issuing Lender in its capacity
as such shall be amended, modified or waived without the consent of such Issuing
Lender.  No provision of this Agreement affecting the Swing Line Lender in its
capacity as such shall be amended, modified or waived without the written
consent of the Swing Line Lender.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.
 
15.2    Confirmations.  The Company and each Lender agree from time to time,
upon written request received by it from the other, to confirm to the other in
writing (with a copy of each such confirmation to the Administrative Agent) the
aggregate unpaid principal amount of the Loans then outstanding to such Lender.
 
15.3    Notices.  Except as otherwise provided in Sections 2.2 and 2.4, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Schedule 15.3 or
at such other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose.  Notices sent by
facsimile transmission shall be deemed to have been given when sent and receipt
of such facsimile is confirmed; notices sent by mail shall be deemed to have
been given three Business Days after the date when sent by registered or
certified mail, postage prepaid; and notices sent by hand delivery or overnight
courier service shall be deemed to have been given when received.  For purposes
of Sections 2.2 and 2.4, the Administrative Agent and the Swing Line Lender
shall be entitled to rely on telephonic instructions from any person that the
Administrative Agent or the Swing Line Lender in good faith believes is a
Responsible Officer of the Company, and the Company shall hold the
Administrative Agent, the Swing Line Lender and each other Lender harmless from
any loss, cost or expense resulting from any such reliance.


 
61

--------------------------------------------------------------------------------

 


15.4    Computations.  Where the character or amount of any asset or liability
or item of income or expense is required to be determined, or any consolidation
or other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in Section 10
to eliminate or to take into account the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Company
that the Required Lenders wish to amend Section 10 for such purpose), then the
Company’s compliance with such covenant shall be determined on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Company and the Required Lenders.
 
15.5    Regulation U.  Each Lender represents that it in good faith is not
relying, either directly or indirectly, upon any Margin Stock as collateral
security for the extension or maintenance by it of any credit provided for in
this Agreement.
 
15.6    Costs, Expenses and Taxes.  The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent and the
Lead Arranger (including the reasonable fees and charges of counsel for the
Administrative Agent and the Lead Arranger and of local counsel, if any, who may
be retained by said counsel) in connection with the preparation, execution,
delivery and administration of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any amendments, supplements or waivers to any
Loan Documents), and all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees, court costs and other legal expenses and reasonable
allocated costs of internal counsel) incurred by the Administrative Agent and
each Lender during the existence of an Event of Default in connection with the
enforcement of this Agreement, the other Loan Documents or any amendments,
supplements or waivers thereto.  In addition, the Company agrees to pay, and to
save the Administrative Agent, the Lead Arranger and the Lenders harmless from
all liability for, (a) any stamp or other similar taxes (excluding franchise
taxes, branch profits taxes and other taxes imposed on or measured by net
income, net profits or receipts) which may be payable in connection with the
execution and delivery of this Agreement, the Credit Extensions hereunder, the
execution and delivery of any other Loan Document or any other document provided
for herein or delivered or to be delivered hereunder or in connection herewith,
except as otherwise provided in Section 7.6 or 8.1, and (b) any fees of the
Company’s auditors in connection with any reasonable exercise by the
Administrative Agent and the Lenders of their rights pursuant to Section
10.2.  All obligations provided for in this Section 15.6 shall survive repayment
of the Loans and any termination of this Agreement.
 
15.7    Subsidiary References.  The provisions of this Agreement relating to
Subsidiaries shall apply only during such times as the Company has one or more
Subsidiaries.
 
15.8    Captions.  Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.
 
15.9    Assignments; Participations.


 
62

--------------------------------------------------------------------------------

 
 
15.9.1 Assignments.  Any Lender may, with the prior written consent of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company (which consents shall not be unreasonably delayed or
withheld), at any time assign and delegate to one or more Eligible Assignees
(any Person to whom such an assignment and delegation is to be made being herein
called an “Assignee”), all or any fraction of such Lender’s Loans and Commitment
in a minimum aggregate amount (in the case of an assignment to an Assignee other
than a Lender hereunder) equal to the lesser of (i) the amount of the assigning
Lender’s remaining Loans and, without duplication, Commitments and (ii)
$5,000,000 (or such lesser amount as the Company and the Administrative Agent
may agree in their discretion); provided that (a) no assignment and delegation
may be made to any Person if, at the time of such assignment and delegation, the
Company would be obligated to pay any greater amount under Section 7.6 or
Section 8 to the Assignee than the Company is then obligated to pay to the
assigning Lender under such Sections (and if any assignment is made in violation
of the foregoing, the Company will not be required to pay the incremental
amounts), (b) any assignment of all or a portion of a Lender’s Commitment to a
Person other than a Lender shall be subject to the prior written consent of the
Issuing Lenders and the Swing Line Lender (which consents shall not be
unreasonably withheld or delayed), (c) no consent of the Company or the
Administrative Agent shall be required in connection with any assignment from a
Lender to an Affiliate of such Lender or to another Lender; (d) no consent of
the Administrative Agent shall be required in connection with the assignment of
all or a portion of a Lender’s Revolving Loans and Commitment to another Lender
and (e) the Company and the Administrative Agent shall be entitled to continue
to deal solely and directly with such Lender in connection with the interests so
assigned and delegated to an Assignee until the date when all of the following
conditions shall have been met:
 
(w)  the Assignee shall have complied with the requirements set forth in Section
14.10, if applicable,
 
(x)  five Business Days (or such lesser period of time as the Administrative
Agent and the assigning Lender shall agree) shall have passed after written
notice of such assignment and delegation, together with payment instructions,
addresses and related information with respect to such Assignee, shall have been
given to the Company and the Administrative Agent by such assigning Lender and
the Assignee,
 
(y)  the assigning Lender and the Assignee shall have executed and delivered to
the Company and the Administrative Agent an assignment agreement substantially
in the form of Exhibit E (an “Assignment Agreement”), together with any
documents required to be delivered thereunder, which Assignment Agreement shall
have been accepted by the Administrative Agent and, if required, the Company,
and
 
(z)  unless the Assignee is an Affiliate of the assigning Lender, the assigning
Lender or the Assignee shall have paid the Administrative Agent a processing fee
of $3,500.
 
From and after the date on which the conditions described above have been met,
(x) such Assignee shall be deemed automatically to have become a party hereto as
a Lender with respect to the interest assigned and, to the extent that rights
and obligations hereunder have been assigned and delegated to such Assignee
pursuant to such Assignment Agreement, shall have the rights and obligations of
a Lender hereunder (in addition, if applicable, to rights and obligations
previously held by such Lender), and (y) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned and delegated by it
pursuant to such Assignment Agreement, shall be released from its obligations
hereunder (and, in the case of an assignment of all of its Commitments and
Loans, shall cease to be a Lender (but shall continue to have all rights and
obligations under provisions hereof which by their terms survive the termination
hereof)).  Any attempted assignment and delegation not made in accordance with
this Section 15.9.1 shall be null and void.


 
63

--------------------------------------------------------------------------------

 


The Administrative Agent, acting solely for this purpose as an agent of the
Company, shall maintain at the Administrative Agent’s office specified for
payments pursuant to Section 7.1 a copy of each Assignment Agreement delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount of the Loans and
reimbursement obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Company, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Company
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
Notwithstanding the foregoing provisions of this Section 15.9.1 or any other
provision of this Agreement, any Lender may at any time assign all or any
portion of its Loans to a Federal Reserve Bank; provided that no such assignment
shall (i) release any Lender from any of its obligations hereunder or (ii)
substitute any such Federal Reserve Bank for such Lender as a party hereto; and
provided, further, that no such Federal Reserve Bank shall be entitled to
exercise any right (or shall have any obligation) of a Lender under the Loan
Documents unless it becomes a Lender in compliance with the other provisions of
this Section 15.9.1.
 
15.9.2 Participations.  Any Lender may at any time sell to one or more
commercial banks or other Persons participating interests in any Loan owing to
such Lender, the Commitment of such Lender, the direct or participation interest
of such Lender in any Letter of Credit or Swing Line Loan or any other interest
of such Lender hereunder (any Person purchasing any such participating interest
being herein called a “Participant”); provided that any Lender selling any such
participating interest shall give notice thereof to the Company.  In the event
of a sale by a Lender of a participating interest to a Participant, (x) such
Lender shall remain responsible for all of its obligations as a Lender hereunder
for all purposes of this Agreement, (y) the Company and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations hereunder and (z) all amounts payable by
the Company shall be determined as if such Lender had not sold such
participation and shall be paid directly to such Lender.  No Participant shall
have any direct or indirect voting rights hereunder except with respect to any
of the events described in the fourth sentence of Section 15.1.  Each Lender
agrees to incorporate the requirements of the preceding sentence into each
participation agreement which such Lender enters into with any Participant.  The
Company agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of setoff in respect of its participating interest in
amounts owing under this Agreement and with respect to any Letter of Credit to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement; provided that such right of
setoff shall be subject to the obligation of each Participant to share with the
Lenders, and the Lenders agree to share with each Participant, as provided in
Section 7.5.  The Company also agrees that each Participant shall be entitled to
the benefits of Section 7.6 and Section 8 as if it were a Lender (provided that
no Participant shall receive any greater amount pursuant to Section 7.6 or
Section 8 than would have been paid to the participating Lender if no
participation had been sold).


 
64

--------------------------------------------------------------------------------

 


15.10  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF ILLINOIS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW (EXCEPT 735
ILLINOIS COMPILED STATUTE §105/5-5).  Whenever possible each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.  All obligations of the
Company and rights of the Administrative Agent and the Lenders expressed herein
or in any other Loan Document shall be in addition to and not in limitation of
those provided by applicable law.
 
15.11  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement.
 
15.12  Successors and Assigns.  This Agreement shall be binding upon the
Company, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Company, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent.
 
15.13  Indemnification by the Company.
 
(a)      In consideration of the execution and delivery of this Agreement by the
Administrative Agent and the Lenders and the agreement to extend the Commitments
provided hereunder, the Company hereby agrees to indemnify, exonerate and hold
the Administrative Agent, the Lead Arranger, each Lender and each of the
officers, directors, employees, attorneys, Affiliates and agents of the
Administrative Agent and each Lender (each a “Lender Party”) free and harmless
from and against any and all Indemnified Liabilities, except to the extent that
such Indemnified Liabilities arise on account of any such Lender Party’s gross
negligence or willful misconduct.  If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Company hereby agrees to
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law.
 
(b)      All obligations provided for in this Section 15.13 shall survive
repayment of the Loans,  any foreclosure under, or any modification, release or
discharge of any or all of the Collateral Documents, the sale, transfer or
conveyance of all or part of the past and present properties and facilities or
any circumstances which might otherwise constitute a legal or equitable
discharge, in whole or in part, of the Company under this Agreement and any
termination of this Agreement.


 
65

--------------------------------------------------------------------------------

 


15.14  Forum Selection and Consent to Jurisdiction.  THE BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,
TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS OR THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT THE  ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH OF THE
PARENT AND THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY (A) SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY
LITIGATION ABOVE; (B) CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID TO ITS ADDRESS AS DETERMINED PURSUANT TO SECTION 15.3, BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS; AND (C) WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
15.15  Waiver of Jury Trial.  EACH OF THE COMPANY, THE PARENT, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN
CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH LOAN PARTY
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT AND THE LENDERS ENTERING INTO THIS AGREEMENT AND EACH SUCH
OTHER LOAN DOCUMENTS.
 
15.16  USA PATRIOT ACT NOTICE.  Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Parent and the
Company that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Parent and the
Company, which information includes the name and address of the Parent and the
Company and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Parent and the Company in accordance with
the Act.
 
66

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
 

 
MIDDLEBY MARSHALL INC.
       
By
/s/ Timothy J. Fitzgerald
 
Title
Chief Financial Officer
       
THE MIDDLEBY CORPORATION
       
By
/s/ Timothy J. Fitzgerald
 
Title
Chief Financial Officer



 
S-1

--------------------------------------------------------------------------------

 



 
BANK OF AMERICA, N.A., as Administrative
Agent
       
By
/s/ Suzanne Paul
 
Title
Vice President



 
S-2

--------------------------------------------------------------------------------

 



 
BANK OF AMERICA, N.A., as an Issuing Lender,
as Swing Line Lender and as a Lender
       
By
/s/ Craig W. McGuire
 
Title
Senior Vice President


 
 
S-3

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, N.A., as Syndication
Agent and as a Lender
       
By
/s/ Edmund Lester
 
Title
Senior Vice President



 
S-4

--------------------------------------------------------------------------------

 



 
ROYAL BANK OF CANADA, as Co-
Documentation Agent and as a Lender
       
By
/s/ Meredith Majesty
 
Title
Authorized Signatory


 
 
S-5

--------------------------------------------------------------------------------

 



 
RBS CITIZENS, N.A., as Co-Documentation Agent
and as a Lender
       
By
/s/ M. James Barry, III
 
Title
Vice President



 
S-6

--------------------------------------------------------------------------------

 
 

 
FIFTH THIRD BANK, as a Co-Agent and as a
Lender
       
By
/s/ Neil G. Mesch
 
Title
Vice President


 
 
S-7

--------------------------------------------------------------------------------

 



 
NATIONAL CITY BANK, as Co-Agent and as a
Lender
       
By
/s/ Lynn Rosinsky
 
Title
Senior Vice President, Regional Manager



 
S-8

--------------------------------------------------------------------------------

 
 

 
COÖPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A.,”RABOBANK
NEDERLAND”, NEW YORK BRANCH,
 
as a Lender
       
By
/s/ Jeff Bliss
 
Title
Vice President
       
By
/s/ Rebecca Morrow
 
Title
Executive Director



 
S-9

--------------------------------------------------------------------------------

 



 
THE PRIVATE BANK AND TRUST COMPANY,
as a Lender
       
By
/s/ Marcus Montanye
 
Title
Managing Director & Senior Vice President


 
 
S-10

--------------------------------------------------------------------------------

 
 

 
ASSOCIATED BANK, National Association, as a
Lender
       
By
/s/ Brett Rausch
 
Title
Vice President



 
S-11

--------------------------------------------------------------------------------

 



 
HSBC BANK USA, NA, as a Lender
       
By
/s/ Andrew Bicker
 
Title
Vice President


 
 
S-12

--------------------------------------------------------------------------------

 
 

 
MB FINANCIAL BANK, N.A., as a Lender
       
By
/s/ Henry Wessel
 
Title
Vice President



 
S-13

--------------------------------------------------------------------------------

 



 
THE NORTHERN TRUST COMPANY, as a
Lender
       
By
/s/ Laurie Kieta
 
Title
Vice President

 
 
S-14

--------------------------------------------------------------------------------

 
 

 
COMERICA BANK, as a Lender
       
By
/s/ Tamara J. Miller
 
Title
Vice President

 
 
S-15

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1
 
PRICING SCHEDULE
 
The Commitment Fee Rate, Eurodollar Margin and LC Fee Rate respectively, shall
be determined in accordance with the table below and the other provisions of
this Schedule 1.1.
 

   
Commitment
Fee Rate
 
Eurodollar Margin/
LC Fee Rate
         
Level I
 
30.0 bps
 
150.0 bps
         
Level II
 
27.5 bps
 
137.5 bps
         
Level III
 
25.0 bps
 
125.0 bps
         
Level IV
 
20.0 bps
 
100.0 bps
         
Level V
 
17.5 bps
 
87.5 bps
         
Level VI
 
15.0 bps
 
75.0 bps



Level I applies when the Leverage Ratio is greater than or equal to 3.00 to 1.
 
Level II applies when the Leverage Ratio is greater than or equal to 2.50 to 1
but less than 3.0 to 1.
 
Level III applies when the Leverage Ratio is greater than or equal to 2.00 to 1
but less than 2.50 to 1.
 
Level IV applies when the Leverage Ratio is greater than or equal to 1.50 to 1
but less than 2.00 to 1.
 
Level V applies when the Leverage Ratio is greater than or equal to 1.00 to 1
but less than 1.50 to 1
 
Level VI applies when the Leverage Ratio is less than 1.00 to 1.
 
Initially, the applicable Level shall be Level [III].  Beginning with the Fiscal
Quarter ending [                  ], the applicable Level shall be adjusted, to
the extent applicable, 45 days (or, in the case of the last Fiscal Quarter of
any Fiscal Year, 90 days) after the end of each Fiscal Quarter based on the
Leverage Ratio as of the last day of such Fiscal Quarter; provided that if the
Company fails to deliver the financial statements required by Section 10.1.1 or
10.1.2, as applicable, and the related certificate required by Section 10.1.3 by
the 45th day (or, if applicable, the 90th day) after any Fiscal Quarter, Level I
shall apply until such financial statements are delivered.]


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2.1
 
LENDERS AND INITIAL COMMITMENTS AND PERCENTAGES


Lender
 
Commitment
   
Percentage
 
Bank of America, N.A.
  $ 70,000,000       15.555555555 %
Wells Fargo Bank, N.A.
  $ 57,500,000       12.777777777 %
Royal Bank of Canada
  $ 50,000,000       11.111111111 %
RBS Citizens, N.A.
  $ 50,000,000       11.111111111 %
Fifth Third Bank
  $ 35,000,000       7.777777778 %
National City Bank
  $ 30,000,000       6.666666667 %
The Northern Trust Company
  $ 25,000,000       5.555555556 %
Associated Bank National Association
  $ 25,000,000       5.555555556 %
HSBC Bank USA, N.A.
  $ 25,000,000       5.555555556 %
The Private Bank and Trust Company
  $ 25,000,000       5.555555556 %
Rabobank Nederland
  $ 25,000,000       5.555555556 %
Comerica Bank
  $ 20,000,000       4.444444444 %
MB Financial Bank, N.A.
  $ 12,500,000       2.777777777 %
TOTALS
  $ 450,000,000       100.000000000 %


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.6


LITIGATION AND CONTINGENT LIABILITIES


NONE.


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.7


OWNERSHIP OF PROPERTIES; LIENS


Two parties, Filmtime Entertainment GmbH and BSP ABE Household Appliances, have
filed oppositions to the attempt to register the mark PITCO in the European
Community (application No. 1,557,941).  The European Community Trademark Office
is currently examining these files to determine whether either opposition will
be admissible.


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.8


SUBSIDIARIES


Subsidiaries of The Middleby Corporation



 
State/Country of
Name of Subsidiary
 
Incorporation/Organization
     
Alkar Holdings, Inc.
 
Wisconsin
     
Alkar-RapidPak, Inc.
 
Wisconsin
     
Alkar-RapidPak Brasil, LLC
 
Wisconsin
     
Blodgett Holdings, Inc.
 
Delaware
     
Carter-Hoffmann LLC
 
Delaware
     
Cloverleaf Properties, Inc.
 
Vermont
     
Fab-Asia Inc.
 
Philippines
     
Frialator International Limited (UK)
 
United Kingdom
     
G.S. Blodgett Corporation
 
Vermont
     
G.S. Blodgett International, LTD
 
Barbados
     
Holman Cooking Equipment Inc.
 
Delaware
     
Houno A/S
 
Denmark
     
Houno Holdings LLC
 
Delaware
     
Houno Svenska AB
 
Sweden
     
Jade Range LLC
 
Delaware
     
MagiKitch'n Inc.
 
Pennsylvania
     
Meat Processing Equipment LLC
 
Delaware
     
Middleby Asia Ltd
 
Hong Kong



Middleby China Corporation
 
Peoples Republic of China
     
Middleby Cooking System
   
Manufacturing (Shanghai) Corporation
 
Peoples Republic of China
     
Middleby Espana SL
 
Spain
     
Middleby Marshall Holding LLC
 
Delaware
     
Middleby Marshall Inc.
 
Delaware
     
Middleby Mexico SA de CV
 
Mexico
     
Middleby Philippines Corporation
 
Philippines
     
Middleby Worldwide, Inc.
 
Florida
     
Middleby Worldwide Korea Co., LTD
 
Korea
     
Middleby Worldwide Philippines
 
Philippines
     
Middleby Worldwide (Taiwan) Co., LTD
 
Republic of China
     
New Star International Holdings, Inc.
 
Delaware
     
Pitco Frialator, Inc.
 
New Hampshire
     
Star International Holdings, Inc.
 
Delaware
     
Star Manufacturing International Inc.
 
Delaware
     
Wells Bloomfield LLC
 
Delaware



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.14


ENVIRONMENTAL MATTERS


In approximately 1990, groundwater beneath G.S. Blodgett Corporation’s
Pitco-Frialator facility in Concord (Bow), NH was found to be contaminated by
VOCs as part of the state’s investigation into an extended area of groundwater
contamination.  Due to the presence of a water supply well on G.S. Blodgett
Corporation’s facility, the facility was required to monitor water quality on a
quarterly, and more recently, on an annual basis.  Since discovery of the
contamination, the water supply well has been used only for sanitary purposes,
and a separate source of drinking water is supplied.  During sampling performed
during 2001, a new contaminant, the gasoline additive MTBE, was also detected in
the facility’s supply well.  G.S. Blodgett Corporation was required to post
notices within the facility regarding the detection of MTBE and quarterly
sampling of the supply well for MTBE is required at this time.


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 10.7(h)


EXISTING DEBT
 
1.
Operating credit facility between Nordea Bank, Denmark and Houno A/S in the
amount of DKK DKK8,750,000 dated October 11, 2006.  Credit facility to be
increased to DKK13,250,000 to consolidate existing mortgage obligation of
DKK4,500,000 currently with NyKredit guaranteed by the Parent.

 
2.
Mortgage obligation in the amount of DKK4,500,000 with NyKredit, to be
consolidated with operating credit facility with Nordea Bank, Denmark, described
in No. 1 above.

 
3.
Loan between Nordea Bank Denmark A/S and Houno A/S in the amount of
DKK12,350,000 dated October 11, 2006 guaranteed by the Parent plus OTC line
DKK3,000,000 with Nordea Bank Finland OY guaranteed by the Parent plus OTC line
DKK3,000,000 with Nordea Bank Finland OY guaranteed by the Parent.

 
4.
Lease Contract between Nordania Leasing and Houno A/S in the amount of
DKK4,156,757.63 dated October 26, 2000 guaranteed by the Parent.


 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 10.8


EXISTING LIENS
 
1.
Lien in connection with the operating credit facility between Nordea Bank,
Denmark and Houno A/S in the amount of DKK DKK8,750,000 dated October 11,
2006.  Credit facility to be increased to DKK13,250,000 to consolidate existing
mortgage obligation of DKK4,500,000 currently with NyKredit guaranteed by the
Parent.

 
5.
Mortgage obligation in the amount of DKK4,500,000 with NyKredit, to be
consolidated with operating credit facility with Nordea Bank, Denmark, described
in No. 1 above.

 
6.
Lien in connection with the loan between Nordea Bank Denmark A/S and Houno A/S
in the amount of DKK12,350,000 dated October 11, 2006 guaranteed by the Parent
plus OTC line DKK3,000,000 with Nordea Bank Finland OY guaranteed by the Parent.

 
7.
Lien in connection with the Lease Contract between Nordania Leasing and Houno
A/S in the amount of DKK4,156,757.63 dated October 26, 2000 guaranteed by the
Parent.

 
8.
See attached lien schedule.


 
 
 

--------------------------------------------------------------------------------

 


Schedule 10.8


EXISTING LIENS


 
Name of Debtor
 
Secured Party
 
Jurisdiction/Office
 
File Number/
Date Filed
 
Type of UCC
 
Description of Collateral
 
Disposition
Alkar Holdings,
Inc.
 
First Business Leasing, LLC
 
Wisconsin Department of Financial Institutions
 
040003616622
3-4-04
 
UCC-1
 
True Equipment Lease No 1006
Equipment:  One (1) Mazak Super Turbo-510 Mark II with Laser.
 
Additional Debtor:  Sani-Matic Systems Holdings, Inc.
   
First Business Leasing, LLC
 
Wisconsin Department of Financial Institutions
 
040004159726
3-12-04
 
UCC-3
Amendment
     
Secured Party amended to First Business Bank
Alkar Holdings, Inc.
 
Bank of America, N.A., as Administrative Agent
 
Wisconsin Department of Financial Institutions
 
050017530218
12-8-05
 
UCC-1
 
All of the Debtor's property and assets whether now existing or hereafter
acquired.
   
Alkar-RapidPak Brasil, LLC
 
Bank of America, N.A., as Administrative Agent
 
Wisconsin Department of Financial Institutions
 
050017529630
12-8-05
 
UCC-1
 
All of the Debtor's property and assets whether now existing or hereafter
acquired.
   
Alkar-RapidPak, Inc.
 
Cupertino National Bank c/o Greater Bay Capital
 
Wisconsin Department of Financial Institutions
 
030016617526
10-8-03
 
UCC-1
 
The equipment described below and all equipment parts, accessories,
substitutions, additions, accessions and replacements thereto and thereof, now
or hereafter installed in, affixed to, or used in conjunction therewith and the
proceeds thereof, together with all installment payments, insurance proceeds,
other proceeds and payments due and to become due arising from or relating to
said equipment, 1 Daewoo Forklift G32P s/n D2-03127 1 Daewoo Forklift G25S s/n
99-01660.
   
Alkar-RapidPak, Inc.
 
Bank of America, N.A., as Administrative Agent
 
Wisconsin Department of Financial Institutions
 
050017529933
12-8-05
 
UCC-1
 
All of the Debtor's property and assets whether now existing or hereafter
acquired.
   
Alkar-RapidPak, Inc.
 
Bank of America, N.A., as Administrative Agent
 
Wisconsin Department of Financial Institutions
 
050017529630
12-8-05
 
UCC-1
 
All of the Debtor's property and assets whether now existing or hereafter
acquired.
   
Alkar-RapidPak, Inc.
 
Machine Tool Technologies, Inc.
 
Wisconsin Department of Financial Institutions
 
060008371221
6-1-06
 
UCC-1
 
One Piranha P50 Iron Worker exactly as equipped and described in Alkar Order
#223226 and Machine Tool Technologies, Inc. Order #13666
   
Alkar-RapidPak, Inc.
 
Handtmann, Inc.
 
Wisconsin Department of Financial Institutions
 
070005219724
4-13-07
 
UCC-1
 
VF620C/18838 continuous vacuum filler with filling, portioning &
linking-VF628G/18120V continuous vacuum filler with filling, portioning &
linking-GD93-3 inline grinder drive-grinder head for filling &
portioning-vacuumized hopper system with conical
reservoir-KLSH/18839-coexstrusion module box-861029 automatic bone separator,
complete.
   



 
 

--------------------------------------------------------------------------------

 




Name of Debtor
 
Secured Party
 
Jurisdiction/Office
 
File Number/
Date Filed
 
Type of UCC
 
Description of Collateral
 
Disposition
Blodgett Holdings Inc.
 
Bank of America, N.A., as Administrative Agent
 
Delaware
Secretary of State
 
11776447
12-26-01
 
UCC-1
 
All of the Debtor's property and assets whether now existing or hereafter
acquired.
       
Bank of America, N.A., as Administrative Agent
 
Delaware
Secretary of State
 
62749851
8-3-06
 
UCC-3
Continuation
     
Continues orig. file number 11776447
Carter-Hoffmann a Division of
 
Solarcom LLC
Additional Secured Party:
Wells Fargo Equipment Finance
 
Delaware
Secretary of State
 
2007 0075431
1-8-07
 
UCC-1
 
Computer Equipment from Lease 491984
   
Carter-Hoffmann a Division of
 
Solarcom LLC
 
Delaware
Secretary of State
 
2007 2930294
8-2-07
 
UCC-3
Amendment
     
Amends file no. 2007 0075431, dated 1-8-07.
Amends the Debtor name
Carter-Hoffmann, LLC
Carter-Hoffmann a Division of
 
Solarcom LLC
Additional Secured Party:
Wells Fargo Equipment Finance
 
Delaware
Secretary of State
 
2007 0649730
2-20-07
 
UCC-1
 
Computer Equipment pursuant to a lease – not listed
   
Carter-Hoffmann a Division of
 
Solarcom LLC
 
Delaware
Secretary of State
 
2007 2930203
8-2-07
 
UCC-3
Amendment
     
Amends file no. 2007 0649730, dated 1-8-07.
Amends the Debtor name:
Carter-Hoffmann, LLC
Holman Cooking Equipment, Inc.
 
Antares Capital Corporation, as Agent
 
Delaware
 Secretary of State
 
31226433
5-13-03
 
UCC-1
 
All assets of the Debtor nor owned or existing and hereafter acquired or
arising, including, without limitation, all now owned or existing and hereafter
acquired or arising accounts, chattel paper (including electronic chattel paper
and tangible chattel paper)., contracts, deposit accounts, commercial tort
claims, documents, equipment, general intangibles (including payment intangibles
and software) goods, health-care insurance receivables, instruments, inventory
investment property, books and records, letter of credit rights and supporting
obligations and records, in each case wheresoever located, together with all
accessions to substitutions for and replacements, products and proceeds of all
of the foregoing.
   
Holman Cooking Equipment, Inc.
 
Antares Capital Corporation, as Agent
 
Delaware
 Secretary of State
 
42757591
10-1-04
 
UCC-1
 
All assets of the Debtor nor owned or existing and hereafter acquired or
arising, including, without limitation, all now owned or existing and hereafter
acquired or arising accounts, chattel paper (including electronic chattel paper
and tangible chattel paper)., contracts, deposit accounts, commercial tort
claims, documents, equipment, general intangibles (including payment intangibles
and software) goods, health-care insurance receivables, instruments, inventory
investment property, books and records, letter of credit rights and supporting
obligations and records, in each case wheresoever located, together with all
accessions to substitutions for and replacements, products and proceeds of all
of the foregoing.
   





 
 

--------------------------------------------------------------------------------

 




Name of Debtor
 
Secured Party
 
Jurisdiction/Office
 
File Number/
Date Filed
 
Type of UCC
 
Description of Collateral
 
Disposition
Jade Range, LLC
 
US Express Leasing, Inc.
 
Delaware
Secretary of State
 
2007 4563283
12-04-07
 
UCC-1
 
All items of personal property leased pursuant to that certain Lease Agreement
dated November 19, 2007, by and between US Express Leasing, Inc. as lessor,
rentor or owner and Jade Range, LLC as lessee or customers, as more specifically
described below and/or in attachments hereto, together with all related software
(embedded therein or otherwise ), all additions, attachments, accessories and
accessions therto, whether or not furnished by the supplier therof; and any and
all substituions, replacements or exchanges for any such item of equipment and
any and all insurance and/or other proceeds therof.  Copystar cs 1820 copier
quantity five Kyocera FS 1920 laser jet printer quantity two Kyocera FS 20000
laser jet printer quantity six Kyocera FS 9120 laser jet printer quantity two
Kyocera FS 3900 laser jet printer quantity two Kyocera FS 4000 laser jet printer
quantity one Panasonic UF7000 network fax quantity two
   
MagiKitch'n Inc.
 
Bank of America, N.A., as Administrative Agent
 
Pennsylvania Department of State
 
34760048
12-26-01
 
UCC-1
 
All of the Debtor's property and assets whether now existing or hereafter
acquired.
       
Bank of America, N.A., as Administrative Agent
 
Pennsylvania Department of State
 
2006062902214
6-26-06
 
UCC-3
Continuation
     
Continues orig. file number 34760048
Middleby Marshall Holding LLC
 
Bank of America, N.A., as Administrative Agent
 
Delaware
Secretary of State
 
50837105
3-16-05
 
UCC-1
 
All of the Debtor's property and assets whether now existing or hereafter
acquired.
   
Middleby Marshall Inc.
 
Bank of America, N.A., as Administrative Agent
 
Delaware
Secretary of State
 
11776488
12-26-01
 
UCC-1
 
All of the Debtor's property and assets whether now existing or hereafter
acquired.
       
Bank of America, N.A., as Administrative Agent
 
Delaware
Secretary of State
 
62233690
6-26-06
 
UCC-3
Continuation
     
Continues orig. file number 11776488
Middleby Marshall Inc.
 
Toyota Financial Services
 
Delaware
Secretary of State
 
40927386
3-25-04
 
UCC-1
 
This financing statement is for information purposes only.  The Secured Party is
the owner of the following described property:  One new Toyota model 7FGCU25
serial number 76315 equipped with:  side shifter, 42" forks, backup alarm, 189"
FSV mast, single internal hosing, strobe/flashing lights, non marking tires LP
less tank.
   





 
 

--------------------------------------------------------------------------------

 


Name of Debtor
 
Secured Party
 
Jurisdiction/Office
 
File Number/
Date Filed
 
Type of UCC
 
Description of Collateral
 
Disposition
Middleby Marshall Inc.
 
NMHG Financial Services, Inc.
 
Delaware
Secretary of State
 
2007 0138254
1-11-07
 
UCC-1
 
All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacement, and substitutions thereto and therefore; and
all proceeds including insurance proceeds thereof.
   
Middleby Worldwide, Inc.
 
Bank of America, N.A., as Administrative Agent
 
Florida Secured Transaction Registry
 
20019063702X
12-26-01
 
UCC-1
 
All of the Debtor's property and assets whether now existing or hereafter
acquired.
       
Bank of America, N.A., as Administrative Agent
 
Florida Secured Transaction Registry
 
200603016063
6-26-06
 
UCC-3
Continuation
     
Continues orig. file number 20019063702X
New Star International Holdings, Inc.
 
Antares Capital Corporation, as Agent
 
Delaware
Secretary of State
 
31246670
5-15-03
 
UCC-1
 
All of Debtor's now owned or existing or hereafter acquired or arising capital
stock of Star International Holdings, Inc.,  a Delaware corporation (the
"Subsidiary"), and any and all warrants, options or other rights to purchase
stock of the subsidiary, and all general intangibles and other rights and
property associated therewith, all as more fully descired in Exhibit A attached
hereto and made a part hereof, and 41.85% of any net cash proceeds received by
and owned by Debtor after May 13, 2003 pursuant to Debtor's rights under that
Certain Agreement and Plan of Merger dated may 13, 2003 by and among Debtor,
Star International Holdings, Inc., a Delaware corporation, the stockholders
party thereto (the "Stockholders") and Daniel B. Strickler Jr., in his capacity
as a stockholder representative, as the same may hereinafter be amended,
restated, supplemented or otherwise modified from time to time.
i)  All of the capital stock of Star International Holdings, ii) all other
property hereafter delivered to, or in the possession or in the custody of
Debtor, iii) any other property of such Debtor which Debtor shall become entited
to receive or shall receive, iv) any and all proceeds of any of the foregoing
   
New Star International Holdings, Inc.
 
Antares Capital Corporation, as Agent
 
Delaware
 Secretary of State
 
42757534
10-1-04
 
UCC-1
 
All assets of the Debtor nor owned or existing and hereafter acquired or
arising, including, without limitation, all now owned or existing and hereafter
acquired or arising accounts, chattel paper (including electronic chattel paper
and tangible chattel paper)., contracts, deposit accounts, commercial tort
claims, documents, equipment, general intangibles (including payment intangibles
and software) goods, health-care insurance receivables, instruments, inventory
investment property, books and records, letter of credit rights and supporting
obligations and records, in each case wheresoever located, together with all
accessions to substitutions for and replacements, products and proceeds of all
of the foregoing.
   





 
 

--------------------------------------------------------------------------------

 




Name of Debtor
 
Secured Party
 
Jurisdiction/Office
 
File Number/
Date Filed
 
Type of UCC
 
Description of Collateral
 
Disposition
Pitco Frialator, Inc.
 
Bank of  America, N.A., as Administrative Agent
 
Hew Hampshire Secretary of State
 
593927
12-24-01
 
UCC-1
 
All of Debtor's property and assets whether now existing or hereafter acquired.
       
Bank of  America, N.A., as Administrative Agent
 
Hew Hampshire Secretary of State
 
20060015679H
6-27-06
 
UCC-3
Continuation
     
Continues orig. file number 593927
Star International Holdings, Inc.
 
Antares Capital Corporation, as Agent
 
Delaware
 Secretary of State
 
31226441
5-13-03
 
UCC-1
 
All assets of the Debtor nor owned or existing and hereafter acquired or
arising, including, without limitation, all now owned or existing and hereafter
acquired or arising accounts, chattel paper (including electronic chattel paper
and tangible chattel paper)., contracts, deposit accounts, commercial tort
claims, documents, equipment, general intangibles (including payment intangibles
and software) goods, health-care insurance receivables, instruments, inventory
investment property, books and records, letter of credit rights and supporting
obligations and records, in each case wheresoever located, together with all
accessions to substitutions for and replacements, products and proceeds of all
of the foregoing.
 
Debtor address change to: 5225 S. Loop 289, Lubbock, TX 79424.  Collateral
Restated
Star International Holdings, Inc.
 
Antares Capital Corporation, as Agent
 
Delaware
 Secretary of State
 
42757732
10-1-04
 
UCC-1
 
All assets of the Debtor nor owned or existing and hereafter acquired or
arising, including, without limitation, all now owned or existing and hereafter
acquired or arising accounts, chattel paper (including electronic chattel paper
and tangible chattel paper)., contracts, deposit accounts, commercial tort
claims, documents, equipment, general intangibles (including payment intangibles
and software) goods, health-care insurance receivables, instruments, inventory
investment property, books and records, letter of credit rights and supporting
obligations and records, in each case wheresoever located, together with all
accessions to substitutions for and replacements, products and proceeds of all
of the foregoing.
   





 
 

--------------------------------------------------------------------------------

 


Name of Debtor
 
Secured Party
 
Jurisdiction/Office
 
File Number/
Date Filed
 
Type of UCC
 
Description of Collateral
 
Disposition
Star Manufacturing International, Inc.
 
Antares Capital Corporation, as Agent
 
Delaware
Secretary of State
 
31226409
5-13-03
 
UCC-1
 
All assets of the Debtor nor owned or existing and hereafter acquired or
arising, including, without limitation, all now owned or existing and hereafter
acquired or arising accounts, chattel paper (including electronic chattel paper
and tangible chattel paper)., contracts, deposit accounts, commercial tort
claims, documents, equipment, general intangibles (including payment intangibles
and software) goods, health-care insurance receivables, instruments, inventory
investment property, books and records, letter of credit rights and supporting
obligations and records, in each case wheresoever located, together with all
accessions to substitutions for and replacements, products and proceeds of all
of the foregoing.
   
Star Manufacturing International, Inc.
 
Antares Capital Corporation, as Agent
 
Delaware
Secretary of State
 
32218504
8-27-03
 
UCC-3
Amendment
     
Amendment to Filing:
31226409 dated 5-13-03;  Changes the name of the Debtor to:  Star Manufacturing
International Inc.
Star Manufacturing International Inc.
 
Antares Capital Corporation, as Agent
 
Delaware
Secretary of State
 
32198144
8-25-03
 
UCC-1
 
All assets of the Debtor nor owned or existing and hereafter acquired or
arising, including, without limitation, all now owned or existing and hereafter
acquired or arising accounts, chattel paper (including electronic chattel paper
and tangible chattel paper)., contracts, deposit accounts, commercial tort
claims, documents, equipment, general intangibles (including payment intangibles
and software) goods, health-care insurance receivables, instruments, inventory
investment property, books and records, letter of credit rights and supporting
obligations and records, in each case wheresoever located, together with all
accessions to substitutions for and replacements, products and proceeds of all
of the foregoing.
   
Star Manufacturing International Inc.
 
Antares Capital Corporation, as Agent
 
Delaware
Secretary of State
 
42757724
10-1-04
 
UCC-1
 
All assets of the Debtor nor owned or existing and hereafter acquired or
arising, including, without limitation, all now owned or existing and hereafter
acquired or arising accounts, chattel paper (including electronic chattel paper
and tangible chattel paper)., contracts, deposit accounts, commercial tort
claims, documents, equipment, general intangibles (including payment intangibles
and software) goods, health-care insurance receivables, instruments, inventory
investment property, books and records, letter of credit rights and supporting
obligations and records, in each case wheresoever located, together with all
accessions to substitutions for and replacements, products and proceeds of all
of the foregoing.
   





 
 

--------------------------------------------------------------------------------

 




Name of Debtor
 
Secured Party
 
Jurisdiction/Office
 
File Number/
Date Filed
 
Type of UCC
 
Description of Collateral
 
Disposition
Star Manufacturing International Inc.
 
Greater Bay Bank N.A.
 
Delaware
 Secretary of State
 
62275378
6-30-06
 
UCC-1
 
The equipment described below and all equipment parts, accessories,
substitutions, additions, accessions and replacements thereto and thereof, now
or hereafter installed in, affixed to, or used in conjunction therewith and the
proceeds thereof, together with all installment payments, insurance
proceeds,  other proceeds and payments due and to become due arising from or
relating to said equipment.
   
The Middleby Corporation
 
Bank of America, N.A., as Administrative Agent
 
Delaware
Secretary of State
 
11776546
12-26-01
 
UCC-1
 
All of the Debtor's property and assets whether now existing or hereafter
acquired.
       
Bank of America, N.A., as Administrative Agent
 
Delaware
Secretary of State
 
62233682
6-26-06
 
UCC-3
Continuation
     
Continues orig. file number 11776546
The Middleby Corporation
 
De Lage Landen Financial Services, Inc.
 
Delaware
Secretary of State
 
50785882
3-11-05
 
UCC-1
 
All components, additions, upgrades, attachments, accessions, substitutions,
replacements and proceeds of the forgoing.  This filing is for precautionary
purposes in connection with an equipment leasing transaction and is not to be
construed and indicated that the transaction is other than a true lease.
   
Wells Bloomfield a Division of
 
Wells Fargo Equipment Finance
 
Delaware
Secretary of State
 
60499269
2-10-06
 
UCC-1
 
Computer Equipment from Leases 467582, 469528 and 458297
   
Wells Bloomfield a Division of
 
Wells Fargo Equipment Finance
 
Delaware
Secretary of State
 
2007 2929536
8-2-07
 
UCC-3
Amendment
     
Amends file no. 60499269, dated 2-10-06.
Amends the name of the Debtor:  Wells Bloomfield, LLC
Wells Bloomfield a Divison of
 
Solarcom LLC
Additional Secured Party:
Wells Fargo Equipment Finance
 
Delaware Secretary of State
 
63108818
9-7-06
 
UCC-1
 
Computer Equipment as described on the Addendum
   



 
 

--------------------------------------------------------------------------------

 

 
Name of Debtor
 
Secured Party
 
Jurisdiction/Office
 
File Number/
Date Filed
 
Type of UCC
 
Description of Collateral
 
Disposition
Wells Bloomfield a Division of
 
Wells Fargo Equipment Finance
 
Delaware
Secretary of State
 
2007 2929395
8-2-07
 
UCC-3
Amendment
     
Amends file no. 63108818, dated 9-7-06
Amends the name of the Debtor:  Wells Bloomfield, LLC


 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 10.19


INVESTMENTS


NONE.

 

--------------------------------------------------------------------------------

 

SCHEDULE 15.3
ADDRESSES FOR NOTICES
 
1.  Address for Loan Parties:


Borrower:


Middleby Marshall, Inc.
1400 Toastmaster Drive
Elgin, IL  60120
Attention: Chief Financial Officer
Telephone: (847) 741-3300
Facsimile: (847) 741-1689
 
2.  Addresses for Administrative Agent, Swing Line Lender and L/C Issuer:


Agent’s Office:
(for payments and requests)


Bank of America, N.A.
Credit Services
901 Main Street
Mail Code:  TX1-492-14-14
Dallas, TX  75202
Attention:   Denise Wolfenberger
Telephone:  214-209-3175
Facsimile :  214-290-8373


Wiring instructions:
Bank of America, N.A.
ABA # 026009593
Account Name: Credit Services
Account Number:  129-2000-883
Attention:  Denise Wolfenberger
Reference:  Middleby Marshall


Other Notices to Administrative Agent:
(financial reporting requirements, bank group communications)


Bank of America, N.A.
Agency Management
231 South LaSalle Street
Mail Code:  IL1-231-10-41
Chicago, IL  60697
Attention:  Suzanne M. Paul
Telephone: 312-923-1640
Telecopier:  877-206-8435
Electronic Mail:  suzanne.m.paul@bankofamerica.com

 

--------------------------------------------------------------------------------

 

For Notices as L/C Issuer:


Bank of America, N.A.
Trade Operations-Scranton
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA  18507
Attention:  Mary J. Cooper
Telephone:  570-330-4235
Facsimile:  570-330-4186
Electronic Mail:  mary.j.cooper@bankofamerica.com


For Notices as Swing Line Lender:
(daily borrowing/repaying activity)


Bank of America, N.A.
Credit Services
901 Main Street
Mail Code:  TX1-492-14-14
Dallas, TX  75202
Attention:   Denise Wolfenberger
Telephone:  214-209-3175
Facsimile :  214-290-8373


Wiring instructions:
Bank of America, N.A.
ABA #  026009593
Account Name: Credit Services
Account Number:  129-2000-883
Attention:  Denise Wolfenberger
Reference:  Middleby Marshall


 For Notices as Lender:


Bank of America, N.A.
231 South LaSalle Street
Mail Code:  IL1-231-06-40
Chicago, IL  60697
Attention:  Craig W. McGuire
Telephone: 312-828-1320
Telecopier:  312-974-0333
Electronic Mail:  craig.w.mcguire@bankofamerica.com

 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF
COMPLIANCE CERTIFICATE
FOR THE PERIOD ENDED __________
 
To:         Bank of America, N.A., as Administrative Agent
 
Reference is made to Section 10.1.3 of the Fourth Amended and Restated Credit
Agreement dated as of December 28, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Middleby
Marshall Inc., The Middleby Corporation (the “Parent”), various financial
institutions and Bank of America, N.A., as Administrative Agent.  Capitalized
terms used but not defined herein have the meanings set forth in the Credit
Agreement.
 
The Parent hereby certifies and warrants to you that (a) set forth on
Attachments 1 and 2 are true and correct computations of the financial ratios
and restrictions set forth in Section 10.6 of the Credit Agreement and (b) set
forth on Attachment 3 is an accurate and complete organizational chart for the
Parent and its Subsidiaries as of the date of the preparation of this
Certificate.
 
The Parent further certifies to you on behalf of the Company that no Event of
Default or Unmatured Event of Default has occurred and is continuing [except as
follows:].
 
IN WITNESS WHEREOF, the Parent has caused this Certificate to be executed and
delivered by a duly authorized officer this ____ day of _________, 20__.
 
THE MIDDLEBY CORPORATION
   
By:
  
Title:
  


 

--------------------------------------------------------------------------------

 
 
Attachment 1
10.6.1 Minimum Fixed Charge Coverage Ratio

             
1.
 
Consolidated Net Income for Computation Period
 
$_______
   
2.
 
Interest Expense for Computation Period
 
$_______
   
3.
 
Income tax expense for Computation Period
 
$_______
   
4.
 
Non-cash foreign exchange gains and losses, non-cash equity compensation and
non-cash losses with respect to Hedging Obligations for Computation Period
 
$_______
   
5.
 
Depreciation and amortization for Computation Period
 
$_______
   
6.
 
Charges taken during the Computation Period in connection with the refinancing
or repayment of Debt under the Existing Credit Agreement, including the
write-off of deferred financing costs,
 
$_______
   
7.
 
Non-recurring charges, fees and expenses for Computation Period in connection
with or relating to acquisitions or dispositions1
 
$_______
   
8.
 
Goodwill Addbacks2
 
$_______
   
9.
 
EBITDA for Computation Period (Sum of items 1 through 8)
 
   
 
$_______
10.
 
Pro Forma EBITDA for Computation Period3
 
   
 
$_______
11.
 
Capital Expenditures for Computation Period4
 
$_______
   
12.
 
Cash income tax expense for Computation Period
 
$_______
   
13.
 
Dividends paid in cash by Parent during Computation Period
 
$_______
   
14.
 
Consolidated Net Income available for Fixed Charges for Computation Period (Item
10 minus item 11 minus item 12 minus item 13)
     
$_______
15.
 
Cash Interest Expense for Computation Period4
 
$_______
   
16.
 
Actual aggregate amount of all scheduled principal payments on Debt (other than
Debt permitted by Section 10.7(l) of the Credit Agreement) made during
Computation Period
 
$_______
   
17.
 
Fixed Charges for Computation Period (Item 15 plus item 16)
     
$_______
18.
 
Fixed Charge Coverage Ratio for Computation Period (Ratio of item 14 to item 17)
     
___ to 1.0
Minimum Fixed Charge Covenant Ratio Required as of the last day of such
Computation Period:
     
1.25 to 1.0

 

--------------------------------------------------------------------------------

1 Only the first $5,000,000 of such charges incurred after the Effective Time. 
2 Only the first $50,000,000 of Goodwill Addbacks taken after the Effective
Time. 
3 Adjusted for acquisitions and dispositions in accordance with the proviso to
the definition of “Pro Forma EBITDA” 
4 Adjusted for acquisitions and dispositions in accordance with the proviso to
the definition of “Fixed Charge Coverage Ratio”

 

--------------------------------------------------------------------------------

 


Attachment 2
10.6.2 Leverage Ratio


1.
 
Funded Debt as of last day of Fiscal Quarter
     
$_______
2.
 
Pro Forma EBITDA for Computation Period ending on the last day of Fiscal Quarter
(From Attachment 1, item 10)
     
$_______
3.
 
Leverage Ratio as of the last day of Fiscal Quarter (Ratio of item 1 to item 2)
     
___ to 1.0
Maximum allowed as of the last day of Fiscal Quarter:
 
  
 
3.50 to 1.0


 

--------------------------------------------------------------------------------

 


Attachment 3
Organizational Chart

 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
COPY OF SUBSIDIARY GUARANTY
 
(see attached)

 

--------------------------------------------------------------------------------

 

SUBSIDIARY GUARANTY
 
THIS SUBSIDIARY GUARANTY dated as of December 21, 2001 is executed in favor of
BANK OF AMERICA, N.A. (“Bank of America”), individually and as Administrative
Agent (as defined below), and the Lender Parties (as defined below).
 
WITNESSETH:
 
WHEREAS, The Middleby Corporation, Middleby Marshall Inc. (the “Borrower”),
various financial institutions (the “Lenders”) and Bank of America, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), have entered into a Credit Agreement dated as of December 21, 2001 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement;” capitalized terms used but not defined herein have the respective
meanings ascribed thereto in the Credit Agreement); and
 
WHEREAS, each of the undersigned will benefit from the making of loans and the
issuance of letters of credit pursuant to the Credit Agreement and is willing to
guaranty the Liabilities (as defined below) as hereinafter set forth;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the undersigned hereto agrees as
follows:
 
Each of the undersigned hereby jointly and severally, unconditionally and
irrevocably, as primary obligor and not merely as surety, guarantees the full
and prompt payment when due, whether by acceleration or otherwise, and at all
times thereafter, of (a) all obligations of the Borrower, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due, which arise out of or in connection
with the Credit Agreement or any other Loan Document, as the same may be
amended, modified, extended or renewed from time to time, (b) all Hedging
Obligations of the Borrower to any Lender Party (as defined below) and (c) all
reasonable out-of-pocket costs and expenses paid or incurred by the
Administrative Agent or any Lender Party during the existence of an Event of
Default in enforcing this Subsidiary Guaranty or any other applicable Loan
Document against such undersigned (all such obligations being herein
collectively called the “Liabilities”); provided that the liability of each of
the undersigned hereunder shall be limited to the maximum amount of the
Liabilities which such undersigned may guaranty without rendering this
Subsidiary Guaranty void or voidable with respect to such undersigned under any
fraudulent conveyance or fraudulent transfer law.  As used herein, “Lender
Party” means each Lender and any Affiliate of such Lender which is a party to a
Hedging Agreement with the Borrower.
  
Each of the undersigned agrees that, in the event of the occurrence of any Event
of Default under Section 12.1.3 of the Credit Agreement, and if such event shall
occur at a time when any of the Liabilities may not then be due and payable,
such undersigned will pay to the Administrative Agent for the account of the
Lender Parties forthwith upon demand the full amount which would be payable
hereunder by such undersigned if all Liabilities were then due and payable.

 

--------------------------------------------------------------------------------

 

To secure all obligations of each of the undersigned hereunder, the
Administrative Agent and each Lender Party shall have a lien on and security
interest in (and may, without demand or notice of any kind, at any time and from
time to time when any Unmatured Event of Default under Section 12.1.3 of the
Credit Agreement or any Event of Default exists, appropriate and apply toward
the payment of the Liabilities), any and all balances, credits, deposits,
accounts or moneys of or in the name of such undersigned now or hereafter with
the Administrative Agent or such Lender Party and any and all property of every
kind or description of or in the name of such undersigned now or hereafter, for
any reason or purpose whatsoever, in the possession or control of, or in transit
to, the Administrative Agent or such Lender Party or any agent or bailee for the
Administrative Agent or such Lender Party.
 
This Subsidiary Guaranty shall in all respects be a continuing, irrevocable,
absolute and unconditional guaranty of payment and performance and not only
collectibility, and shall remain in full force and effect (notwithstanding,
without limitation, the dissolution of any of the undersigned, that at any time
or from time to time no Liabilities are outstanding or any other circumstance)
until all Commitments have terminated and all Liabilities have been paid in full
(other than contingent indemnification obligations not yet due and payable).
 
The undersigned further agree that if at any time all or any part of any payment
theretofore applied by the Administrative Agent or any Lender Party to any of
the Liabilities is or must be rescinded or returned by the Administrative Agent
or such Lender Party for any reason whatsoever (including, without limitation,
the insolvency, bankruptcy or reorganization of the Borrower or any of the
undersigned), such Liabilities shall, for the purposes of this Subsidiary
Guaranty, to the extent that such payment is or must be rescinded or returned,
be deemed to have continued in existence, notwithstanding such application by
the Administrative Agent or such Lender Party, and this Subsidiary Guaranty
shall continue to be effective or be reinstated, as the case may be, as to such
Liabilities, all as though such application by the Administrative Agent or such
Lender Party had not been made.
 
The Administrative Agent or any Lender Party may, from time to time, at its sole
discretion and without notice to the undersigned (or any of them), take any or
all of the following actions:  (a) retain or obtain a security interest in any
property to secure any of the Liabilities or any obligation hereunder (it being
understood that no such security interest will be taken with respect to property
of such undersigned without its consent), (b) retain or obtain the primary or
secondary obligation of any obligor or obligors, in addition to the undersigned,
with respect to any of the Liabilities, (c) extend or renew any of the
Liabilities for one or more periods (whether or not longer than the original
period), alter or exchange any of the Liabilities, or release or compromise any
obligation of any of the undersigned hereunder or any obligation of any nature
of any other obligor with respect to any of the Liabilities, (d) release its
security interest in, or surrender, release or permit any substitution or
exchange for, all or any part of any property securing any of the Liabilities or
any obligation hereunder, or extend or renew for one or more periods (whether or
not longer than the original period) or release, compromise, alter or exchange
any obligations of any nature of any obligor with respect to any such property,
and (e) resort to the undersigned (or any of them) for payment of any of the
Liabilities when due, whether or not the Administrative Agent or such Lender
Party shall have resorted to any property securing any of the Liabilities or any
obligation hereunder or shall have proceeded against any other of the
undersigned or any other obligor primarily or secondarily obligated with respect
to any of the Liabilities.

 

--------------------------------------------------------------------------------

 

Any amounts received by the Administrative Agent or any Lender Party from
whatever source on account of the Liabilities may be applied by it toward the
payment of the Liabilities in accordance with the Credit Agreement; and,
notwithstanding any payments made by or for the account of any of the
undersigned pursuant to this Subsidiary Guaranty, the undersigned shall not
exercise any right of subrogation to any rights of the Administrative Agent or
any Lender Party until such time as this Subsidiary Guaranty shall have been
terminated as to all of the undersigned and the Administrative Agent and the
Lender Parties shall have received payment of the full amount of all
Liabilities.
 
The undersigned hereby expressly waive:  (a) notice of the acceptance by the
Administrative Agent or any Lender Party of this Subsidiary Guaranty, (b) notice
of the existence or creation or non-payment of all or any of the Liabilities,
(c) presentment, demand, notice of dishonor, protest, and all other notices
(unless expressly provided for under the Loan Documents)  whatsoever, and (d)
all diligence in collection or protection of or realization upon any Liabilities
or any security for or guaranty of any Liabilities.
 
The creation or existence from time to time of additional Liabilities to the
Administrative Agent or any Lender Party or any of them is hereby authorized,
without notice to the undersigned (or any of them), and shall in no way affect
or impair the rights of the Administrative Agent or any Lender Party or the
obligations of the undersigned under this Subsidiary Guaranty.
 
The Administrative Agent and any Lender Party may from time to time, without
notice to the undersigned (or any of them), assign or transfer any or all of the
Liabilities or any interest therein; and, notwithstanding any such assignment or
transfer or any subsequent assignment or transfer thereof, such Liabilities
shall be and remain Liabilities for the purposes of this Subsidiary Guaranty,
and each and every immediate and successive assignee or transferee of any of the
Liabilities or of any interest therein shall, to the extent of the interest of
such assignee or transferee in the Liabilities, be entitled to the benefits of
this Subsidiary Guaranty to the same extent as if such assignee or transferee
were a Lender Party.
 
No delay on the part of the Administrative Agent or any Lender Party in the
exercise of any right or remedy shall operate as a waiver thereof, and no single
or partial exercise by the Administrative Agent or any Lender Party of any right
or remedy shall preclude other or further exercise thereof or the exercise of
any other right or remedy; nor shall any modification or waiver of any provision
of this Subsidiary Guaranty be binding upon the Administrative Agent or any
Lender Party except as expressly set forth in a writing duly signed and
delivered on behalf of the Administrative Agent (or, if at any time there is no
Administrative Agent, the Required Lenders or, if required pursuant to Section
15.1 of the Credit Agreement, all Lenders).  No action of the Administrative
Agent or any Lender Party permitted hereunder shall in any way affect or impair
the rights of the Administrative Agent or any Lender Party or the obligations of
the undersigned under this Subsidiary Guaranty.  For purposes of this Subsidiary
Guaranty, Liabilities shall include all obligations of the Borrower to the
Administrative Agent or any Lender Party arising under or in connection with any
Loan Document, notwithstanding any right or power of the Borrower or anyone else
to assert any claim or defense as to the invalidity or unenforceability of any
obligation, and no such claim or defense shall affect or impair the obligations
of the undersigned hereunder.

 

--------------------------------------------------------------------------------

 

Pursuant to the Credit Agreement, (a) this Subsidiary Guaranty has been
delivered to the Administrative Agent and (b) the Administrative Agent has been
authorized to enforce this Subsidiary Guaranty on behalf of itself and each of
the other Lender Parties.  All payments by the undersigned pursuant to this
Subsidiary Guaranty shall be made to the Administrative Agent for application as
set forth in the Credit Agreement or, if there is no Administrative Agent, to
the Lender Parties for their ratable benefit.
 
This Subsidiary Guaranty shall be binding upon the undersigned and the
successors and assigns of the undersigned; and to the extent that the Borrower
or any of the undersigned is either a partnership, corporation, limited
liability company or other entity, all references herein to the Borrower and to
the undersigned, respectively, shall be deemed to include any successor or
successors, whether immediate or remote, to such entity.  The term “undersigned”
as used herein shall mean all parties executing this Subsidiary Guaranty and
each of them, and all such parties shall be jointly and severally obligated
hereunder.
 
THIS SUBSIDIARY GUARANTY IS GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW (EXCEPT 735 ILLINOIS COMPILED
STATUTE §105/5-5).  Wherever possible each provision of this Subsidiary Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Subsidiary Guaranty shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Subsidiary Guaranty.
 
This Subsidiary Guaranty may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original but all such counterparts shall together
constitute one and the same Guaranty.  At any time after the date of this
Subsidiary Guaranty, one or more additional persons or entities may become
parties hereto by executing and delivering to the Administrative Agent a
counterpart of this Subsidiary Guaranty.  Immediately upon such execution and
delivery (and without any further action), each such additional person or entity
will become a party to, and will be bound by all of the terms of, this
Subsidiary Guaranty.

 

--------------------------------------------------------------------------------

 

The obligations of the undersigned under this Subsidiary Guaranty are secured
pursuant to a Security Agreement dated as of even date herewith (as amended or
otherwise modified from time to time) and may be secured by one or more other
agreements (including, without limitation, one or more pledge agreements,
mortgages, deeds of trust or other similar documents).
 
Immediately upon any sale or transfer (whether by merger, consolidation or
otherwise) of all of the stock of any of the undersigned to a Person other than
an Affiliate of the Parent, the Borrower or any Subsidiary which is permitted by
the Credit Agreement, the Administrative Agent shall execute and deliver such
documents as such undersigned shall reasonably request to release such
undersigned from this Subsidiary Guaranty.
 
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
SUBSIDIARY GUARANTY OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH OF THE UNDERSIGNED
HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH
ABOVE.  EACH OF THE UNDERSIGNED FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, TO THE ADDRESS SET FORTH UNDER ITS
NAME IN SCHEDULE I HERETO (OR SUCH OTHER ADDRESS AS IT SHALL HAVE SPECIFIED IN
WRITING TO THE ADMINISTRATIVE AGENT AS ITS ADDRESS FOR NOTICES HEREUNDER) OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS.  EACH OF THE
UNDERSIGNED HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
EACH OF THE UNDERSIGNED, AND (BY ACCEPTING THE BENEFITS HEREOF) EACH OF THE
ADMINISTRATIVE AGENT AND EACH LENDER PARTY, HEREBY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
SUBSIDIARY GUARANTY, OR ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY FINANCING RELATIONSHIP
EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

--------------------------------------------------------------------------------

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Subsidiary Guaranty has been duly executed and
delivered as of the day and year first above written.
 
MIDDLEBY WORLDWIDE, INC.
BLODGETT HOLDINGS INC.
G.S. BLODGETT CORPORATION
PITCO FRIALATOR, INC.
MAGIKITCH’N INC.
CLOVERLEAF PROPERTIES, INC.
 
By:        /s/ David B. Baker                
Name:      David B. Baker                  
Title:        Vice President                    

 

--------------------------------------------------------------------------------

 

Signature page for the Subsidiary Guaranty dated as of December 21, 2001 issued
by various subsidiaries of Middleby Marshall Inc. (the “Borrower”) in favor of
Bank of America, N.A., as Administrative Agent under the Credit Agreement dated
as of December 21, 2001 with The Middleby Corporation, the Borrower and various
financial institutions
 
The undersigned is executing a counterpart hereof for purposes of becoming a
party hereto:


[SUBSIDIARY]


By:                                                                              
Name Printed:                                                            
Title:                                                                           

 
10

--------------------------------------------------------------------------------

 

Schedule I
Address of Guarantors
 
Middleby Worldwide, Inc.
1400 Toastmaster Drive
Elgin, IL  60120
 
Blodgett Holdings Inc.
50 Lakeside Avenue
Burlington, VT  05401
 
G.S. Blodgett Corporation
50 Lakeside Avenue
Burlington, VT   05401
 
Pitco Frialator, Inc.
509 Route 3A
Bow, NH   03304
 
MagiKitch’n Inc.
50 Lakeside Avenue
Burlington, VT   05401
 
Cloverleaf Properties, Inc.
50 Lakeside Avenue
Burlington, VT   05401

 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
COPY OF SECURITY AGREEMENT
 
(see attached)

 
12

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Agreement”) dated as of December 21, 2001 is
among THE MIDDLEBY CORPORATION (the “Parent”), MIDDLEBY MARSHALL INC. (the
“Borrower”), each subsidiary of the Borrower listed on the signature pages
hereof, each other person or entity which from time to time becomes a party
hereto (collectively, including the Parent and the Borrower, the “Debtors” and
individually each a “Debtor”) and BANK OF AMERICA, N.A. (“Bank of America”), in
its capacity as Administrative Agent (as defined below) for the Lenders (as
defined below).
 
WITNESSETH:
 
WHEREAS, the Parent, the Borrower, various financial institutions (the
“Lenders”) and Bank of America, as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”), have entered into a Credit Agreement
dated as of December 21, 2001 (as amended, restated or otherwise modified from
time to time, the “Credit Agreement”);
 
WHEREAS, the Parent has guaranteed all of the obligations of the Borrower under
or in connection with the Credit Agreement and certain hedging obligations
pursuant to the guaranty of the Parent set forth in Section 13 of the Credit
Agreement, and each other Debtor other than the Borrower has guaranteed all
obligations of the Borrower under or in connection with the Credit Agreement and
certain hedging obligations pursuant to a Subsidiary Guaranty dated as of
December 21, 2001 (the “Subsidiary Guaranty”); and
 
WHEREAS, the obligations of the Borrower and the Parent under the Loan Documents
(as defined in the Credit Agreement) and the obligations of each other Debtor
under the Subsidiary Guaranty are to be secured pursuant to this Agreement;
 
NOW, THEREFORE, for and in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           Definitions.  When used herein, (a)  the terms Account, Account
Debtor, Certificated Security, Chattel Paper, Commodity Account, Commodity
Contract, Deposit Account, Document, Equipment, Fixture, Goods, Instrument,
Inventory, Investment Property, Security, Security Entitlement, Securities
Account and Uncertificated Security shall have the respective meanings assigned
to such terms in the UCC (as defined below), (b)  capitalized terms used but not
defined have the meanings assigned to such terms in the Credit Agreement and
(c)  the following terms have the following meanings (such definitions to be
applicable to both the singular and plural forms of such terms):
 
Administrative Agent - see the recitals.
 
Agreement - see the introductory paragraph.
 
Assignee Deposit Account - see Section 4.
 
Bank of America - see the introductory paragraph.
   
 
13

--------------------------------------------------------------------------------

 
  
Borrower - see the introductory paragraph.
 
Collateral - see Section 2.
 
Computer Hardware and Software means, with respect to any Debtor, (i) all
computer and other electronic data processing hardware, whether now or hereafter
owned, licensed or leased by such Debtor, including, without limitation, all
integrated computer systems, central processing units, memory units, display
terminals, printers, card readers, tape drives, hard and soft disk drives,
cables, electrical supply hardware, generators, power equalizers, accessories
and all peripheral devices and other related computer hardware; (ii) all
software programs, whether now or hereafter owned, licensed or leased by such
Debtor, designed for use on the computers and electronic data processing
hardware described in clause (i) above, including, without limitation, all
operating system software, utilities and application programs in whatsoever form
(source code and object code in magnetic tape, disk or hard copy format or any
other listings whatsoever); (iii) all firmware associated therewith, whether now
or hereafter owned, licensed or leased by such Debtor; (iv) all rights with
respect thereto, including, without limitation, any and all licenses, options,
warranties, service contracts, program services, test rights, maintenance
rights, support rights, improvement rights, renewal rights and indemnifications,
and any substitutions, replacements, additions or model conversions of any of
the foregoing; and (v) all documentation for such hardware, software and
firmware described in the preceding clauses (i), (ii) and (iii), whether now or
hereafter owned, licensed or leased by such Debtor, including, without
limitation, flow charts, logic diagrams, manuals, specifications, training
materials, charts and pseudo codes.
 
Costs and Expenses means, with respect to any Debtor, all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees and legal
expenses) incurred by the Administrative Agent in connection with (i) the
execution, delivery and performance of this Agreement by such Debtor, (ii)
protecting, preserving or maintaining any Collateral of such Debtor, (iii)
collecting the Liabilities of such Debtor, and (iv) enforcing any rights of the
Administrative Agent hereunder in respect of the Collateral of such Debtor.
 
Credit Agreement - see the recitals.
 
Debtor - see the introductory paragraph.
 
Default means the occurrence of any of the following events: (i) any Unmatured
Event of Default under Section 12.1.3 of the Credit Agreement with respect to
the Parent or the Borrower, (ii) any Event of Default or (iii) any warranty of
any Debtor herein is untrue or misleading in any material respect and, as a
result thereof, the Administrative Agent’s security interest in any material
portion of the Collateral (of all Debtors taken as a whole) is not perfected or
the Administrative Agent’s rights and remedies with respect to any material
portion of the Collateral of all Debtors (taken as a whole) is materially
impaired or otherwise materially adversely affected.
 
General Intangibles means, with respect to any Debtor, all of such Debtor’s
“general intangibles” as defined in the UCC and, in any event, includes (without
limitation) all of such Debtor’s licenses, franchises, tax refund claims,
guarantee claims, security interests and rights to indemnification.

 
14

--------------------------------------------------------------------------------

 

Intellectual Property means all of the following, whether now owned or hereafter
acquired: trade secrets and other proprietary information; customer lists;
trademarks, service marks, business  names, trade names, designs, logos,
indicia, and/or other source and/or business identifiers and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including, without limitation, copyrights for
computer programs) and copyright registrations or applications for registrations
which have heretofore been or may hereafter be issued throughout the world;
inventions (whether or not patentable); patent applications and patents;
industrial designs, industrial design applications and registered industrial
designs; license agreements related to any of the foregoing and income
therefrom; mask works, flow diagrams, specification sheets, source codes, object
codes and other physical manifestations, embodiments or incorporations of any of
the foregoing; the right to sue for all past, present and future infringements
of any of the foregoing; and all common law and other rights throughout the
world in and to all of the foregoing.
 
Lender Party means each Lender and any Affiliate of such Lender which is a party
to a Hedging Agreement with the Borrower.
 
Lenders - see the recitals.
 
Liabilities means (a) with respect to the Borrower, (i) all obligations of the
Borrower under or in connection with the Credit Agreement or any other Loan
Documents (including this Agreement) and (ii) all Hedging Obligations of the
Borrower to any Lender Party,  (b) with respect to the Parent, all obligations
of the Parent under or in connection with the Credit Agreement or any other Loan
Document (including this Agreement) and (c) with respect to any other Debtor,
all obligations of such Debtor under or in connection with the Subsidiary
Guaranty, as the same may be amended, modified, extended or renewed from time to
time.
 
Non-Tangible Collateral means, with respect to any Debtor, collectively, such
Debtor’s Accounts and General Intangibles.
 
Parent - see the introductory paragraph.
 
Permitted Liens - see Section 3.
 
Subsidiary Guaranty - see the recitals.
 
UCC means the Uniform Commercial Code as in effect from time to time in the
State of Illinois.
 
2.           Grant of Security Interest.  As security for the payment and
performance of all Liabilities, each Debtor hereby assigns, pledges and conveys
to the Administrative Agent for the benefit of the Lender Parties, and grants to
the Administrative Agent for the benefit of the Lender Parties a continuing
security interest in, all of such Debtor’s right, title, and interest in the
following, whether now or hereafter existing or acquired:

 
15

--------------------------------------------------------------------------------

 

 
(i)
Accounts;

 
 
(ii)
Chattel Paper;

 
 
(iii)
Computer Hardware and Software;

 
 
(iv)
Deposit Accounts;

 
 
(v)
Documents;

 
 
(vi)
General Intangibles;

 
 
(vii)
Goods (including, without limitation, all its Equipment, Fixtures and
Inventory), together with all accessions, additions, attachments, improvements,
substitutions and replacements thereto and therefor;

 

  
(viii)
Instruments;

 
 
(ix)
Intellectual Property;

 
 
(x)
Investment Property (including Commodity Accounts, Commodity Contracts,
Securities (whether Certificated Securities or Uncertificated Securities),
Security Entitlements and Securities Accounts);

 
 
(xi)
money (of every jurisdiction whatsoever); and

 
 
(xii)
to the extent not included in the foregoing, other personal property of any kind
or description;

 
together with all of such Debtor’s right, title and interest in all books,
records, writings, data bases, information and other property relating to, used
or useful in connection with, evidencing, embodying, incorporating or referring
to any of the foregoing, all claims and/or insurance proceeds arising out of the
loss, nonconformity or any interference with the use of, or any defects or
infringements of rights in, or damage to, any of the foregoing, and all
proceeds, products, offspring, rents, issues, profits and returns of and from,
and all distributions on and rights arising out of, any of the foregoing.
 
All of the foregoing are herein collectively called the “Collateral”.
 
Notwithstanding the foregoing, “Collateral” shall not include any general
intangible or other right arising under any contract, instrument, license or
other document to the extent (but only to the extent) that the grant of a
security interest would (x) result in a breach of the terms of, or constitute a
default under, such contract, instrument, license or other document (other than
to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407 or 9-408 or any successor provision of the Uniform
Commercial Code or any relevant jurisdiction or any other applicable law) unless
and until any required consent shall have been obtained (provided that each
Debtor agrees to use commercially reasonable efforts to obtain any such required
consent) or (y) give any other party to such contract, instrument, license or
other document the right to terminate its obligations thereunder pursuant to a
valid and enforceable provision (provided that each Debtor agrees to use
commercially reasonable efforts to obtain the waiver of each such right).

 
16

--------------------------------------------------------------------------------

 

3.           Warranties.  Each Debtor warrants that:  (i) no financing statement
(other than any which may have been filed on behalf of the Administrative Agent
or in connection with Permitted Liens (as defined below) and any financing
statement filed as a precautionary filing in connection with an operating lease)
covering any of the Collateral is on file in any public office; (ii) such Debtor
is the lawful owner of all Collateral, free of all liens and claims whatsoever,
other than the security interest hereunder and liens and claims expressly
permitted by the Credit Agreement (“Permitted Liens”), with full power and
authority to execute this Agreement and perform such Debtor’s obligations
hereunder, and to subject the Collateral to the security interest hereunder;
(iii) all information with respect to Collateral and Account Debtors set forth
in any schedule, certificate or other writing at any time heretofore or
hereafter furnished by such Debtor to the Administrative Agent or any Lender
Party and all other written information heretofore or hereafter furnished by
such Debtor to the Administrative Agent or any Lender Party in connection with
the Credit Agreement will be true and correct in all material respects as of the
date furnished; (iv) such Debtor’s true legal name as registered in the
jurisdiction in which such Debtor is organized or incorporated, jurisdiction of
organization or incorporation, federal employer identification number,
organizational identification number, if any, as designated by the state of its
organization or incorporation, chief executive office and principal place of
business, in each case as of the date hereof, are as set forth on Schedule I
hereto (and such Debtor has not maintained its chief executive office and
principal place of business at any other location at any time after May 31, 2001
through and including the date hereof); (v) each other location where such
Debtor maintains a place of business or has any Goods, in each case as of the
date hereof, is set forth on Schedule II hereto; (vi) except as disclosed on
Schedule III, as of the date of this Agreement such Debtor is not known, and
during the five years preceding the date hereof has not previously been known,
by any trade name; (vii) except as disclosed on Schedule III, during the five
years preceding the date hereof such Debtor has not been known by any legal name
different from the one set forth on the signature page of this Agreement nor has
such Debtor been the subject of any merger or other corporate reorganization;
and (viii) Schedule IV hereto contains a complete listing of all of such
Debtor’s Intellectual Property which has been registered under any registration
statute.
 
4.           Collections, etc.  Until such time during the existence of a
Default as the Administrative Agent shall notify such Debtor of the revocation
of such power and authority, each Debtor (a)  may, in the ordinary course of its
business, at its own expense, sell, lease or furnish under contracts of service
any of the Inventory normally held by such Debtor for such purpose, use and
consume, in the ordinary course of its business, any raw materials, work in
process or materials normally held by such Debtor for such purpose, and use, in
the ordinary course of its business (but subject to the terms of the Credit
Agreement), the cash proceeds of Collateral and other money which constitutes
Collateral, (b)  will, at its own expense, endeavor to collect (in a manner
consistent with past practice), as and when due, all amounts due under any of
the Non-Tangible Collateral and (c)  may grant, in the ordinary course of
business, to any party obligated on any of the Non-Tangible Collateral, any
rebate, refund or allowance to which such party may be lawfully entitled, and
may accept, in connection therewith, the return of Goods, the sale or lease of
which shall have given rise to such Non-Tangible Collateral.  The Administrative
Agent, however, may, at any time that a Default exists, whether before or after
any revocation of such power and authority or the maturity of any of the
Liabilities, notify any parties obligated on any of the Non-Tangible Collateral
to make payment to the Administrative Agent of any amounts due or to become due
thereunder and enforce collection of any of the Non-Tangible Collateral by suit
or otherwise and surrender, release or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder or evidenced thereby.  Upon request
of the Administrative Agent during the existence of a Default, each Debtor will,
at its own expense, notify any parties obligated on any of the Non-Tangible
Collateral to make payment to the Administrative Agent for the benefit of the
Lender Parties of any amounts due or to become due thereunder.

 
17

--------------------------------------------------------------------------------

 

Upon request by the Administrative Agent during the existence of a Default, each
Debtor will forthwith, upon receipt, transmit and deliver to the Administrative
Agent, in the form received, all cash, checks, drafts and other instruments or
writings for the payment of money (properly endorsed, where required, so that
such items may be collected by the Administrative Agent) which may be received
by such Debtor at any time in full or partial payment or otherwise as proceeds
of any of the Collateral.  Except as the Administrative Agent may otherwise
consent in writing, any such items which may be so received by any Debtor during
the existence of a Default will not be commingled with any other of its funds or
property, but will be held separate and apart from its own funds or property and
upon express trust for the Administrative Agent until delivery is made to the
Administrative Agent.  Each Debtor will comply with the terms and conditions of
any consent given by the Administrative Agent pursuant to the foregoing
sentence.
 
During the existence of a Default, all items or amounts which are delivered by
any Debtor to the Administrative Agent on account of partial or full payment or
otherwise as proceeds of any of the Collateral shall be deposited to the credit
of a deposit account (each an “Assignee Deposit Account”) of such Debtor
maintained with the Administrative Agent, as security for payment of the
Liabilities.  No Debtor shall have any right to withdraw any funds deposited in
the applicable Assignee Deposit Account.  So long as a Default continues to
exist, the Administrative Agent may, from time to time, in its discretion, and
shall upon request of the applicable Debtor made not more than once in any week,
apply all or any of the then balance, representing collected funds, in the
Assignee Deposit Account, toward payment of the Liabilities, whether or not then
due, in such order of application as the Administrative Agent may determine, and
the Administrative Agent may, from time to time, in its discretion, release all
or any of such balance to the applicable Debtor; provided that if such Default
shall no longer exist, the Administrative Agent shall release the balance in the
Assignee Deposit Account to the applicable Debtor.
 
During the existence of a Default, the Administrative Agent is authorized to
endorse, in the name of the applicable Debtor, any item, howsoever received by
the Administrative Agent, representing any payment on or other proceeds of any
of the Collateral.

 
18

--------------------------------------------------------------------------------

 

5.           Certificates, Schedules and Reports.  Each Debtor will from time to
time deliver to the Administrative Agent such schedules, certificates and
reports respecting all or any of the Collateral at the time subject to the
security interest hereunder, and the items or amounts received by such Debtor in
full or partial payment of any of the Collateral, each as the Administrative
Agent may reasonably request.  Any such schedule, certificate or report shall be
executed by a duly authorized officer of such Debtor and shall be in such form
and detail as the Administrative Agent may reasonably specify.  Each Debtor
shall immediately notify the Administrative Agent of the occurrence of any event
causing any loss or depreciation in the value of its Inventory or other Goods
which is material to the Parent and its Subsidiaries taken as a whole, and such
notice shall specify or reasonably estimate the amount of such loss or
depreciation.
 
6.           Agreements of the Debtors.  Each Debtor (a)  will, upon request of
the Administrative Agent, execute such financing statements and other documents
(and pay the cost of filing or recording the same in all public offices
reasonably deemed appropriate by the Administrative Agent) and do such other
acts and things (including, without limitation, delivery to the Administrative
Agent of any Instruments or Certificated Securities which constitute
Collateral), all as the Administrative Agent may from time to time reasonably
request, to establish and maintain a valid security interest in the Collateral
(free of all other liens, claims and rights of third parties whatsoever, other
than Permitted Liens) to secure the payment of the Liabilities (and each Debtor
hereby authorizes the Administrative Agent to file any financing statement
without its signature, to the extent permitted by applicable law, and/or to file
a copy of this Agreement as a financing statement in any jurisdiction);
(b)  will keep all its Inventory, and will not maintain any place of business at
any location other than, in the United States; (c)  will not change its state of
organization or incorporation or its name, identity or corporate structure such
that any financing statement filed to perfect the Administrative Agent’s
interests under this Agreement would become seriously misleading, unless such
Debtor shall have given the Administrative Agent not less than 30 days’ prior
notice of such change (provided that this Section 6(c) shall not be deemed to
authorize any change or transaction prohibited under the Credit Agreement);
(d)  will keep its records concerning the Non-Tangible Collateral in such a
manner as will enable the Administrative Agent or its designees to determine at
any time the status of the Non-Tangible Collateral; (e)  will furnish the
Administrative Agent such information concerning such Debtor, the Collateral and
the Account Debtors as the Administrative Agent may from time to time reasonably
request; (f)  will, subject to the terms of the Credit Agreement, permit the
Administrative Agent and its designees, from time to time, on reasonable notice
and at reasonable times and intervals during normal business hours (or at any
time without notice during the existence of a Default) to inspect such Debtor’s
Inventory and other Goods, and to inspect, audit and make copies of and extracts
from all records and all other papers in the possession of such Debtor
pertaining to the Collateral and the Account Debtors, and will, upon request of
the Administrative Agent during the existence of a Default, deliver to the
Administrative Agent all of such records and papers; (g)  will, upon request of
the Administrative Agent, stamp on its records concerning the Collateral and add
on all Chattel Paper constituting a portion of the Collateral, a notation, in
form satisfactory to the Administrative Agent, of the security interest of the
Administrative Agent hereunder; (h)  except as permitted by the Credit
Agreement, will not sell, lease, assign or create or permit to exist any lien on
or security interest in any Collateral other than Permitted Liens and liens and
security interests in favor of the Administrative Agent; (i)  will at all times
keep all its Inventory and other Goods insured under policies maintained with
reputable, financially sound insurance companies against loss, damage, theft and
other risks to such extent as is customarily maintained by companies similarly
situated, and cause all such policies to provide that loss thereunder shall be
payable to the Administrative Agent as its interest may appear (it being
understood that (A) so long as no Default shall be existing, the Administrative
Agent shall deliver any proceeds of such insurance which may be received by it
to such Debtor and (B) whenever a Default shall be existing, the Administrative
Agent may apply any proceeds of such insurance which may be received by it
toward payment of the Liabilities, whether or not due, in such order of
application as the Administrative Agent may determine) and such policies or
certificates thereof shall, if the Administrative Agent so requests, be
deposited with or furnished to the Administrative Agent; (j)  will take such
actions as are reasonably necessary to keep its Inventory in good repair and
condition, ordinary wear and tear excepted; (k)  will take such actions as are
reasonably necessary to keep its Equipment (other than obsolete Equipment) in
good repair and condition and in good working or running order, ordinary wear
and tear excepted; (l)  will promptly pay when due all license fees,
registration fees, taxes, assessments and other charges which may be levied upon
or assessed against the ownership, operation, possession, maintenance or use of
its Equipment and other Goods (as applicable); provided, however, that such
Debtor shall not be required to pay any such fee, tax, assessment or other
charge if the validity thereof is being contested by such Debtor in good faith
by appropriate proceedings, so long as forfeiture of any substantial part of its
Equipment or other Goods will not result from the failure of such Debtor to pay
any such fee, tax, assessment or other charge during the period of such contest;
(m)  will, upon reasonable request of the Administrative Agent, (i) cause to be
noted on the applicable certificate, in the event any of its Equipment is
covered by a certificate of title, the security interest of the Administrative
Agent in the Equipment covered thereby and (ii) deliver all such certificates to
the Administrative Agent or its designees; (n)  will take all steps reasonably
necessary to protect, preserve and maintain all of its rights in the Collateral;
(o)  will keep all of the tangible Collateral, Deposit Accounts and Investment
Property in the continental United States; and (p)  will, promptly upon any
Responsible Officer of such Debtor obtaining knowledge that such Debtor has
acquired a commercial tort claim (as defined in Section 9-102 of the UCC) in
excess of $50,000, immediately notify the Administrative Agent in a writing
signed by such Debtor of the details thereof and grant to the Administrative
Agent in such writing a security interest therein and in the proceeds thereof,
with such writing to be in form and substance reasonably satisfactory to the
Administrative Agent.

 
19

--------------------------------------------------------------------------------

 

Each Debtor hereby authorizes the filing of any financing statement,
continuation statement, and amendment to financing statement in any jurisdiction
and with any filing office as the Administrative Agent may determine, in its
sole discretion, are necessary or advisable to perfect the security interest
granted to the Administrative Agent hereunder or in connection herewith.  Any
such financing statement or amendment may describe the Collateral in the same
manner as described in any security agreement or pledge agreement entered into
by the parties in connection herewith, or may contain an indication or
description of collateral that describes such property in any other manner as
the Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
collateral granted to the Administrative Agent hereunder or in connection
herewith, including, without limitation, describing such property as “all
assets” or “all personal property”, whether now owned or hereafter acquired.
 
Any expenses incurred in protecting, preserving and maintaining any Collateral
shall be borne by the applicable Debtor.  Whenever a Default shall be existing,
the Administrative Agent shall have the right to bring suit to enforce any or
all of the Intellectual Property or licenses thereunder, in which event the
applicable Debtor shall at the request of the Administrative Agent do any and
all lawful acts and execute any and all proper documents required by the
Administrative Agent in aid of such enforcement and such Debtor shall promptly,
upon demand, reimburse and indemnify the Administrative Agent for all reasonable
costs and expenses incurred by the Administrative Agent in the exercise of its
rights under this Section 6, except to the extent any of the foregoing result
from the gross negligence or willful misconduct of the Administrative
Agent.  Notwithstanding the foregoing, the Administrative Agent shall have no
obligations or liabilities regarding the Collateral or any thereof by reason of,
or arising out of, this Agreement.

 
20

--------------------------------------------------------------------------------

 

7.           Default.  (a)  Whenever a Default exists, the Administrative Agent
may exercise from time to time any rights and remedies available to it under the
UCC, under any other applicable law and in the subsections set forth below in
this Section 7.
 
(b)  Each Debtor agrees, in case of Default, (i) to assemble, at its expense,
all its Inventory and other Goods (other than Fixtures) at a convenient place or
places acceptable to the Administrative Agent, and (ii) at the Administrative
Agent’s request, to execute all such documents and do all such other things
which may be necessary in order to enable the Administrative Agent or its
nominee to be registered as owner of the Intellectual Property with any
competent registration authority.
 
(c)  Each Debtor hereby agrees and acknowledges that (i) with respect to
Collateral that is: (A) perishable or threatens to decline speedily in value or
(B) is of a type customarily sold on a recognized market (including Investment
Property), no notice of disposition need be given; and (ii) with respect to
Collateral not described in clause (i) above, notification sent after default
and ten days before any proposed disposition provides notice with a reasonable
time before disposition.
 
(d)  Each Debtor hereby agrees and acknowledges that a commercially reasonable
disposition of Inventory, Equipment, Computer Hardware and Software or
Intellectual Property may be by lease or license of, in addition to the sale of,
such Collateral.  Each Debtor further agrees and acknowledges that a disposition
(i) made in the usual manner on any recognized market, (ii) at the price current
in any recognized market at the time of disposition or (iii) in conformity with
reasonable commercial practices among dealers in the type of property subject to
the disposition shall, in each case, be deemed commercially reasonable.
 
(e)  Any cash proceeds of any disposition by the Administrative Agent of any of
the Collateral shall be applied by the Administrative Agent to payment of Costs
and Expenses, and thereafter to the payment of any and all of the Liabilities in
such order of application as the Administrative Agent may from time to time
elect, and thereafter any surplus will be paid to the applicable Debtor or as a
court of competent jurisdiction shall direct.  The Administrative Agent need not
apply or pay over for application noncash proceeds of collection and enforcement
unless (i) the failure to do so would be commercially unreasonable and (ii) the
applicable Debtor has provided the Administrative Agent with a written demand to
apply or pay over such noncash proceeds on such basis.

 
21

--------------------------------------------------------------------------------

 

8.           General.  The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral in its possession if it takes such action for that purpose as any
applicable Debtor requests in writing, but failure of the Administrative Agent
to comply with any such request shall not of itself be deemed a failure to
exercise reasonable care, and no failure of the Administrative Agent to preserve
or protect any rights with respect to such Collateral against prior parties, or
to do any act with respect to the preservation of such Collateral not so
requested by any Debtor, shall be deemed a failure to exercise reasonable care
in the custody or preservation of such Collateral.
 
All notices and requests hereunder shall be in writing (including facsimile
transmission) and shall be sent (i) if to the Administrative Agent, to its
address shown on Schedule 14.3 to the Credit Agreement or such other address as
it may, by written notice to the Borrower, have designated as its address for
such purpose, and (ii) if to any Debtor, to its address shown on Schedule I
hereto or to such other address as such Debtor may, by written notice to the
Administrative Agent, have designated as its address for such purpose.  Notices
sent by facsimile transmission shall be deemed to have been given when sent and
receipt of such facsimile is confirmed; notices sent by mail shall be deemed to
have been given five Business Days after the date when sent by registered or
certified mail, postage prepaid; and notices sent by hand delivery or overnight
courier shall be deemed to have been given when received.
 
No delay on the part of the Administrative Agent in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Administrative Agent of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy.
 
If any of the Collateral shall be sold, transferred or otherwise disposed of by
any Debtor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Debtor, shall
execute and deliver to such Debtor all releases and other documents reasonably
necessary for the release of Liens created hereby on such Collateral.
 
This Agreement shall remain in full force and effect until all Liabilities have
been paid in full (other than contingent indemnification liabilities not yet due
and payable) and all Commitments have terminated.  Upon any such termination,
the Administrative Agent will, upon any Debtor’s request and at such Debtor’s
sole expense, (i) deliver to such Debtor, without any representation, warranty
or recourse of any kind whatsoever (other than there are no liens, security
interests or encumbrances in favor of the Administrative Agent), all of such
Debtor’s Collateral held by the Administrative Agent hereunder as shall not have
been sold or otherwise applied pursuant to the terms hereof, and (ii) execute
and deliver to such Debtor such documents, including UCC-3 terminations, as such
Debtor shall reasonably request to evidence such termination and the release of
the security interest granted hereby.  If at any time all or any part of any
payment theretofore applied by the Administrative Agent or any Lender Party to
any of the Liabilities is or must be rescinded or returned by the Administrative
Agent or such Lender Party for any reason whatsoever (including, without
limitation, the insolvency, bankruptcy or reorganization of any Debtor), such
Liabilities shall, for the purposes of this Agreement, to the extent that such
payment is or must be rescinded or returned, be deemed to have continued in
existence, notwithstanding such application by the Administrative Agent or such
Lender Party, and this Agreement shall continue to be effective or be
reinstated, as the case may be, as to such Liabilities, all as though such
application by the Administrative Agent or such Lender Party had not been made.

 
22

--------------------------------------------------------------------------------

 

THIS AGREEMENT IS GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW (EXCEPT 735 ILLINOIS COMPILED STATUTE
§105/5-5) except to the extent that, pursuant to Illinois law, the perfection,
the effect of perfection or nonperfection or the priority of any security
interest granted hereunder may be determined in accordance with the laws of a
different jurisdiction. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
The rights and privileges of the Administrative Agent hereunder shall inure to
the benefit of its successors and assigns.
 
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement.  At any time after the date of this
Agreement, one or more additional persons or entities may become parties hereto
by executing and delivering to the Administrative Agent a counterpart of this
Agreement (including supplements to the Schedules hereto).  Immediately upon
such execution and delivery (and without any further action), each such
additional person or entity will become a party to, and will be bound by all the
terms of, this Agreement.
 
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH DEBTOR HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.  EACH DEBTOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, TO THE ADDRESS OF ITS CHIEF EXECUTIVE OFFICE SET FORTH ON
SCHEDULE I HERETO (OR SUCH OTHER ADDRESS AS IT SHALL HAVE SPECIFIED IN WRITING
TO THE ADMINISTRATIVE AGENT AS ITS ADDRESS FOR NOTICES HEREUNDER) OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS.  EACH DEBTOR HEREBY EXPRESSLY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 
23

--------------------------------------------------------------------------------

 

EACH OF EACH DEBTOR, THE ADMINISTRATIVE AGENT AND (BY ACCEPTING THE BENEFITS
HEREOF) EACH LENDER PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH DEBTOR ACKNOWLEDGES AND AGREES
THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND
EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND
THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT, FOR
THE BENEFIT OF THE LENDER PARTIES, ENTERING INTO THIS AGREEMENT AND EACH SUCH
OTHER LOAN DOCUMENT.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.
 
THE MIDDLEBY CORPORATION
MIDDLEBY MARSHALL INC.
MIDDLEBY WORLDWIDE, INC.
BLODGETT HOLDINGS INC.
G.S. BLODGETT CORPORATION
PITCO FRIALATOR, INC.
MAGIKITCH’N INC.
CLOVERLEAF PROPERTIES, INC.


By:        /s/ David B. Baker                
Name:      David B. Baker                  
Title:        Vice President                    


BANK OF AMERICA, N.A., as Administrative Agent


By:        /s/ David A. Johanson          
Name:      David A. Johanson            
Title:        Vice President                     


 
S-1

--------------------------------------------------------------------------------

 

Signature page for the Security Agreement dated as of December 21, 2001 among
The Middleby Corporation, Middleby Marshall Inc. (the “Borrower”), various
subsidiaries of the Borrower and Bank of America, N.A., as Administrative Agent
(as defined in the Credit Agreement dated as of December 21, 2001 among the
Borrower and various other parties)


The undersigned is executing a counterpart hereof for purposes of becoming a
party to the Security Agreement as of the date set forth below (and each of the
undersigned has attached hereto supplements to the Schedules to the Security
Agreement setting forth all information necessary to make the representations
and warranties set forth in the Security Agreement with respect to such
undersigned accurate as of the date set forth below)


[SUBSIDIARY]


By:__________________________________
Name Printed:_____________________________
Title:__________________________________

 
S-2

--------------------------------------------------------------------------------

 


SCHEDULE I
TO SECURITY AGREEMENT


ORGANIZATION INFORMATION


True and Correct
Name of Debtor
 
Type of
Organization
 
Jurisdiction of
Organization/
Formation
 
Federal
Employment
Number
 
State
Organiza-
tional
Identifcation
Number
 
Chief
Executive Office
 
Principal Place of Business
The Middleby Corporation
 
Corporation
 
Delaware
 
36-3352497
 
2056754
 
1400 Toastmaster Dr.
Elgin, Illinois 60120
 
1400 Toastmaster Dr.
Elgin, Illinois 60120
Middleby Marshall Inc.
 
Corporation
 
Delaware
 
58-1315813
 
0850027
 
1400 Toastmaster Dr.
Elgin, Illinois 60120
 
1400 Toastmaster Dr.
Elgin, Illinois 60120
Middleby Worldwide Inc.
 
Corporation
 
Florida
 
65-0033271
 
J97196
 
1400 Toastmaster Dr.
Elgin, Illinois 60120
 
1400 Toastmaster Dr.
Elgin, Illinois 60120
Blodgett Holdings, Inc.
 
Corporation
 
Delaware
 
03-0318368
 
2176467
 
50 Lakeside Avenue
Burlington, Vermont 05401
 
50 Lakeside Avenue
Burlington, Vermont 05401
G.S. Blodgett Corporation
 
Corporation
 
Vermont
 
42-0401785
 
V-027080-0
 
50 Lakeside Avenue
Burlington, Vermont 05401
 
50 Lakeside Avenue
Burlington, Vermont 05401
Pitco Frialator, Inc.
 
Corporation
 
New Hampshire
 
02-0358971
 
N/A
 
509 Route 3A
Bow, New Hampshire 03304
 
509 Route 3A
Bow, New Hampshire 03304
Magikitch'n Inc.
 
Corporation
 
Pennsylvania
 
23-2385964
 
898777
 
50 Lakeside Avenue
Burlington, Vermont 05401
 
50 Lakeside Avenue
Burlington, Vermont 05401
Cloverleaf Properties, Inc.
  
Corporation
  
Vermont
  
03-0305628
  
V-40029-0
  
50 Lakeside Avenue
Burlington, Vermont 05401
  
50 Lakeside Avenue
Burlington, Vermont 05401


 

--------------------------------------------------------------------------------

 

SCHEDULE II
TO SECURITY AGREEMENT


ADDRESSES OF LOCATIONS AT WHICH GOODS ARE LOCATED


Debtor/Grantor
 
Address/City/State
     
Middleby Marshall Inc.
 
1400 Toastmaster Drive
Elgin, Illinois
     
Middleby Marshall Inc.
 
1100 Old Honeycutt Road
Fuquay-Varina, North Carolina
     
Cloverleaf Properties, Inc.
 
42-44-50 Lakeside Avenue
Burlington, Vermont
     
G.S. Blodgett Corporation
 
55 Boyer Circle
Williston, Vermont
     
50 Lakeside Avenue
Burlington, Vermont
     
Cloverleaf Properties, Inc.
 
Harbor Road
Shelburne, Vermont
     
Cloverleaf Properties, Inc.
 
Junction Routes 89 & 93
Bow, New Hampshire
     
Pitco Frialator, Inc.
 
The Concord Center,
Suite 101, Suite 105
Concord, New Hampshire
     
Pitco Frialator, Inc.
 
509 Route 3A
Bow, New Hampshire
     
Pitco Frialator, Inc.
 
Parking Lot
Bow, New Hampshire
     
Magikitch'n Inc.
 
509 Route 3A
Bow, New Hampshire


 

--------------------------------------------------------------------------------

 

SCHEDULE III
TO SECURITY AGREEMENT


TRADE NAMES


See registered trademarks listed on Schedule IV hereto.


Series 600
Vario-Steam
ASAP
Solstice
Synergy
Smart Generation
MagiGrill


 

--------------------------------------------------------------------------------

 

SCHEDULE IV
TO SECURITY AGREEMENT


LIST OF INTELLECTUAL PROPERTY
 
Patents:


Patent Name
 
Patent Number
 
Date of Patent
Transportable Cart
 
Des. 292,339
 
Oct. 13, 1987
Transportable Cart
 
Des. 292,838
 
Nov. 17, 1987
Dual Flow Heating Apparatus
 
4,395,233
 
Jul. 26, 1983
Tunnel Heater
 
4,471,750
 
Sep. 18, 1984
Continuous Fryer for Potato Chips and Other Snack Foods
 
4,488,478
 
Dec. 18, 1984
Dual Flow Heating Apparatus
 
4,516,012
 
May 7, 1985
Tunnel Heater
 
4,576,090
 
Mar. 18, 1986
Potato Slicer
 
4,546,684
 
Oct. 15, 1985
Conveyor Oven
 
4,960,100
 
Oct. 2, 1990
Infra-Red Baking Oven
 
4,960,977
 
Oct. 2, 1990
Cooking Apparatus for Producing Grill Stripes on Cooked Products
 
5,044,264
 
Sep. 3, 1991
Dough Proofing Chamber
 
5,072,666
 
Dec. 17, 1991
High Velocity Conveyor Oven
 
5,180,898
 
Jan. 19, 1993
Method for Cooking Food in an Infra-Red Conveyor Oven
 
5,223,290
 
Jun. 29, 1993
Conveyor Oven with Uniform Air Flow
 
5,231,920
 
Aug. 3, 1993
Infra-Red Deep Fat Fryer
 
5,253,566
 
Oct. 19, 1993
Conveyor Oven with Improved Air Flow
 
5,421,316
 
Jun. 6, 1995
Ventilated Cooking Oven
 
5,421,317
 
Jun. 6, 1995
Belt Cooking Apparatus
 
5,458,051
 
Oct. 17, 1995
Convection Oven with Power Induced Back Draft Flow
 
5,497,760
 
Mar. 12, 1996
Belt Stabilizer for Pinch Belt Conveyor
 
5,507,382
 
Apr. 16, 1996
Modular Food Service Kiosk
 
5,572,984
 
Nov. 12, 1996
Gas Fired Deep Fat Fryer
 
5,577,438
 
Nov. 26, 1996
Frying Apparatus Filter System
 
5,582,093
 
Dec. 10, 1996
Steam Control for Combination Oven and Steamer
 
5,951,901
 
Sep. 14, 1999
Combination Steamer and Convection Oven with Double Doors
 
5,988,154
 
Nov. 23,1999
High Efficient Convection Fryer with Continuous Filtration
 
6,095,037
 
Aug. 1, 2000
Burner Mounting Assembly for a Deep Fat Fryer
 
6,152,022
 
Nov. 28, 2000
Efficient Frying Apparatus
  
6,196,118
  
Mar. 6, 2001


 
6

--------------------------------------------------------------------------------

 


Patent Applications:
SN
 
FILED
 
TITLE
09/511,377
 
2-23-2000
 
High efficient convection fryer with continuous filtration.
09/821,801
 
3-30-2001
 
Filter system for a deep fat fryer.


 
7

--------------------------------------------------------------------------------

 


Foreign Patents:
 
U.S. 4,395,233 - Dual Flow Heating Apparatus
 
   
Canada – Pat. No. 1,166,105
   
United Kingdom – Pat. No. 67951
       
U.S. 5,044,264 – Cooking Apparatus for Producing Grill Stripes on Cooked
Products
   
Canada – Pat. No. 2,079,097
 
Europe – Pat. No. 0531456
   
Designated countries in Europe:
Austria
     
Belgium
     
Denmark
     
France
     
Germany
     
Greece
     
Italy
     
Luxembourg
     
Netherlands
     
Spain
     
Sweden
     
United Kingdom
       
U.S. 5,421,317 – Ventilated Cooking Oven
           
Australia – Pat. No. 682273
   
Canada – Pat. No. 2,197,886
   
Europe – Pat. No. 0779964
     
Designated countries in Europe:
France
     
Germany
     
United Kingdom
 
Singapore – Appl. No. 9700875-9
         
U.S. 5,458,051 – Belt Cooking Apparatus
           
Australia – Pat. No. 683096
   
Canada – Pat. No. 2,136,385
   
Europe – Pat. No. 655215
     
Designated countries in Europe:
France
     
Germany
     
United Kingdom


 
8

--------------------------------------------------------------------------------

 


Trademarks:
See list of Trademarks attached hereto.
License Agreements:
G. S. Blodgett and J. Curtin Pty. Limited (In-Vent)—Blodgett owns US Patent
5,421,317 and Australian Patent 682273. The agreement, dated July 24, 1997,
calls for a minimum payment of $7500.00 per year after 1998 for the life of the
Australian patent which expires on June 13, 2015. There is also a royalty free
Trademark agreement that expires simultaneously with the Technology License
agreement.
 
G. S. Blodgett and Thermo Power Corporation—Thermo Power licenses Blodgett to
use the technology of U. S. Patent 4,671,250 for Non-self-cleaning Convection
Oven. The date of the agreement is March 1, 1994 and terminates on June 1, 2004
when the patent expires. From 1997 through 2003 the minimum royalty is to be
$15,000.
 
G.S. Blodgett and William H. Gill—The license is effective on September 16,
1994. Gill licenses Blodgett to manufacture and sell an Omelet Cooking Device,
U. S. Patent 4,704,956 for a lump sum of $7,500.00 plus 5% of the Net Invoice
Price of the device until the patent expires on November 10, 2004.
 
Gas Research Institute and G. S. Blodgett—The subject matter of the agreement is
the development of a Gas Fired Reconstituting, combination Steam/Convection
Oven. The agreement is dated July 28, 1993 and extends to the expiration of the
last of the licensed patents that were developed under the agreement. Royalty
was to be 2% of net sales until $400,000 was paid and then 1% of net sales.
 
Pitco Frialator, Inc. and Southern California Gas—The subject matter of the
agreement is the development of an Advanced Gas-Fired Commercial Fryer. The
agreement is dated August 31, 1994 and terminates when $400,000.00 in royalties
are accumulated or 10 years from the date of first commercial sale.
 
Pitco Frialator, Inc. and GTI—Pitco is to pay royalties of $4.00 per fryer for
all Solstice fryers sold through December 31, 2005. On the counter version of
the fryer designed for a kiosk setting the royalty is $25.00 per fryer.

 
9

--------------------------------------------------------------------------------

 

Schedule IV


TM Rights (Grouped by country) + Status
Report Date 7/6/01



Country
Australia
           
ID
Mark
 
Classes
Reg. Owner
App. #
App. Dt.
Reg. #
Reg. Dt.
Status
15079
IN VENT
 
11
G.S. BLODGETT CORP.
735641
5/30/97
735641
5/30/97
REGISTERED



Country
European Union
           
ID
Mark
 
Classes
Reg. Owner
App. #
App. Dt.
Reg. #
Reg. Dt.
Status
15276
BLODGETT
 
7, 9, 11
G.S. BLODGETT CORP.
1559970
3/15/00
   
Pending Application



Country
France
           
ID
Mark
 
Classes
Reg. Owner
App. #
App. Dt.
Reg. #
Reg. Dt.
Status
15051
BLODGETT
 
11
G.S. BLODGETT CORP.
93463111
4/2/93
9346111
4/2/93
REGISTERED



Country
Japan
           
ID
Mark
 
Classes
Reg. Owner
App. #
App. Dt.
Reg. #
Reg. Dt.
Status
15054
BLODGETT
 
9
G.S. BLODGETT CORP.
55-84564
10/21/80
1713903
9/20/94
REGISTERED
15289
BLODGETT
 
11
G.S. BLODGETT CORP.
200051130
6/8/90
   
Pending Application



Country
Taiwan
           
ID
Mark
 
Classes
Reg. Owner
App. #
App. Dt.
Reg. #
Reg. Dt.
Status
15053
BLODGETT
 
97
G.S. BLODGETT CORP.
225060
10/16/83
225060
10/16/93
REGISTERED



Country
United Kingdom
           
ID
Mark
 
Classes
Reg. Owner
App. #
App. Dt.
Reg. #
Reg. Dt.
Status
15052
BLODGETT
 
11
G.S. BLODGETT CORP.
1147185
12/15/82
1187185
12/15/89
REGISTERED


 
10

--------------------------------------------------------------------------------

 


Country
United States
           
ID
Mark
 
Classes
Reg. Owner
App. #
App. Dt.
Reg. #
Reg. Dt.
Status
15431
ZEPHAIRE
 
11
G.S. BLODGETT CORP.
76231771
3/28/01
   
Pending Application
15048
BLODGETT
 
11
G.S. BLODGETT CORP.
444749
6/23/81
391399
11/4/81
REGISTERED
15071
BLODGETT COMBI
 
11
G.S. BLODGETT CORP.
74/442297
9/30/93
1856690
10/4/94
REGISTERED
15078
INTELLITOUCH
 
9
G.S. BLODGETT CORP.
73/660959
5/15/87
1463906
12/15/87
REGISTERED
15080
IN-VENT
 
11
G.S. BLODGETT CORP.
74/635062
2/15/95
2025982
12/24/96
REGISTERED


 
11

--------------------------------------------------------------------------------

 


TM Rights (Grouped by country) + Status
Report Date 7/6/01



ID
Mark
Classes
 
Reg. Owner
App. #
App. Dt.
Reg. #
Reg. Dt.
Status
15093
MASTER-THERM
11
 
G.S. BLODGETT CORP.
713742
2/29/88
1505742
9/27/83
REGISTERED
                   
15107
PULSE PLUS
11
 
G.S. BLODGETT CORP.
607318
7/1/86
1426180
1/27/87
REGISTERED
                   
15109
VARIO STEAM
11
 
G.S. BLODGETT CORP.
758513
10/19/88
1549042
7/25/89
REGISTERED
                   
15110
ZEPHAIRE (Stylized)
1
 
G.S. BLODGETT CORP.
72/358272
4/29/70
910669
3/30/91
PENDING
                   
15114
FAT VAT
12
 
G.S. BLODGETT CORP.
73/554902
10/22/85
1406321
8/19/86
REGISTERED
                   
15273
SMART GENERATION & DESIGN
11
 
G.S. BLODGETT CORP.
75/900744
1/20/00
   
Pending Application
                   
15292
MAGIGRILL
11
 
G.S. BLODGETT CORP.
76/044786
5/9/00
   
Pending Application


 
12

--------------------------------------------------------------------------------

 



TM Rights (Grouped by country) + Status + Goods
Report Date 7/6/01



Country
 
Australia
           
ID
Mark
Reg. Owner
App. #
Reg. #
Status
Classes
Goods & Services
15079
IN-VENT
G.S. BLODGETT CORP.
735641
735641
REGISTERED
11
Ventilator hood enclosures for conveyor oven



Country
 
European Union
         
ID
Mark
Reg. Owner
App. #
Reg. #
Status
Classes
Goods & Services
               


 
13

--------------------------------------------------------------------------------

 


TM Rights (Grouped by country) + Status + Goods
Report Date 7/6/01



15276
BLODGETT
G.S. BLODGETT CORP.
1559970
Pending Application 7.9.11
Domestic, kitchen and household electrical appliances, instruments and machines,
included in Class 7; apparatus, instruments and machines for washing, drying or
laundry purposes; vacuum cleaners and cleaning apparatus, instruments and
machines included in Class 7; washing and polishing machines, apparatus and
instruments; polishing apparatus, instruments and machines; irons and ironing
apparatus, instruments and machines; dishwashers, compaction and waste disposal
apparatus, instruments and machines; dust exhausting and removing installations;
cleaning appliances utilizing steam; carpet shampooing machines and apparatus;
parts and fittings for all the aforesaid goods.
                     
Domestic, kitchen and household electrical appliances, instruments and machines
included in Class 9, cleaning apparatus, instruments and machines included in
Class 9; electric irons; refrigerated vending apparatus, instruments and
machines; refrigerated vending beverage dispensing apparatus, instruments and
machines; apparatus and instruments for dispensing ice and chilled beverages;
sound on video recording or reproducing apparatus and instruments; radio,
television, speakers; camera; remote control apparatus and instruments;
communication, transmitting and receiving apparatus and instruments; antennas,
amplifiers; magnetic tapes and cassettes for use therewith; dry cells and
batteries; transmission lines and electric cables and connectors for use
therewith; vending machines, apparatus and instruments; computer apparatus in
Class 9; computer software and computer programs; parts and fittings for all the
aforesaid goods.


 
14

--------------------------------------------------------------------------------

 


TM Rights (Grouped by country) + Status + Goods
Report Date 7/6/01




         
Domestic, kitchen and household electrical apparatus, instruments and machines
included in Class 11; fans; apparatus, instruments, machines and installations
for cooking, refrigerating, drying, heating, cooling, freezing; refrigerated
cabinets; apparatus and instruments for dispensing ice and chilled beverages;
ventilating and air conditioning apparatus, instruments and installations;
extractor hoods for kitchens; gas and electric ranges, stoves and ovens; hobs;
cook tops and cooking surfaces; water coolers and heaters; microwave ovens;
electrically driven barbecue units for electric stoves; humidifiers,
dehumidifiers, water purifying apparatus and machines and installation;  water
filtering apparatus; water softening apparatus and installations, water
sterilizers; parts and fittings for all the aforesaid goods.


 
15

--------------------------------------------------------------------------------

 


Country
 
France
           
ID
Mark
Reg. Owner
App. #
Reg. #
Status
Classes
Goods & Services
15051
BLODGETT
G.S. BLODGETT CORP.
93:463111
93463111
REGISTERED
11
Baking and roasting ovens


 
16

--------------------------------------------------------------------------------

 


TM Rights (Grouped by country) + Status + Goods
Report Date 7/6/01



Country
 
Japan
           
ID
Mark
Reg. Owner
App. #
Reg. #
Status
Classes
Goods & Services
15054
BLODGETT
G.S. BLODGETT CORP.
55-84564
1713903
REGISTERED
9
Gas convection ovens for commercial use.
               
15289
BLODGETT
G.S. BLODGETT CORP.
2000/51130
 
Pending Application
11
Domestic, kitchens and household electric apparatus, instruments and machines
included in Class 11; fans; apparatus, instruments, machines and installations
for cooking, refrigerating, drying, heating, cooling, freezing; refrigerated
cabinets; apparatus and instruments for dispensing ice and chilled beverages;
ventilating and air conditioning apparatus, instruments and installations;
extractor hoods for kitchens; gas and electric ranges,  stoves and ovens; hobs,
cook tops and cooking surfaces; water coolers and heaters, microwave ovens;
electrically driven barbecue units for electric stoves; humidifiers,
dehumidifiers; water purifying apparatus and machines and installations; water
filtering apparatus; water softening apparatus and installations; water
sterilizers; parts and listings for all the aforesaid goods.


 
17

--------------------------------------------------------------------------------

 


TM Rights (Grouped by country) + Status + Goods
Report Date 7/6/01



Country
 
Taiwan
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
15053
  
BLODGETT
  
G.S. BLODGETT CORP.
  
225060
  
225060
  
REGISTERED
  
97
  
Water heaters, gas ovens, electric ovens, electronic ovens, gas stoves and
warmers, and all other goods belong to this class.



Country
 
United Kingdom
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
15052
  
BLODGETT
  
G.S. BLODGETT CORP.
  
1147185
  
1187185
  
REGISTERED
  
11
  
Gas ovens, electric ovens and electronic ovens (name for experimental
purposes);  gas cooking stoves; electric cooking  stoves; and electronic cooking
stove; all for commercial use.



 
18

--------------------------------------------------------------------------------

 


TM Rights (Grouped by country) + Status + Goods
Report Date 7/6/01



Country
 
United States
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
15431
 
ZEPHAIRE
 
G.S. BLODGETT CORP.
 
76231771
     
Pending Application
 
11
 
Ovens designed particularly for use in commercial cooking International Class
11.
                             
15048
 
BLODGETT
 
G.S. BLODGETT CORP.
 
444749
 
391399
 
REGISTERED
 
12
 
Baking and roasting ovens in Class 34.
                             
15071
 
BLODGETT COMBI
 
G.S. BLODGETT CORP.
 
74/442297
 
1856690
 
REGISTERED
 
11
 
Combination commercial cooking oven/steamers in Class 11.
                             
15478
 
INTELLITOUCH
 
G.S. BLODGETT CORP.
 
73/660959
 
1468906
 
REGISTERED
 
9
 
Control panels for ovens, in Class 9.
                             
15080
 
IN VENT
 
G.S. BLODGETT CORP.
 
74/635062
 
2025982
 
REGISTERED
 
11
 
Ventilator hood enclosures for conveyor ovens.
                             
15093
 
MASTER-THERM
 
G.S. BLODGETT CORP.
 
713742
 
1505742
 
REGISTERED
 
11
 
Commercial cooking ovens.
                             
15107
 
PULSE PLUS
 
G.S. BLODGETT CORP.
 
607318
 
1426180
 
REGISTERED
 
11
 
Convection ovens

 
19

--------------------------------------------------------------------------------


 
Country
 
United States
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
15109
 
VARIO-STEAM
 
G.S. BLODGETT CORP.
 
758513
 
1549042
 
REGISTERED
 
11
 
Steamer sold as component of an electric oven for commercial use.
                             
15110
 
ZEPHAIRE (Stylized)
 
G.S. BLODGETT CORP
 
72/358272
 
910669
 
Pending
 
11
 
Oven designed particularly for use in commercial cooking.
                             
15114
 
FAT VAT
 
G.S. BLODGETT CORP.
 
73/554902
 
1406321
 
REGISTERED
 
12
 
Hot grease transporting carts.
                             
15273
 
SMART GENERATION & DESIGN
 
G.S. BLODGETT CORP.
 
75/900744
     
Pending Application
 
11
 
Commercial conveyor cooking ovens.
                             
15292
  
MAGIGRILL
  
G.S. BLODGETT CORP.
  
76/044786
  
 
  
Pending Application
  
11
  
Commercial cooking equipment, namely, electric ovens, conveyor ovens and grills.



 
20

--------------------------------------------------------------------------------

 


TM Rights (Grouped by country) + Status + Wipo
Report Date 7/6/01



Country
 
Australia
                           
ID
 
Mark
 
Classes
 
Reg. Owner
 
App. #
 
App. Dt.
 
Reg. #
 
Reg. Dt.
 
Status
 
WIPO
15075
 
FRIALATOR
 
11
 
PITCO FRIALATOR, INC.
 
A607066
 
7/16/93
 
A607066
 
7/16/80
 
REGISTERED
 
No
                                     
Country
 
Benelux
                           
ID
 
Mark
 
Classes
 
Reg. Owner
 
App. #
 
App. Dt.
 
Reg. #
 
Reg. Dt.
 
Status
   
15115
 
PITCO
 
11
 
PITCO FRIALATOR, INC.
     
9/8/76
 
49847
 
9/8/96
 
REGISTERED
 
No
                                     
15116
 
FRIALATOR
 
11
 
PITCO FRIALATOR, INC.
     
9/8/76
 
49846
 
9/8/96
 
REGISTERED
 
No
                                     
Country
 
Canada
                           
ID
 
Mark
 
Classes
 
Reg. Owner
 
App. #
 
App. Dt.
 
Reg. #
 
Reg. Dt.
 
Status
   
15097
 
PITCO FRIALATOR
     
PITCO FRIALATOR, INC.
 
248752
 
12/22/58
 
TMA 117759
 
4/29/90
 
REGISTERED
 
No
                                   
Country
 
Denmark
                           
ID
 
Mark
 
Classes
 
Reg. Owner
 
App. #
 
App. Dt.
 
Reg. #
 
Reg. Dt.
 
Status
   
15076
 
FRIALATOR
 
11
 
PITCO FRIALATOR, INC.
 
1987/1971
 
7/30/71
 
VR 197101987
 
7/30/91
 
PENDING
 
No
                                     
15095
 
PITCO
 
11
 
PITCO FRIALATOR, INC.
 
455/1972
 
2/11/72
 
VR 197200455
 
2/11/92
 
REGISTERED
 
No



 
21

--------------------------------------------------------------------------------

 


Country
 
  European Union
                           
ID
 
Mark
 
Classes
 
Reg. Owner
 
App. #
 
App. Dt.
 
Reg. #
 
Reg. Dt.
 
Status
 
WIPO
15279
 
PITCO
 
7, 9, 11
 
PITCO FRIALATOR, INC.
 
1557941
 
1/15/00
         
Pending Application
 
No
                                     
15280
  
FRIALATOR
  
7, 9, 11
  
PITCO FRIALATOR, INC.
  
1558022
  
3/15/00
  
1558022
  
3/15/00
  
REGISTERED
  
No



 
22

--------------------------------------------------------------------------------

 


TM Rights (Grouped by country) + Status + Wipo
Report Date 7/6/01



Country
 
France
                           
ID
 
Mark
 
Classes
 
Reg. Owner
 
App. #
 
App. Dt.
 
Reg. #
 
Reg. Dt.
 
Status
 
WIPO
15077
 
FRIALATOR
 
11
 
PITCO -FRIALATOR, INC.
         
1703060
 
7/5/00
 
REGISTERED
 
No
                                     
15096
 
PITCO
 
11
 
PITCO -FRIALATOR, INC.
 
516154
 
5/15/79
 
1530570
 
5/7/99
 
REGISTERED
 
No
                                     
Country
 
Germany
                           
ID
 
Mark
 
Classes
 
Reg. Owner
 
App. #
 
App. Dt.
 
Reg. #
 
Reg. Dt.
 
Status
 
WIPO
15117
 
FRIALATOR
 
11
 
PITCO FRIALATOR, INC.
 
883361
 
8/8/90
 
883361
 
8/8/90
 
PENDING
 
No
                                     
15242
 
PITCO
 
11
 
PITCO FRIALATOR, INC.
 
69/2696
 
7/1/69
 
870764
 
7/31/99
 
REGISTERED
 
No
                                     
Country
 
Italy
                           
ID
 
Mark
 
Classes
 
Reg. Owner
 
App. #
 
App. Dt.
 
Reg. #
 
Reg. Dt.
 
Status
 
WIPO
15334
 
FRIALATOR
 
11, 29
 
PITCO FRIALATOR, INC.
 
159473
     
383043
 
12/4/85
 
PENDING
 
No
                                     
15098
 
PITCO
 
11
 
PITCO FRIALATOR, INC.
 
160668
 
11/10/00
 
383042
 
11/10/80
 
PENDING
 
No
                                     
Country
 
Japan
                           
ID
 
Mark
 
Classes
 
Reg. Owner
 
App. #
 
App. Dt.
 
Reg. #
 
Reg. Dt.
 
Status
 
WIPO
15121
  
FRIALATOR
  
11
  
PITCO FRIALATOR, INC.
  
077256/1993
  
7/21/93
  
3206439
  
10/31/96
  
REGISTERED
  
No



 
23

--------------------------------------------------------------------------------

 


TM Rights (Grouped by country) + Status + Wipo
Report Date 7/6/01



Country
 
United States
                           
ID
 
Mark
 
Classes
 
Reg. Owner
 
App. #
 
App. Dt.
 
Reg. #
 
Reg. Dt.
 
Status
 
WIPO
15073
 
FRIALATOR (Script)
 
13
 
PITCO FRIALATOR, INC.
 
236329
 
1/11/66
 
821449
 
1/3/87
 
REGISTERED
 
No
                                     
15094
 
PITCO
 
11
 
PITCO FRIALATOR, INC.
 
74/431625
 
9/3/93
 
1848558
 
8/9/94
 
REGISTERED
 
No
                                     
15100
 
PITCO FRIALATOR
 
11
 
PITCO FRIALATOR, INC.
 
539494
 
5/24/85
 
1385139
 
3/4/86
 
REGISTERED
 
No
                                     
15101
 
PITMAN MASTERMATIC (Stylized)
     
PITCO FRIALATOR, INC.
 
179062
 
10/15/63
 
789068
 
5/4/85
 
REGISTERED
 
No
                                     
15108
  
TURBO FRY 2000
  
11
  
PITCO FRIALATOR, INC.
  
75/033501
  
12/21/95
  
2109688
  
10/28/97
  
REGISTERED
  
No



 
24

--------------------------------------------------------------------------------

 


TM Rights (Grouped by country) + Status + Goods
Report Date 7/6/01



Country
 
Australia
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
15075
 
FRIALATOR
 
PITCO FRIALATOR, INC.
 
A607066
 
A607066
 
REGISTERED
 
11
 
Apparatus for cooking including deep fat frying equipment.
                             
Country
 
Benelux
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
15115
 
PITCO
 
PITCO FRIALATOR, INC
     
49847
 
REGISTERED
 
11
 
C 1 I I Installations d’éclairage, de chauffage, de production de vapeur, de
cuisson, de réfrigération, de ventilation, de distribution d’eau et
installations sanitaires.
                                                         
English Translation:
Installations for lighting, heating, steam production, cooking, refrigeration,
ventilation, water supply and sanitation.
                             
15116
 
FRIALATOR
 
PITCO FRIALATOR
     
49846
 
REGISTERED
 
11
 
“C 1 I I Installations d’éclairage, de chauffage, de production de vapeur (à
l’exclusion des parties de machines ou de véhicules) de cuisson, de
réfrigération, de séchage, de ventilation y compris de climatisation ou de
conditionnement d’air, de distribution d’eau et installations sanitaires;
appareils pour le chauffage d’eau.”



 
25

--------------------------------------------------------------------------------

 


Country
 
Benelux
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
                                                         
English Translation:
“Installations for lighting, heating, steam production (exclusive of machine
parts or vehicles) cooking, refrigerating, drying, ventilation including air
conditioning or air conditioning, water supply and sanitation; apparatus for
heating water.”
                             
Country
 
Canada
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
15097
 
PITCO FRIALATOR
 
PITCO FRIALATOR, INC.
 
248752
 
TMA 117759
 
REGISTERED
     
Kettles for frying in deep fat.
                             
Country
 
Denmark
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
15076
 
FRIALATOR
 
PITCO FRIALATOR, INC.
 
1987/1971
 
VR 1971/01987
 
PENDING
 
11
 
Deep fat frying cookers and fittings (not contained in other classes) thereof.
                             
15076
  
PITCO
  
PITCO FRIALATOR, INC.
  
455/1972
  
VR 1972/0455
  
REGISTERED
  
11
  
Apparatus and accessories (not contained in other classes) for deep fat-frying
and parts thereof.



 
26

--------------------------------------------------------------------------------

 


TM Rights (Grouped by country) + Status + Goods
Report Date 7/6/01



Country
 
European Union
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
15279
 
PITCO
 
PITCO FRIALATOR, INC.
 
1557941
     
Pending Application
 
7, 9, 11
 
Domestic, kitchen and household electrical appliances, instruments and machines,
included in Class 7; apparatus, instruments and machines for washing, drying or
laundry purposes; vacuum cleaners and cleaning apparatus, instruments and
machines included in Class 7; washing and polishing machines, apparatus and
instruments; polishing apparatus, instruments and machines; irons and ironing
apparatus, instruments and machines; dishwashers, compaction and waste disposal
apparatus, instruments and machines; dust exhausting and removing installations;
cleaning appliances utilizing steam; carpet shampooing machines and apparatus;
parts and fittings for all the aforesaid goods.



 
27

--------------------------------------------------------------------------------

 


TM Rights (Grouped by country) + Status + Goods
Report Date 7/6/01



Country
 
European Union
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
                           
Domestic, kitchen and household electrical appliances, instruments and machines
included in Class 9, cleaning apparatus, instruments and machines included in
Class 9; electric irons; refrigerated vending apparatus, instruments and
machines; refrigerated vending beverage dispensing apparatus, instruments and
machines; apparatus and instruments for dispensing ice and chilled beverages;
sound on video recording or reproducing apparatus and instruments; radio,
television, speakers; camera; remote control apparatus and instruments;
communication, transmitting and receiving apparatus and instruments; antennas,
amplifiers; magnetic tapes and cassettes for use therewith; dry cells and
batteries; transmission lines and electric cables and connectors for use
therewith; vending machines, apparatus and instruments; computer apparatus in
Class 9; computer software and computer programs; parts and fittings for all the
aforesaid goods.



 
28

--------------------------------------------------------------------------------

 


TM Rights (Grouped by country) + Status + Goods
Report Date 7/6/01



Country
 
European Union
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
                           
Domestic, kitchen and household electrical apparatus, instruments and machines
included in Class 11; fans; apparatus, instruments, machines and installations
for cooking, refrigerating, drying, heating, cooling, freezing; refrigerated
cabinets; apparatus and instruments for dispensing ice and chilled beverages;
ventilating and air conditioning apparatus, instruments and installations;
extractor hoods for kitchens; gas and electric ranges, stoves and ovens; hobs;
cook tops and cooking surfaces; water coolers and heaters; microwave ovens;
electrically driven barbecue units for electric stoves; humidifiers,
dehumidifiers, water purifying apparatus and machines and installation;  water
filtering apparatus; water softening apparatus and installations, water
sterilizers; parts and fittings for all the aforesaid goods.
                             
15280
 
FRIALATOR
 
PITCO FRIALATOR, INC.
 
1558022
 
1558022
 
REGISTERED
 
7, 9, 11
 
Domestic, kitchen and household electrical appliances, instruments and machines,
included in Class 7; apparatus, instruments and machines for washing, drying or
laundry purposes; vacuum cleaners and cleaning apparatus, instruments and
machines included in Class 7; washing and polishing machines, apparatus and
instruments; polishing apparatus, instruments and machines; irons and ironing
apparatus, instruments and machines; dishwashers, compaction and waste disposal
apparatus, instruments and machines; dust exhausting and removing installations;
cleaning appliances utilizing steam; carpet shampooing machines and apparatus;
parts and fittings for all the aforesaid goods.



 
29

--------------------------------------------------------------------------------

 


TM Rights (Grouped by country) + Status + Goods
Report Date 7/6/01



Country
 
European Union
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
                           
Domestic, kitchen and household electrical appliances, instruments and machines
included in Class 9, cleaning apparatus, instruments and machines included in
Class 9; electric irons; refrigerated vending apparatus, instruments and
machines; refrigerated vending beverage dispensing apparatus, instruments and
machines; apparatus and instruments for dispensing ice and chilled beverages;
sound on video recording or reproducing apparatus and instruments; radio,
television, speakers; camera; remote control apparatus and instruments;
communication, transmitting and receiving apparatus and instruments; antennas,
amplifiers; magnetic tapes and cassettes for use therewith; dry cells and
batteries; transmission lines and electric cables and connectors for use
therewith; vending machines, apparatus and instruments; computer apparatus in
Class 9; computer software and computer programs; parts and fittings for all the
aforesaid goods.



 
30

--------------------------------------------------------------------------------

 


TM Rights (Grouped by country) + Status + Goods
Report Date 7/6/01



Country
 
European Union
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
                           
Domestic, kitchen and household electrical apparatus, instruments and machines
included in Class 11; fans; apparatus, instruments, machines and installations
for cooking, refrigerating, drying, heating, cooling, freezing; refrigerated
cabinets; apparatus and instruments for dispensing ice and chilled beverages;
ventilating and air conditioning apparatus, instruments and installations;
extractor hoods for kitchens; gas and electric ranges, stoves and ovens; hobs;
cook tops and cooking surfaces; water coolers and heaters; microwave ovens;
electrically driven barbecue units for electric stoves; humidifiers,
dehumidifiers, water purifying apparatus and machines and installation;  water
filtering apparatus; water softening apparatus and installations, water
sterilizers; parts and fittings for all the aforesaid goods.



 
31

--------------------------------------------------------------------------------

 


Country
 
France
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
15077
 
FRIALATOR
 
PITCO FRIALATOR, INC.
     
1703060
 
REGISTERED
 
11
 
Apparatus for lighting, heating, steam generating, cooking, refrigerating,
drying, ventilating and water supply and sanitary installations.
                             
15096
 
PITCO
 
PITCO FRIALATOR, INC.
 
516154
 
1530570
 
REGISTERED
 
11
 
Apparatus for lighting, heating, steam generating, cooling, refrigeration,
drying, ventilating, water supply and sanitary purposes in Class 11.
                             
Country
 
Germany
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
15117
 
FRIALATOR
 
PITCO FRIALATOR, INC.
 
883361
 
883361
 
PENDING
 
11
 
Apparatus for lighting, heating, steam generating, cooling, refrigeration,
drying, ventilating, water supply and sanitary purposes.
                             
15242
  
PITCO
  
PITCO FRIALATOR, INC.
  
69/2696
  
870764
  
REGISTERED
  
11
  
Apparatus for lighting, heating, steam generating, cooling, refrigeration,
drying, ventilating, water supply and sanitary purposes



 
32

--------------------------------------------------------------------------------

 


TM Rights (Grouped by country) + Status + Goods
Report Date 7/6/01



Country
 
Italy
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
15334
 
FRIALATOR
 
PITCO FRIALATOR, INC.
 
159473
 
383043
 
PENDING
 
11, 29
 
NEED DESCRIPTION OF GOODS.
                             
15098
 
PITCO
 
PITCO FRIALATOR, INC.
 
160688
 
383042
 
PENDING
 
11
 
Apparatus for lighting, heating, steam generating, cooling, refrigeration,
drying, ventilating, water supply and sanitary purposes in Class 11, (fish,
poultry and game, extracts, preserved, dried and cooked fruits and vegetables,
jellies, jams, eggs, milk and milk products, edible oils and fats, preserves and
pickled foods in Class 29).
                             
Country
 
Japan
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
15121
 
FRIALATOR
 
PITCO FRIALATOR, INC.
 
0772561993
 
3206439
 
REGISTERED
 
11
 
Deep fat frying equipment.
 
NEED DESCRIPTION OF GOODS
                             
Country
 
United States
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
15073
 
FRIALATOR (Script)
 
PITCO FRIALATOR, INC.
 
236329
 
821449
 
REGISTERED
 
13
 
Deep fat frying equipment.



 
33

--------------------------------------------------------------------------------

 


Country
 
United States
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
                             
15094
 
PITCO
 
PITCO FRIALATOR, INC.
 
74/431625
 
1848558
 
REGISTERED
 
11
 
Cookers for commercial institutions, namely commercial cooking ovens and gas and
electric deep fryers
                             
15100
 
PITCO FRIALATOR
 
PITCO FRIALATOR, INC.
 
539494
 
1385139
 
REGISTERED
 
11
 
Deep fat fryers for commercial use.
                             
15101
 
PITMAN MASTERMATIC (Stylized)
 
PITCO FRIALATOR, INC.
 
179062
 
789068
 
REGISTERED
 
11
 
Automatic continuous, deep fat food and fryer.
                             
15108
  
TURBO FRY 2000
  
PITCO FRIALATOR, INC.
  
75/035501
  
2109688
  
REGISTERED
  
11
  
Gas and electric deep fat fryers for commercial use.



 
34

--------------------------------------------------------------------------------

 


TM Rights (Grouped by country) + Status
Report Date 7/6/01



Country
 
Canada
                       
ID
 
Mark
 
Classes
 
Reg. Owner
 
App. #
 
App. Dt.
 
Reg. #
 
Reg. Dt.
 
Status
15176
 
MAGIKITCHEN
     
MAGIKITCHEN, INC.
 
734617
 
8/3/93
 
TMA 484511
 
10/23/97
 
REGISTERED
                                 
Country
 
United States
                       
ID
 
Mark
 
Classes
 
Reg. Owner
 
App. #
 
App. Dt.
 
Reg. #
 
Reg. Dt.
 
Status
15081
 
MAGICATER
 
11
 
MAGIKITCHEN, INC.
 
74/292960
 
7/10/92
 
1867576
 
12/13/94
 
REGISTERED
                                 
15084
 
MAGICOALS
 
4
 
MAGIKITCHEN, INC.
 
74/588874
 
10/21/94
 
1996057
 
8/27/96
 
REGISTERED
                                 
15086
 
MAGIKITCHEN (Stylized)
 
11
 
MAGIKITCHEN, INC.
 
74/292979
 
7/10/92
 
1875171
 
1/24/95
 
REGISTERED
                                 
15113
  
MAGIKITCHEN
  
11
  
MAGIKITCHEN EQUIPMENT CORP.
  
73/341749
  
12/14/81
  
1213212
  
10/19/82
  
REGISTERED



 
35

--------------------------------------------------------------------------------

 


TM Rights (Grouped by country) + Status + Goods
Report Date 7/6/01



Country
 
Canada
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
15176
 
MAGIKITCHEN
 
MAGIKITCHEN, INC.
 
734617
 
TMA 484511
 
REGISTERED
     
Cooking appliances, namely, gas and electrically heated boilers, griddles and
grills.
                             
Country
 
United States
                   
ID
 
Mark
 
Reg. Owner
 
App. #
 
Reg. #
 
Status
 
Classes
 
Goods & Services
15081
 
MAGICATER
 
MAGIKITCHEN, INC.
 
74/292960
 
1867576
 
REGISTERED
 
11
 
Outdoor commercial cooking equipment, namely, gas and solid fuel burning grills
and smokers, in Class 11.
                             
15084
 
MAGICOALS
 
MAGIKITCHEN, INC.
 
74/588874
 
1996457
 
REGISTERED
 
4
 
Ceramic briquettes for use in electric gas grills, in Class 4.
                             
15086
 
MAGIKITCHEN (Stylized)
 
MAGIKITCHEN, INC.
 
74/292979
 
1875171
 
REGISTERED
 
11
 
Stoves for commercial use, namely, electric stoves, gas stoves, solid fuel
burning stoves, electric and gas broilers for commercial use; and holding
equipment, namely smokers for commercial use, in Class 11.
                             
15113
  
MAGIKITCHEN
  
MAGIKITCHEN EQUIPMENT CORP.
  
73/341749
  
1213212
  
REGISTERED
  
11
  
Cooking appliances, namely, gas and electrically heated broilers, griddle and
grills.



 
36

--------------------------------------------------------------------------------

 


Schedule IV


MIDDLEBY MARSHALL
ACTIVE TRADEMARKS
Trademark Name
 
Country
 
Status
 
Our File No.
 
Appln. Number
Appln Date
 
Reg. Number
Reg. Date
                     
CTX
 
South Africa
 
Pending
 
202170-00476
 
2000/9361
15-May-00
                         
CTX & DESIGN
 
United States
 
Registered
 
202170-00111
 
466303
21-Feb-84
 
1337554
28-May-85
                     
ESCAN
 
Canada
 
Registered
 
202170-00198
 
420413
26-Jan-78
 
233886
22-Jun-79
                     
MENUSELECT
 
United States
 
Registered
 
202170-00246
 
142237
22-Feb-91
 
1783356
20-Jul-93
                     
MIDDLEBY MARSHALL
 
China
 
Registered
 
202170-00429
     
1207431
14-Sep-98
                         
Egypt
 
Pending
 
202170-00428
 
108239
08-Jul-97
                             
Mexico
 
Registered
 
202170-00430
 
300999
10-Jul-97
 
570383
10-Jul-97
                         
Philippines
 
Pending
 
202170-00426
 
4-1998-00447
28-Jan-98
                             
Spain
 
Registered
 
202170-00427
 
2103299
08-Jul-97
 
2103299
08-Jul-97
                     
MIDDLEBY MARSHALL & LOGO
                                       
  
South Africa
  
Pending
  
202170-00477
  
2000/9362
15-May-90
  
 



 
37

--------------------------------------------------------------------------------

 


Trademark Name
 
Country
 
Status
 
Our File No.
 
Appln. Number
Appln Date
 
Reg. Number
Reg. Date
                     
MIDDLEBY MARSHALL & MM LOGO
                                         
Thailand
 
Registered
 
202170-00432
 
350978
18-Dec-97
 
TM93089
18-Dec-97
                     
MIDDLEBY MARSHALL AND MM DESIGN
                                     
Germany
 
Registered
 
202170-00051
 
M66239/11WZ
16-Nov-89
 
1169027
16-Nov-89
                     
MIDDLEBY-MARSHALL
                   
Australia
 
Registered
 
202170-00034
 
483891
22-Mar-88
 
B483891
22-Mar-88
                         
Benelux
 
Registered
 
202170-00037
 
62596
22-Mar-88
 
451206
22-Mar-88
                         
Canada
 
Registered
 
202170-00038
 
604100
30-Mar-88
 
352547
03-Mar-89
                         
Finland
 
Registered
 
202170-00042
 
1536/88
11-Apr-88
 
109904
20-Dec-90
                         
France
 
Registered
 
202170-00046
 
917362
30-Mar-88
 
1696524
30-Mar-88
                         
Germany
 
Registered
 
202170-00049
 
M62612/11
22-Mar-88
 
1136391
17-Mar-89



 
38

--------------------------------------------------------------------------------

 


Trademark Name
 
Country
 
Status
 
Our File No.
 
Appln. Number
Appln Date
 
Reg. Number
Reg. Date
                         
Hong Kong
 
Registered
 
202170-00052
 
1550/88
26-Mar-88
 
1550/88
26-Mar-88
                         
Italy
 
Registered
 
202170-00055
 
19689C/88
14-Apr-88
 
524936
14-Apr-88
                         
Japan
 
Registered
 
202170-00058
 
30995/88
22-Mar-88
 
2217906
27-Mar-90
                         
Korea, South
 
Registered
 
202170-00061
 
88-7552
28-Mar-88
 
172111
14-Jun-89
                         
Singapore
 
Registered
 
202170-00431
 
T97/10282G
20-Aug-97
 
T97/10282G
20-Aug-97
                         
Taiwan
 
Registered
 
202170-00068
 
77015842
14-Apr-88
 
428088
16-Jan-89
                         
United Kingdom
 
Registered
 
202170-00074
 
1339056
21-Mar-88
 
1339056
21-Mar-88
                         
United States
 
Registered
 
202170-00009
 
156932
30-Jan-78
 
1109952
26-Dec-78
MIGHTY CHEF
                       
United States
 
Registered
 
202170-00444
 
75/483842
12-May-98
 
2296982
30-Nov-99



 
39

--------------------------------------------------------------------------------

 


Trademark Name
 
Country
 
Status
 
Our File No.
 
Appln. Number
Appln Date
 
Reg. Number
Reg. Date
                     
MM & DESIGN
                       
Canada
 
Registered
 
202170-00040
 
624895
07-Feb-89
 
376714
07-Dec-90
                         
Japan
 
Registered
 
202170-00060
 
023028/1989
01-Mar-89
 
2442317
31-Aug-92
                     
MM AND DESIGN
                       
Australia
 
Registered
 
202170-00036
 
503554
25-Jan-89
 
A503554
25-Jan-89
                         
Finland
 
Registered
 
202170-00045
 
398/89
26-Jan-89
 
110298
07-May-91
                         
France
 
Registered
 
202170-00048
 
106280
27-Jan-89
 
1620506
27-Jan-89
                         
Hong Kong
 
Registered
 
202170-00054
 
1038/89
25-Jan-89
 
B1773/90
25-Jan-89
                         
Italy
 
Registered
 
202170-00057
 
17919C/89
16-Feb-89
 
0554363
16-Feb-89
                         
Korea, South
 
Registered
 
202170-00064
 
89/2349
02-Feb-89
 
186242
29-Dec-89
                         
Spain
 
Registered
 
202170-00067
 
1305365
27-Feb-89
 
1305365
05-Sep-90
                         
Taiwan
 
Registered
 
202170-00072
 
78003051
 
451408
15-Aug-89



 
40

--------------------------------------------------------------------------------

 


Trademark Name
 
Country
 
Status
 
Our File No.
 
Appln. Number
Appln Date
 
Reg. Number
Reg. Date
                         
United Kingdom
 
Registered
 
202170-00076
 
1370981
17-Oct-88
 
1370981
17-Oct-18
                         
United States
 
Registered
 
202170-00032
 
758724
20-Oct-88
 
1570660
12-Dec-89



 
41

--------------------------------------------------------------------------------

 


Trademark Name
 
Country
 
Status
 
Our File No.
 
Appln. Number
Appln Date
 
Reg. Number
Reg. Date
                     
MM Logo
 
China
 
Registered
 
202170-00433
 
970078647
30-Jul-97
 
1207383
14-Sep-98
                         
Egypt
 
Pending
 
202170-00434
 
108240
08-Jul-97
                             
Mexico
 
Registered
 
202170-00435
 
301000
10-Jul-97
 
629295
26-Oct-99
                         
Philippines
 
Pending
 
202170-00438
 
4-1998-00590
28-Jan-98
                             
Singapore
 
Pending
 
202170-00436
 
S/10283/97
20-Aug-97
                             
Thailand
 
Registered
 
202170-00437
 
349602
27-Nov-97
 
TM90663
26-Nov-97
                     
MMOCO & DESIGN
                   
United States
 
Registered
 
202170-00026
 
254591
10-Sep-27
 
237729
17-Jan-88
                         
United States
 
Registered
 
202170-00030
 
117796
13-Apr-61
 
731845
22-May-82
                     
PACESETTER
                       
Australia
 
Registered
 
202170-00035
 
438163
16-Dec-85
 
A438163
16-Dec-85



 
42

--------------------------------------------------------------------------------

 


Trademark Name
 
Country
 
Status
 
Our File No.
 
Appln. Number
Appln Date
 
Reg. Number
Reg. Date
                         
Canada
 
Registered
 
202170-00039
 
554407
17-Dec-85
 
334986
04-Dec-87
                         
Germany
 
Registered
 
202170-00050
 
M57720/11
05-Dec-85
 
1094322
23-Jul-86
                         
Japan
 
Registered
 
202170-00059
 
122789/85
10-Dec-85
 
2145823
23-Jun-89
                         
United States
 
Registered
 
202170-00031
 
311746
26-May-81
 
1220743
21-Dec-82
                     
ROTOGAGE
                       
United States
 
Registered
 
202170-00085
 
186141
06-Feb-64
 
778751
28-Oct-64
                     
SECOTAINER
                       
United States
 
Registered
 
202170-00293
 
170267
24-May-91
 
1730906
10-Nov-92
                     
SOUTH BEND
                       
United States
 
Registered
 
202170-00078
 
434743
05-Sep-72
 
990159
06-Aug-74
                     
TOASTMASTER
                       
Philippines
 
Pending
 
202170-00440
 
4-2000-02523
30-Mar-00
                           
  
United States
  
Registered
  
202170-00112
  
76234
22-Jun-59
  
699340
14-Jun-60



 
43

--------------------------------------------------------------------------------

 


MIDDLEYBY MARSHALL, INC.
Active Patents By Title


Title
 
Case No.
 
Country Name
 
Status
 
Appln.
Number
Appln Date
 
Patent No.
Issue Date
 
Expiration
Date
                         
BAKING OVEN
                           
202170-00022
 
United States of America
 
Granted
 
07/285,287
15-Dec-1997
 
4,954,392
23-Oct-1990
 
23-Oct-2007
                         
CONVEYOR OVEN CONTROL
                           
202870-00245
 
United States of America
 
Granted
 
07/753,426
30-Aug-1991
 
5,197,375
30-Mar-1993
 
30-Aug-2011
                         
CONVEYOR OVEN HAVING AN ENERGY MANAGEMENT SYSTEM
FOR A MODULATED GAS FLOW
               
202170-00481
 
United States of America
 
Pending
 
09/883,786
16-Jun-2001
                                 
CONVEYOR OVEN WITH MODULATED GAS FLOW
               
202170-00479
 
United States of America
 
Pending
 
09/780,194
12-Jan-2001
                                 
CONVEYOR TOASTER OVEN
               
202170-004115
 
Japan
 
Granted
 
327239/95
15-Dec-1995
 
3050371
21-Apr-2000
 
15-Dec-2015
                             
202170-00417
 
Mexico
 
Granted
 
95 04140
29-Sep-1995
 
188203
10-Mar-1998
 
29-Sep-2015
                             
202170-00395
 
United States of America
 
Granted
 
08/382,886
02-Feb-1995
 
5,473,875
12-Dec-1995
 
02-Feb-2015



 
44

--------------------------------------------------------------------------------

 


Title
 
Case No.
 
Country Name
 
Status
 
Appln.
Number
Appln Date
 
Patent No.
Issue Date
 
Expiration
Date
                         
HIGH EFFICIENCY CONVEYOR OVEN
                   
202170-9001
 
United States of America
 
Pending
 
09/993,980
14-Nov-2001
                                 
HUMPBACK OVEN-BROILER
                   
202170-00155
 
Canada
 
Granted
 
454383
15-May-1984
 
1211145
09-Sep-1986
 
09-Sep-2003
                         
LOW PROFILE OVEN
                           
202170-00296
 
United States of America
 
Granted
 
07/691,281
29-May-1992
 
5,277,105
11-Nov-1994
 
29-May-2012
                         
LOW PROFILE STACKABLE CONVEYOR OVEN
                   
202170-00332
 
Australia
 
Granted
 
39942/93
31-May-1993
 
658743
31-May-1993
 
31-May-2013
                             
202170-00333
 
Canada
 
Pending
 
2097253
28-May-1993
                                     
202170-00334
 
Japan
 
Granted
 
5-151422
29-May-1993
 
3068732
19-May-2000
 
29-May-2013
                         
METHOD OF INFRARED TUNNEL OVEN COOKING OF FOOD PRODUCTS
               
202170-00308
 
United States of America
 
Granted
 
06/778,350
24-Dec-1985
 
4,664,823
12-May-1987
 
17-May-2004



 
45

--------------------------------------------------------------------------------

 


Title
 
Case No.
 
Country Name
 
Status
 
Appln.
Number
Appln Date
 
Patent No.
Issue Date
 
Expiration
Date
                         
OVEN CONTROL
                           
202170-00315
 
United States of America
 
Granted
 
07/940,791
04-Sep-1992
 
5,253,564
19-Oct-1993
 
30-Aug-2011
                         
RESTAURANT TYPE GRIDDLE WITH MODULAR CONSTRUCTION
AND WHICH IS LOAD SENSITIVE
               
202170-00399
 
Mexico
 
Granted
 
850445
12-Jan-1995
 
188891
11-Mar-1996
 
12-Jan-2015
                             
202170-00389
 
United States of America
 
Granted
 
06/292,738
18-Aug-1994
 
5,413,032
09-May-1995
 
18-Aug-2014
                         
SELF-CLEANING CONVEYOR OVEN
                   
202170-9002
 
United States of America
 
Pending
 
60/313,979
21-Aug-2001
                                 
SMALL CONVEYOR TOASTER OVEN
                   
202170-00450
 
Mexico
 
Pending
 
98 10082
30-Nov-1998
                                     
202170-00439
 
United States of America
 
Granted
 
09/019,578
06-Feb-1998
 
5,157,602
05-Dec-2009
 
08-Feb-2018
                         
SMALL FAST ACTING CONVEYOR TOASTER OVEN
               
202170-00475
 
United States of America
 
Granted
 
09/478,761
06-Jun-2000
 
6,252,201
26-Jun-2001
 
08-Jun-2020
                         
TUNNEL OVEN
                         
  
202170-80310
  
United States of America
  
Granted
  
06/611,196
17-Mar-1984
  
4,554,437
19-May-1985
  
17-Mar-2004



 
46

--------------------------------------------------------------------------------

 


Active Southbend Trademarks


Matter
ID
 
Client
 
Title of Mark
 
Status
 
Registration
#
 
Serial #
 
Reg Date
 
Goods
3867-016
 
Southbend
 
MARATHONER
 
registered
 
2002543
 
74/680673
 
9/24/1998
 
convection ovens for commercial use
                             
3867-017
 
Southbend
 
MARATHONER GOLD
 
registered
 
2002539
 
74/679808
 
9/24/1998
 
convection ovens for commercial use
                             
3867-018
 
Southbend
 
PYROMAX
 
registered
 
2079824
 
74/679804
 
7/15/1997
 
open top gas grill
                             
3867-019
 
Southbend
 
SteamMaster
 
Registered
 
1833942
 
74/58892
 
2/5/1991
 
counter top steamer for cooking and heating food
                             
3867-020
 
Southbend
 
SteamMaster
 
registered
 
1670790
 
74/53756
 
12/31/1991
 
commercial cooking equipment namely, counter steamers, etc. (see file)
                             
3867-021
 
Southbend
 
SOUTHBEND
 
Registered
 
990159
 
72/434743
 
8/8/1974
 
COOKING AND SERVING APPARATUS FOR COMMERCIAL USE-NAMELY, RANGES, FRYERS,
BROILERS, GAS AND ELECTRIC OVENS, GRIDDLES, BRAISING PANS AND HOT PLATES
                             
3867-022
 
Southbend
 
FLEX-BROILER
 
Registered
 
1822777
 
74/53383
 
6/9/1992
 
commercial cooking equipment, namely, charbroilers



 
47

--------------------------------------------------------------------------------

 


Active Southbend Trademarks


Matter
ID
 
Client
 
Title of Mark
 
Status
 
Registration
#
 
Serial #
 
Reg Date
 
Goods
3867-028
  
Southbend
  
SILVERSTAR
  
registered
  
2063466
  
75/137904
  
5/20/1997
  
convection ovens



 
48

--------------------------------------------------------------------------------

 


Active Southbend Patents


U.S. Patent No.
 
Title
 
Issue Date
 
C&B Ref. No.
5,381,749
 
Gas Fired Convection Oven
 
11/8/1994
 
3867-008
5,460,157
 
Gas Fired Convection Oven
 
10/24/1995
 
3867-003
5,601,070
 
Convection Oven
 
2/11/1997
 
3867-014
5,619,983
 
Combination Convection/Steamer Oven
 
4/15/1997
 
3867-011
5,539,232
 
Gas Burner
 
6/17/1997
 
3867-015
5,655,511
 
Gas-Fired Convection Oven
 
8/12/1997
 
3867-030
5,727,539
 
Convection Oven with Multi-Level Heating Chamber
 
3/17/1998
 
3867-026
5,864,120
 
Convection Oven with Modular Control Panel
 
1/26/1999
 
3867-031
5,859,812
 
Pressure Regulator for Steam Oven
 
2/9/1999
 
3867-034
5,988,388
 
Deformable Corrugated Layer for Heating Block
 
10/19/1999
 
3867-036
6,107,605
 
Pressure Regulator for Steam Oven
 
8/22/2000
 
3867-040
6,175,100
 
Pressure Regulator for Steam Oven
 
1/16/2001
 
3867-046
             
09/904,391
(Pending
Application)
  
Gas-Fired Cooking Device With Griddle Surface Heated by Heat Bank
  
7/12/2001
(Filing Date)
  
3867-052



 

--------------------------------------------------------------------------------

 


EXHIBIT D
 
COPY OF U.S. PLEDGE AGREEMENT
 
(see attached)


 

--------------------------------------------------------------------------------

 


U.S. PLEDGE AGREEMENT
 
THIS U.S. PLEDGE AGREEMENT (this “Agreement”) dated as of December 21, 2001 is
among THE MIDDLEBY CORPORATION (the “Parent”), MIDDLEBY MARSHALL INC. (the
“Borrower”), each subsidiary of the Borrower from time to time party hereto
(together with the Parent and the Borrower, individually each a “Pledgor” and
collectively, the “Pledgors”), and BANK OF AMERICA, N.A. (“Bank of America”), as
Administrative Agent (as defined below) for the Lenders (as defined below).
 
WITNESSETH:
 
WHEREAS, the Parent, the Borrower, various financial institutions (the
“Lenders”) and Bank of America, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), have entered into a Credit Agreement
dated as of December 21, 2001 (as amended, restated or otherwise modified from
time to time, the “Credit Agreement”);
 
WHEREAS, the Parent has guaranteed all of the obligations of the Borrower under
or in connection with the Credit Agreement and certain hedging obligations
pursuant to the guaranty of the Parent set forth in Section 13 of the Credit
Agreement (the “Parent Guaranty”), and each other Pledgor other than the
Borrower has guaranteed all of the obligations of the Borrower under or in
connection with the Credit Agreement and certain hedging obligations pursuant to
a Subsidiary Guaranty dated as of December 21, 2001 (the “Subsidiary Guaranty”);
 
WHEREAS, each Pledgor will benefit from the making of loans and the issuance of
letters of credit pursuant to the Credit Agreement; and
 
WHEREAS, the obligations of Borrower and the Parent under the Credit Agreement
and the other Loan Documents (as defined in the Credit Agreement) and the
obligation of each other Pledgor under the Subsidiary Guaranty are to be secured
pursuant to this Agreement;
 
NOW, THEREFORE, for and in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.            Definitions.  When used herein, (a) the capitalized terms used but
not defined have the meanings assigned to such terms in the Credit Agreement and
(b) the following terms have the following meanings (such meanings to be
applicable to both the singular and plural forms of such terms):
 
Administrative Agent - see the recitals.
 
Agreement - see the introductory paragraph.
 
Bank of America - see the introductory paragraph.
 
Borrower - see the introductory paragraph.
 
Collateral - see Section 2.


 

--------------------------------------------------------------------------------

 


Costs and Expenses means, with respect to any Pledgor, all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees and legal
expenses) incurred by the Administrative Agent in connection with (i) such
Pledgor’s execution, delivery and performance of this Agreement, (ii)
protecting, preserving or maintaining any Collateral of such Pledgor, (iii)
collecting the Liabilities of such Pledgor and (iv) enforcing any rights of the
Administrative Agent hereunder in respect of the Collateral of such Pledgor.
 
Credit Agreement - see the recitals.
 
Default means the occurrence of any of the following events:  (i) any Unmatured
Event of Default with respect to the Parent or the Borrower under Section 12.1.3
of the Credit Agreement, (ii) any Event of Default or (iii) any warranty of any
Pledgor herein is untrue or misleading in any material respect and, as a result
thereof, the Administrative Agent’s security interest in any material portion of
the Collateral is not perfected or the Administrative Agent’s rights and
remedies with respect to any material portion of the Collateral are materially
impaired or otherwise materially adversely affected.
 
Issuer means the issuer of any of the shares of stock or other securities
representing all or any of the Collateral.
 
Lender Party means each Lender and any Affiliate of a Lender which is a party to
a Hedging Agreement with the Borrower.
 
Lenders - see the recitals.
 
Liabilities means, (a) with respect to the Borrower, (i) all obligations of the
Borrower under or in connection with the Credit Agreement or any other Loan
Document (including this Agreement) and (ii) all Hedging Obligations of the
Borrower to any Lender Party, (b) with respect to the Parent, all obligations of
the Parent under or in connection with the Credit Agreement or any other Loan
Document (including this Agreement) and (c) with respect to any other Pledgor,
all obligations of such Pledgor under or in connection with the Subsidiary
Guaranty, as the same may be amended, modified, extended or renewed from time to
time.
 
Parent - see the recitals.
 
Parent Guaranty - see the recitals.
 
Pledgor - see the introductory paragraph.
 
Subsidiary Guaranty - see the recitals.
 
2.           Pledge.  As security for the payment of all Liabilities, each
Pledgor hereby pledges to the Administrative Agent for the benefit of the Lender
Parties, and grants to the Administrative Agent for the benefit of the Lender
Parties a continuing security interest in, all of the following:
 
 

--------------------------------------------------------------------------------

 


A.           All of the shares of stock and other securities described in
Schedule I opposite the name of such Pledgor, all of the certificates and/or
instruments representing such shares of stock and other securities, and all
cash, securities, dividends, rights and other property at any time and from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares or other securities;
 
B.           All additional shares of stock of any of the Issuers listed in
Schedule I opposite the name of such Pledgor at any time and from time to time
acquired by the Pledgor in any manner, all of the certificates representing such
additional shares, and all cash, securities, dividends, rights and other
property at any time and from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares;
 
C.           All other property hereafter delivered to the Administrative Agent
by such Pledgor in substitution for or in addition to any of the foregoing, all
certificates and instruments representing or evidencing such property, and all
cash, securities, interest, dividends, rights and other property at any time and
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all thereof; and
 
D.           All products and proceeds of all of the foregoing.
 
All of the foregoing are herein collectively called the “Collateral”.
 
Each Pledgor agrees to deliver to the Administrative Agent, promptly upon
receipt and in due form for transfer (i.e., endorsed in blank or accompanied by
stock or bond powers executed in blank), any Collateral (other than dividends or
payments which such Pledgor is entitled to receive and retain pursuant to
Section 5 hereof) which may at any time or from time to time be in or come into
the possession or control of such Pledgor; and prior to the delivery thereof to
the Administrative Agent, such Collateral shall be held by such Pledgor separate
and apart from its other property and in express trust for the Administrative
Agent.
 
3.           Warranties; Further Assurances.  Each Pledgor warrants to the
Administrative Agent, as to its Collateral, for the benefit of each Lender Party
that:  (a) such Pledgor is (or at the time of any future delivery, pledge,
assignment or transfer thereof will be) the legal and equitable owner of such
Pledgor’s Collateral free and clear of all liens, security interests and
encumbrances of every description whatsoever other than (i) the security
interest created hereunder and (ii) inchoate tax and ERISA liens; (b) to the
extent such Pledgor’s Collateral is represented by certificated securities, the
pledge and delivery of the Collateral pursuant to this Agreement will create a
valid perfected security interest in such Collateral in favor of the
Administrative Agent; (c) all shares of stock referred to in Schedule I opposite
the name of such Pledgor are duly authorized, validly issued, fully paid and
non-assessable; (d) as to each Issuer whose name appears in Schedule I opposite
the name of such Pledgor, such Pledgor’s Collateral represents on the date
hereof not less than the applicable percent (as shown in Schedule I) of the
total shares of capital stock issued and outstanding of such Issuer; and (e) as
of the date hereof, the information contained in Schedule I opposite the name of
such Pledgor is true and accurate in all respects.


 

--------------------------------------------------------------------------------

 


So long as any of the Liabilities shall be outstanding or any commitment shall
exist on the part of any Lender Party with respect to the creation of any
Liabilities, each Pledgor (i) shall not, except as permitted by the Credit
Agreement or with the express prior written consent of the Administrative Agent,
sell, assign, exchange, pledge or otherwise transfer, encumber, or grant any
option, warrant or other right to purchase the stock of any Issuer which is
pledged hereunder; (ii) shall deliver such Uniform Commercial Code financing
statements and other documents (and pay the costs of filing and recording or
re-filing and re-recording the same in all public offices reasonably deemed
necessary or appropriate by the Administrative Agent) and do such other acts and
things, all as the Administrative Agent may from time to time reasonably
request, to establish and maintain a valid, perfected security interest in such
Pledgor’s Collateral (free of all other liens, claims and rights of third
parties whatsoever) to secure the performance and payment of the Liabilities
(and by its signature hereto, such Pledgor authorizes the Administrative Agent
to file any financing statements without the signature of such Pledgor); (iii)
will execute and deliver to the Administrative Agent such stock powers and
similar documents relating to such Pledgor’s Collateral, reasonably satisfactory
in form and substance to the Administrative Agent, as the Administrative Agent
may reasonably request; and (iv) will furnish the Administrative Agent or any
Lender Party such information concerning such Pledgor’s Collateral as the
Administrative Agent or such Lender Party may from time to time reasonably
request, and will permit the Administrative Agent or any Lender Party or any
designee of the Administrative Agent or such Lender Party, from time to time at
reasonable times and on reasonable notice (or at any time without notice during
the existence of a Default), to inspect, audit and make copies of and extracts
from all records and all other papers in the possession of such Pledgor which
pertain to such Pledgor’s Collateral, and will, upon request of the
Administrative Agent at any time when a Default has occurred and is continuing,
deliver to the Administrative Agent all of such records and papers.
 
4.           Holding in Name of Administrative Agent, etc.  The Administrative
Agent may from time to time after the occurrence and during the continuance of a
Default, without notice to the Pledgors, take all or any of the following
actions:  (a) transfer all or any part of the Collateral into the name of the
Administrative Agent or any nominee or sub-agent for the Administrative Agent,
with or without disclosing that such Collateral is subject to the lien and
security interest hereunder, (b) appoint one or more sub-agents or nominees for
the purpose of retaining physical possession of the Collateral, (c) notify the
parties obligated on any of the Collateral to make payment to the Administrative
Agent of any amounts due or to become due thereunder, (d) endorse any checks,
drafts or other writings in the name of any Pledgor to allow collection of the
Collateral, (e) enforce collection of any of the Collateral by suit or
otherwise, and surrender, release or exchange all or any part thereof, or
compromise or renew for any period (whether or not longer than the original
period) any obligations of any nature of any party with respect thereto, and (f)
take control of any proceeds of the Collateral.
 
5.           Voting Rights, Dividends, etc.  (a) Notwithstanding certain
provisions of Section 4 hereof, so long as the Administrative Agent has not
given the notice referred to in paragraph (b) below:
 
A.           The Pledgors shall be entitled to exercise any and all voting or
consensual rights and powers and stock purchase or subscription rights (but any
such exercise by the Pledgors of stock purchase or subscription rights may be
made only from funds of the Pledgors not comprising part of the Collateral
required to be delivered to the Administrative Agent hereunder) relating or
pertaining to the Collateral or any part thereof for any purpose; provided that
each Pledgor agrees that it will not exercise any such right or power in any
manner which would violate this Agreement or any other Loan Document.


 

--------------------------------------------------------------------------------

 


B.           The Pledgors shall be entitled to receive and retain any and all
lawful dividends and other payments payable in respect of the Collateral which
are paid in cash by any Issuer if such dividends and other payments are
permitted by the Credit Agreement, but all dividends and distributions in
respect of the Collateral or any part thereof made in shares of stock or
securities or other property or representing any return of capital, whether
resulting from a subdivision, combination or reclassification of Collateral or
any part thereof or received in exchange for Collateral or any part thereof or
as a result of any merger, consolidation, acquisition or other exchange of
assets to which any Issuer may be a party or otherwise or as a result of any
exercise of any stock purchase or subscription right, shall be and become part
of the Collateral hereunder and, if received by any Pledgor, shall be forthwith
delivered to the Administrative Agent in due form for transfer (i.e., endorsed
in blank or accompanied by stock or bond powers executed in blank) to be held
for the purposes of this Agreement.
 
C.           The Administrative Agent shall execute and deliver, or cause to be
executed and delivered, to the applicable Pledgor, all such proxies, powers of
attorney, dividend orders and other instruments as such Pledgor may request for
the purpose of enabling such Pledgor to exercise the rights and powers which it
is entitled to exercise pursuant to clause (A) above and to receive the
dividends and payments which it is authorized to retain pursuant to clause (B)
above.
 
(b)  Upon notice from the Administrative Agent during the existence of a
Default, and so long as the same shall be continuing, all rights and powers
which the Pledgors are entitled to exercise pursuant to Section 5(a)(A) hereof,
and all rights of the Pledgors to receive and retain dividends pursuant to
Section 5(a)(B) hereof, shall forthwith cease, and all such rights and powers
shall thereupon become vested in the Administrative Agent which shall have,
during the continuance of such Default, the sole and exclusive authority to
exercise such rights and powers and to receive such dividends and payments.  Any
and all money and other property paid over to or received by the Administrative
Agent pursuant to this paragraph (b) shall be retained by the Administrative
Agent as additional Collateral hereunder and applied in accordance with the
provisions hereof.


 

--------------------------------------------------------------------------------

 


6.           Remedies.  During the existence of a Default, the Administrative
Agent may exercise from time to time any rights and remedies available to it
under the Uniform Commercial Code as in effect in Illinois or otherwise
available to it.  Without limiting the foregoing, during the existence of a
Default the Administrative Agent (a) may, to the fullest extent permitted by
applicable law, without notice, advertisement, hearing or process of law of any
kind, (i) sell any or all of the Collateral, free of all rights and claims of
any Pledgor therein and thereto, at any public or private sale or brokers’ board
and (ii) bid for and purchase any or all of the Collateral at any such public
sale and (b) shall have the right, for and in the name, place and stead of the
applicable Pledgor, to execute endorsements, assignments, stock powers and other
instruments of conveyance or transfer with respect to all or any of the
Collateral.  Each Pledgor hereby expressly waives, to the fullest extent
permitted by applicable law, any and all notices, advertisements, hearings or
process of law in connection with the exercise by the Administrative Agent of
any of its rights and remedies during the continuance of a Default.  Any
notification of intended disposition of any of the Collateral shall be deemed
reasonably and properly given if given at least ten (10) days before such
disposition.  Any proceeds of any of the Collateral may be applied by the
Administrative Agent to the payment of Costs and Expenses, and any balance of
such proceeds may be applied by the Administrative Agent toward the payment of
such of the Liabilities, and in such order of application, as the Administrative
Agent may from time to time elect (and, after payment in full of all
Liabilities, any excess shall be delivered to the applicable Pledgor or as a
court of competent jurisdiction shall direct).
 
The Administrative Agent is hereby authorized to comply with any limitation or
restriction in connection with any sale of Collateral as it may be advised by
counsel is necessary in order to (a) avoid any violation of applicable law
(including, without limitation, compliance with such procedures as may restrict
the number of prospective bidders and purchasers and/or further restrict such
prospective bidders or purchasers to persons or entities who will represent and
agree that they are purchasing for their own account for investment and not with
a view to the distribution or resale of such Collateral) or (b) obtain any
required approval of the sale or of the purchase by any governmental regulatory
authority or official, and each Pledgor agrees that such compliance shall not
result in such sale being considered or deemed not to have been made in a
commercially reasonable manner and that the Administrative Agent shall not be
liable or accountable to any Pledgor for any discount allowed by reason of the
fact that such Collateral is sold in compliance with any such limitation or
restriction.
 
7.           General.  The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral if
it takes such action for that purpose as the applicable Pledgor shall request in
writing, but failure of the Administrative Agent to comply with any such request
shall not of itself be deemed a failure to exercise reasonable care, and no
failure of the Administrative Agent to preserve or protect any rights with
respect to the Collateral against prior parties, or to do any act with respect
to preservation of the Collateral not so requested by any Pledgor, shall be
deemed a failure to exercise reasonable care in the custody or preservation of
any Collateral.
 
No delay on the part of the Administrative Agent in exercising any right, power
or remedy shall operate as a waiver thereof, and no single or partial exercise
of any such right, power or remedy shall preclude any other or further exercise
thereof, or the exercise of any other right, power or remedy.  No amendment,
modification or waiver of, or consent with respect to, any provision of this
Agreement shall be effective unless the same shall be in writing and signed and
delivered by the Administrative Agent, and then such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
 
If any of the Collateral shall be sold, transferred or otherwise disposed of by
any Pledgor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Pledgor, shall
execute and deliver to such Pledgor all releases and other documents reasonably
necessary for the release of Liens created hereby on such Collateral.


 

--------------------------------------------------------------------------------

 


This Agreement shall remain in full force and effect until all Liabilities have
been paid in full (other than contingent indemnification liabilities not yet due
and payable) and all Commitments have terminated.  Upon any such termination,
the Administrative Agent will, upon any Pledgor’s request and at such Pledgor’s
sole expense, (i) deliver to such Pledgor, without any representation, warranty
or recourse of any kind whatsoever (other than that there are no security
interests, liens or encumbrances in favor of the Administrative Agent), all of
such Pledgor’s Collateral (including stock powers and other documents) held by
the Administrative Agent hereunder as shall not have been sold or otherwise
applied pursuant to the terms hereof, and (ii) execute and deliver to such
Pledgor such documents as such Pledgor shall reasonably request to evidence such
termination and the release of any security interest granted hereby.
 
All obligations of the Pledgors and all rights, powers and remedies of the
Administrative Agent and the Lender Parties expressed herein are in addition to
all other rights, powers and remedies possessed by them, including, without
limitation, those provided by applicable law or in any other written instrument
or agreement relating to any of the Liabilities or any security therefor.
 
THIS AGREEMENT IS GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW (EXCEPT 735 ILLINOIS COMPILED STATUTE
§105/5-5).  Wherever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
 
All notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown opposite its
signature hereto or at such other address as such party may, by written notice
to the other party, have designated as its address for such purpose.  Notices
sent by facsimile transmission shall be deemed to have been given when sent with
confirmation of receipt; notices sent by mail shall be deemed to have been given
five Business Days after the date when sent by registered or certified mail,
postage prepaid; and notices sent by hand delivery or overnight courier shall be
deemed to have been given when received.
 
This Agreement shall be binding upon the Pledgors and the Administrative Agent
and their respective successors and assigns (provided that no Pledgor may assign
its obligations hereunder without the prior written consent of the
Administrative Agent), and shall inure to the benefit of each Pledgor and the
Administrative Agent and the successors and assigns of the Administrative Agent.
 
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed an original but all such counterparts shall together constitute
but one and the same Agreement.  At any time after the date of this Agreement,
one or more additional Persons may become parties hereto by executing and
delivering to the Administrative Agent a counterpart of this Agreement, together
with a supplement to Schedule I hereto setting forth all relevant information
with respect to such party as of the date of delivery, whereupon Schedule I
hereto shall be deemed to be amended automatically to incorporate such
information.  Immediately upon such execution and delivery (and without any
further action), each such additional Person will become a party to, and will be
bound by all of the terms of, this Agreement.


 

--------------------------------------------------------------------------------

 


ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION,  IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH PLEDGOR
HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH
ABOVE.  EACH PLEDGOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, TO THE ADDRESS OF SUCH PLEDGOR SET ACROSS FROM
ITS SIGNATURE HERETO (OR SUCH OTHER ADDRESS AS IT SHALL HAVE SPECIFIED IN
WRITING TO THE ADMINISTRATIVE AGENT AS ITS ADDRESS FOR NOTICE HEREUNDER), OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS.  EACH PLEDGOR HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
EACH OF EACH PLEDGOR, THE ADMINISTRATIVE AGENT AND (BY ACCEPTING THE BENEFITS
HEREOF) EACH LENDER PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH PLEDGOR ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
(AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY)
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE LENDER PARTIES, ENTERING INTO THIS AGREEMENT AND EACH
SUCH OTHER LOAN DOCUMENT.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the day and year first written above.
 
MIDDLEBY MARSHALL INC.
THE MIDDLEBY CORPORATION
G.S. BLODGETT CORPORATION
BLODGETT HOLDINGS INC.
 
By:
/s/ David B. Baker
Name Printed: 
David B. Baker
Title:  
Vice President  
Address:
1400 Toastmaster Drive
Elgin, Illinois 60120
Attention: David B. Baker
Facsimile: (847) 741-1689
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
By:
/s/ David A. Johanson
Name Printed: 
David A. Johanson
Title:
Vice President  
Address:
231 South LaSalle Street
Chicago, IL 60697
Attention: David A. Johanson
Facsimile: (312) 974-9102



 

--------------------------------------------------------------------------------

 


Signature page for the U.S. Pledge Agreement dated as of December 21, 2001 among
The Middleby Corporation, Middleby Marshall Inc. (the “Borrower”), various
subsidiaries of the Borrower and Bank of America, N.A., as Administrative Agent
under the Credit Agreement dated as of December 21, 2001 with the Borrower and
various other parties.
 
The undersigned is executing a counterpart hereof for purposes of becoming a
party hereto:
 
[SUBSIDIARY]


By:
   
Name Printed: 
   
Title:  
   



 

--------------------------------------------------------------------------------

 


SCHEDULE I
TO PLEDGE AGREEMENT
 
STOCK


Pledgor
 
Issuer
 
Certificate #
   
# of Pledged
Shares
   
# of Shares
Issued and
Outstanding
   
Pledged Shares as
% of Total Shares
of Issuer
Outstanding
 
The Middleby Corporation
 
Middleby Marshall Inc.
 
7
      100,000       100,000       100 %
The Middleby Corporation
 
Middleby Marshall Inc.
 
6
      1,000,000       1,000,000       100 %
Middleby Marshall Inc.
 
Blodgett Holdings Inc.
 
16
      2,710,000       2,710,000       100 %
Middleby Marshall Inc.
 
Middleby Worldwide Corporation
 
16
      4,387       4,387       100 %
Blodgett Holdings Inc.
 
G. S. Blodgett Corporation
 
142
      10       10       100 %
G. S. Blodgett Corporation
 
Pitco Frialator, Inc.
 
3
      1,000       1,000       100 %
G. S. Blodgett Corporation
 
MagiKitch’n Inc.
 
3
      10,000       10,000       100 %
G. S. Blodgett Corporation
 
Cloverleaf Properties, Inc.
 
4
      15,000       15,000       100 %



 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF
ASSIGNMENT AGREEMENT
 
This Lender Assignment Agreement (this “Assignment Agreement”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment Agreement as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor's rights and obligations as
a Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including,
without limitation, Letters of Credit included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
Agreement, without representation or warranty by the Assignor.


1.
Assignor:
______________________________
     
2.
Assignee:
______________________________ [and is an Affiliate of [identify Lender]]
     
3.
Borrower:
Middleby Marshall Inc.
       
4.
Agent:
Bank of America, N.A., as the administrative agent under the Credit Agreement
       
5.
Credit Agreement:
The Fourth Amended and Restated Credit Agreement, dated as of December 28, 2007
among The Middleby Corporation, Middleby Marshall Inc., the Lenders parties
thereto, and Bank of America, N.A., as Administrative Agent


 
 

--------------------------------------------------------------------------------

 


6.
Assigned Interest:



Amount of Revolving
Commitment Assigned
 
Commitment Amount
   
Percentage Assigned
   
Amount of Revolving
Loans Assigned
  $ 
________________ 
  $ ________________       ________________ %   $ ________________  

 
[7.
Trade Date:
__________________]

 
Effective Date: __________________, 20__ [TO BE INSERTED BY AGENT AND WHICH,
SUBJECT TO SECTION 15.9.1 OF THE CREDIT AGREEMENT, SHALL BE THE EFFECTIVE DATE
OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 
 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment Agreement are hereby agreed to:



 
ASSIGNOR
 
[NAME OF ASSIGNOR]
       
By: 
  
   
Title:
       
ASSIGNEE
 
[NAME OF ASSIGNEE]
       
By: 
  
   
Title:

 
Consented to and Accepted:


[BANK OF AMERICA, N.A.], as Administrative Agent


By: 
  
 
Title:
   
[Consented to:
   
MIDDLEBY MARSHALL INC.
   
By:
  
 
Title:]



[OTHER REQUIRED CONSENTS]

 
 

--------------------------------------------------------------------------------

 


ANNEX 1 TO ASSIGNMENT AGREEMENT
[___________________]
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AGREEMENT


1.         Representations and Warranties.


1.1.      Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.      Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 10.1.1 and 10.1.2
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment
Agreement and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, (v) as of the date hereof, the Borrower will not be
obligated to pay any greater amount under Section 7.6 or Section 8 of the Credit
Agreement than the Borrower is obligated to pay to the Assignor under such
Sections and (vi) if it is a “foreign corporation, partnership or trust” within
the meaning of the Code, (A) the Assignee will be in compliance with all
applicable provisions of Section 14.10 of the Credit Agreement on or prior to
the Effective Date and (B) attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 
 

--------------------------------------------------------------------------------

 

2.         Payments.  From and after the Effective Date, the Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the Agent
for periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.


3.         General Provisions.  This Assignment Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement.  This Assignment Agreement shall be governed by, and
construed in accordance with, the law of the State of Illinois.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF CONFIRMATION
 
Dated as of December 28, 2007
 
To:
Bank of America, N.A., individually and as administrative agent (in such
capacity, the “Administrative Agent”), and the other financial institutions
party to the Amended Credit Agreement referred to below

 
Please refer to the following:
 
(a)           the Fourth Amended and Restated Credit Agreement dated as of the
date hereof (the “Amended Credit Agreement”) among The Middleby Corporation (the
“Parent”), Middleby Marshall Inc. (the “Company”), various financial
institutions and the Administrative Agent;
 
(b)           the Security Agreement dated as of December 21, 2001 among the
undersigned and the Administrative Agent;
 
(c)           the U.S. Pledge Agreement dated as of December 21, 2001 among
various of the undersigned and the Administrative Agent;
 
(d)           the Share Pledge Agreement [Taiwan] dated as of July 11, 2002
between Middleby Worldwide, Inc. and the Administrative Agent;
 
(e)           the Stock Pledge Agreement [Mexico] dated May 15, 2002 between
Middleby Worldwide, Inc. and the Administrative Agent;
 
(f)            the Pledge Agreement [Philippines] dated as of May 31, 2002
between the Company and the Administrative Agent, as amended;
 
(g)           Deed of Charge and Memorandum of Deposit dated December 21, 2002
executed by G.S. Blodgett Corporation in favor of the Administrative Agent;
 
(h)           the Subsidiary Guaranty dated as of December 21, 2001 by various
of the undersigned  in favor of the Administrative Agent; and
 
(i)            the Mortgages/Deeds of Trust dated as of December 21, 2001,
August 31, 2005 and December 20, 2005 as identified on each Exhibit A, relating
to the real property described on the related Exhibit B.
 
Each document referred to in items (b) through (i) above is called a “Credit
Document”.  Capitalized terms used but not defined herein shall have the
meanings set forth in the Amended Credit Agreement; and the rules of
interpretation set forth in Section 1.2 of the Amended Credit Agreement shall
apply as if set forth in full herein.

 
 

--------------------------------------------------------------------------------

 

Each of the undersigned hereby confirms to the Lenders (as defined in the
Amended Credit Agreement) and the Administrative Agent that each Credit Document
to which such undersigned is a party continues in full force and effect on the
date hereof after giving effect to the Amended Credit Agreement and is the
legal, valid and binding obligation of such undersigned, enforceable against
such undersigned in accordance with its terms, subject to bankruptcy, insolvency
and similar laws affecting the enforceability of creditors’ rights generally and
to general principles of equity.
 
Each of the undersigned hereby agrees with the Administrative Agent that (a) the
obligations and liabilities guaranteed under the Subsidiary Guaranty and secured
under each other Credit Document include all obligations and liabilities of the
Company under the Amended Credit Agreement and (b) each reference in each Credit
Document to the “Credit Agreement” shall, on and after the date hereof, be
deemed to be a reference to the Amended Credit Agreement.  By its signature
below, the Administrative Agent agrees to the provisions of the foregoing
clauses (a) and (b).
 
Each of the undersigned and the Administrative Agent (for itself and on behalf
of the Lenders) acknowledges and agrees that the last paragraph of the
Confirmation dated as of May 19, 2004 relating to the pledge of equity
securities of Foreign Subsidiaries remains in full force and effect.

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Confirmation as of the
date first above written.



 
THE MIDDLEBY CORPORATION
MIDDLEBY MARSHALL INC.
MIDDLEBY WORLDWIDE, INC.
BLODGETT HOLDINGS INC.
G.S. BLODGETT CORPORATION
PITCO FRIALATOR, INC.
MAGIKITCH’N INC.
CLOVERLEAF PROPERTIES, INC.
ALKAR HOLDINGS, INC.
ALKAR-RAPIDPAK, INC.
ALKAR-RAPIDPAK BRASIL LLC
      By: Alkar-RapidPak, Inc., its sole member
ALKAR-RAPIDPAK BRASIL LLC
JADE RANGE, LLC
CARTER HOFFMANN, LLC
MEAT PROCESSING EQUIPMENT, LLC
HOUNO HOLDING LLC  
WELLS BLOOMFIELD, LLC



Witness:
 
By:
  
      Name:   
By:
  
 
Title: 
  
Name: 
  
 
 
  


 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGMENT
 
STATE OF
)
 
)  SS
COUNTY OF
)



On this _____ day of December, 2007, before me, appeared
_______________________, to me personally known, who being by me duly sworn, did
say that he/she is the ____________________________ of each of the above-named
corporations, and acknowledged said instrument to be the free act of said
corporations.
 
IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid on the day and year first above written.
 

 
  
 
Notary Public



My Commission Expires:
     
  
 


 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGED AND AGREED:


BANK OF AMERICA, N.A., as
Administrative Agent



Witness:       
 
  
By:
  
By:      Name:   
Name:  
  
 
Title: 
  


ACKNOWLEDGMENT
  
STATE OF ILLINOIS
)
 
)  SS
COUNTY OF COOK
)

  
On this _____ day of December, 2007, before me, appeared ______________, to me
personally known, who being by me duly sworn, did say that he is
________________ of Bank of America, N.A., a national banking association, and
acknowledged said instrument to be the free act of said association.
 
IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid on the day and year first above written.
 

 
  
 
Notary Public



My Commission Expires:
     
  
 

 
THIS INSTRUMENT PREPARED BY
AND AFTER RECORDING RETURN TO:
Jennifer Bruni
Mayer Brown LLP
190 South LaSalle Street
Chicago, Illinois  60603
(312) 782-0600

 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
Identification of Mortgage Documents
 
Site Address:  Elgin, Cook County, Illinois
 
Document
 
Name of
Mortgagor
 
Date of 
Document
 
Document
Number
 
Date of
Recording
Mortgage, Security Agreement, Assignment of Rents and Leases Financing Statement
and Fixture Filing
 
Middleby Marshall, Inc., a Delaware corporation
 
December 21, 2001
 
Recorded as document number
0011234057
 
December 27, 2001
            Re-recorded as document number 0020208485    February 22, 2002 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
Legal Description
 
That part of Sections 6 and 7, Township 41 North, Range 9 East of the Third
Principal Meridian, described as follows:
 
Commencing at a point on the North line of said Section 6, being also the line
of Hanover Township which point is 855.0 feet West from the Northeast corner of
said Section 6; thence South 3 degrees 38 minutes West along the West line of
the Assessors Division 3783.5 feet, more or less, to the Northerly line of Shoe
Factory Road (being a road with a 100.0 foot right of way); thence North 86
degrees 34 minutes 53 seconds West along said Northerly right of way line 71.0
feet; thence North 03 degrees 38 minutes 00 seconds East along a line 71.0 feet
West of and parallel to said West line of the Assessor’s Division, 2220.38 feet
for the point of beginning; thence continuing North 03 degrees 38 minutes 00
seconds East along the last described line 888.63 feet; thence North 89 degrees
51 minutes 43 seconds West, 1009.19 feet; thence South 0 degrees 09 minutes 10
seconds West, 886.8 feet; thence South 89 degrees 51 minutes 43 seconds East
955.24 feet to the point of beginning, in Cook County, Illinois, excepting any
part thereof falling within street dedicated by document recorded November 16,
1990 as number 90562719, known as Toastmaster Drive.
 
PIN:
06-06-200-024

06-06-200-032
 
Common Address:
1400 Toastmaster Drive

Elgin, Illinois

 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
Identification of Mortgage Documents
 
Site Address:  Wake County, North Carolina
 
Document
 
Name of Grantor
 
Date of
Document
 
Document
Number
 
Date of
Recording
Deed of Trust, Security Agreement, Assignment of Rents and Leases Financing
Statement and Fixture Filing
 
Middleby Marshall, Inc., a Delaware corporation
 
December 21, 2001
 
Recorded at
Book 009239, Page 01217-01236
 
January 4, 2002


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
Legal Description


BEGINNING at an iron stake in the western right-of-way margin of N.C. Highway 55
where the southern right-of-way margin of Secondary Road 2765 intersects with
said highway; thence along the western right-of-way margin of N.C. highway 55,
South 0 15’ 25" West 899.43 feet to an iron stake corner with the Denning heirs,
thence a new line with the Denning North 89 42’ 00" West 929.24 feet to an iron
stake corner; thence a new line with Denning, North 0 15’ 25" East 975.81 feet
to an iron stake in the southern right-of-way margin of Secondary Road 2765,
thence along and with the southern right-of-way margin of Secondary Road 2765,
South 85 00’ 06" East 932.43 feet to the point of BEGINNING, and containing
20.00 acres according to a map and survey by Josh Talton, R.L.S., dated 2/5/89,
revised 7/12/89 entitled "Property of Hussman Foodservice Co., Middle Creek
Township, Wake County, North Carolina."

 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
Identification of Mortgage Documents
 
Site Address:  City of Burlington, Vermont
 
Document
 
Name of Grantor
 
Date of 
Document
 
Document
Number
 
Date of
Recording
Mortgage, Security Agreement, Assignment of Rents and Leases Financing Statement
and Fixture Filing
 
Cloverleaf Properties, a Vermont corporation
 
December 21, 2001
 
Recorded at Volume 713, Page 524
 
December 28, 2001
            Re-recorded at Volume 724, Page 602    March 6, 2002 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
Legal Description
 
All that certain piece, parcel or tract of land, with all buildings and
improvements thereon, located in the City of Burlington and more particularly
described as follows:
 
 
1.
Being all rights and title which The G.S. Blodgett Company, Inc. has in and to a
certain pier or breakwater extending into Lake Champlain in Burlington in the
County of Chittenden and State of Vermont.  Being all right and title which was
conveyed to The G.S. Blodgett Company, Inc. by quit claim deed of the Lakeside
Boat Club, dated August 14, 1959 and recorded in Book 151, Page 215 of the City
of Burlington Land Records.

 
 
2.
Being all and the same land and premises conveyed to The G.S. Blodgett Company,
Inc. by warranty deed of Joseph Euclid Lanthier and Bernadette Lanthier, dated
November 5, 1945 and recorded in Book 124, Page 269 of the City of Burlington
Land Records.

 
 
3.
Being all and the same land and premises conveyed to The G.S. Blodgett Co., Inc.
by quit claim deed of the State of Vermont, dated March 31, 1965 and recorded in
Book 169, Page 299 of the City of Burlington Land Records, EXCLUDING, HOWEVER,
that portion of said lands and premises conveyed by G.S. Blodgett Co., Inc. to
Blodgett Supply Company by quit claim deed dated March 2, 1981 and recorded in
Volume 276, Page 131 of the Burlington Land Records.

 
 
4.
Being all and the same land and premises conveyed to The G.S. Blodgett Co., Inc.
by quit claim deed of Vermont Railway, Inc., dated March 29, 1965 and recorded
in Book 169, Page 297 of the City of Burlington Land Records, EXCLUDING,
HOWEVER, that portion of said lands and premises conveyed by G.S. Blodgett Co.,
Inc. to Blodgett Supply Company by quit claim deed dated March 2, 1981 and
recorded in Volume 276, Page 131 of the Burlington Land Records.

 
 
5.
Being all and the same land and premises conveyed to The G.S. Blodgett Co., Inc.
by quit claim deed of Arthur and Alice Danis, dated August 14, 1959 and recorded
in Book 151, Page 214 of the City of Burlington Land Records.

 
 
6.
Being all and the same land and premises conveyed to The G.S. Blodgett Co., Inc.
by quit claim deed of Blodgett Supply Co., Inc., dated March 2, 1981 and
recorded in Book 276, Page 62 of the City of Burlington Land Records.

 
 
7.
Being all right, title and interest in land and premises conveyed to The G.S.
Blodgett Company, Inc. by easement deed of the State of Vermont, dated March 22,
1984 and recorded in Book 302, Page 589 of the City of Burlington Land Records.


 
 

--------------------------------------------------------------------------------

 

 
8.
Being all and the same land and premises conveyed to the G.S. Blodgett Company,
Inc. by Warranty Deed of the City of Burlington, dated December 27, 1967 and
recorded in Volume 187, Page 217 of the City of Burlington Land Records,
excluding, however, the following portions of said lands and premises:

 
A.
All and the same lands and premises conveyed by the G.S. Blodgett Company, Inc.
to the Maltex Partnership by Warranty Deed dated July 7, 1984 and recorded in
Volume 305, Page 530 of the City of Burlington Land Records.

 
 
B.
All and the same lands and premises conveyed by the G.S. Blodgett Company, Inc.
to the State of Vermont by Warranty Deed dated March 30, 1984 and recorded in
Volume 302, Page 610 of the City of Burlington Land Records.

 
Tax No.:
Parcel    053-2-011
               053-2-012
               053-1-012

 
Common Address:  42, 44 and 50 Lakeside Avenue, Burlington, Vermont

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
Identification of Mortgage Documents
 
Site Address:  Bow, Merrimack County, New Hampshire
 
Document
 
Name of Grantor
 
Date of
Document
 
Document
Number
 
Date of
Recording
Mortgage, Security Agreement, Assignment of Rents and Leases Financing Statement
and Fixture Filing
 
Cloverleaf Properties, a Vermont corporation
 
December 21, 2001
 
Recorded at Book 2327, Page 0211
    
Re-recorded at Book 2346, Page 0824
 
December 28, 2001
  
March 8, 2002


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
Legal Description
 
Three tracts of land on U.S. Route 3A, Bow, Merrimack, New Hampshire, described
as follows:
 
TRACT I:
       
Beginning at a stake and stones on the westerly side of the Old Turnpike leading
from Concord to Hooksett, now known as Route 3-A, near the buildings on the
above premises;
     
Thence Westerly 208 feet to a stake and stones;
     
Thence Northerly 200 feet to a stake and stones;
     
Thence Easterly 150 feet to a stake and stones on the line of said Turnpike;
     
Thence by said Turnpike to the point of beginning.
   
TRACT II:
       
Beginning at land now or formerly of Joseph F. Comolli on the Westerly side of
Route 3-A, formerly the Old Turnpike;
     
Thence Southwesterly one hundred eighty-five (185) feet, more or less, by Route
3-A to land now or formerly of Ruth R. Heath;
     
Thence Southeasterly two hundred (200) feet, more or less, by said Heath land to
land of the State of New Hampshire;
     
Thence Southwesterly one hundred fifty (150) feet, more or less, by land of said
State;
     
Thence Westerly three hundred twenty-two (322) feet, more or less, by land of
said State;
     
Thence Northwesterly two hundred eighty (280) feet, more or less, by land of
said State to land of said Comolli;
     
Thence Northeasterly six hundred fifty (650) feet, more or less, by said Comolli
land to the bound begun at.


 
 

--------------------------------------------------------------------------------

 


TRACT III:
       
Beginning at a stone bound set in the Easterly line of Route 3-A, so-called, at
land now or formerly of Cilley, running South 20° 59’ East by the Easterly line
of Route 3-A, a distance of two hundred thirty-one (231) feet to a stone bound;
     
Thence running South 16° 13’ 30” East still by the Easterly line of Route 3-A, a
distance of three hundred eighty (380) feet to a stone bound at the intersection
of the Easterly line of Route 3-A with the Northerly line of Hall street
so-called;
     
Thence turning and running North 45° 59’ 30” East by the Northerly line of Hall
Street eighty-five and sixteen hundredths (85.16) feet to a stone bound at land
now or formerly of the Boston and Maine Railroad;
     
Thence turning and running North 4° 1’ 30” West by land of the Boston and Maine
Railroad a distance of two hundred eighty-one and sixty-two hundredths (281.62)
feet to a stone bound;
     
Thence running North 0° 5’ 30” West still by land of the Boston and Maine
Railroad a distance of eighty-two (82) feet to an iron pin;
     
Thence turning and running North 46° 27’ West by land now or formerly of Cilley,
a distance of one hundred eight and twenty-eight hundredths (108.28) feet to an
iron pin;
     
Thence turning and running North 60° 59’ West still by land of Cilley a distance
of one hundred seventy-three and thirty-five hundredths (173.35) feet to the
point of beginning.
   
This grant includes the side tract on this land and the side track on land
leased from the Boston and Maine Railroad as covered by lease contract #51741A
dated June 8, 1955 and as amended, and subject to the terms of that contract.

    
Tax #:
000097  L/B 509 Route 3-A, Map/Lot:  1-058 and 000091  L/B 510 Route 3-A,
Map/Lot:  1-048


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Identification of Mortgage Documents
 
Site Address:  City of Menominee, Menominee County, Michigan
 
Document
 
Name of Grantor
 
Date of
Document
 
Document
Number
 
Date of
Recording
Mortgage, Security Agreement, Assignment of Rents and Leases Financing Statement
and Fixture Filing
 
Middleby Marshall, Inc., a Delaware corporation
 
August 31, 2005
 
Recorded at Liber 568 Page 18
 
September 28, 2005


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Legal Description
 
Lots 4, 5 and 6 of the plat of Menominee Industrial Park, City of Menominee,
Menominee County, Michigan, according to the recorded plat thereof.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
Identification of Mortgage Documents
 
Site Address:  Lodi Columbia County, Wisconsin
 
Document
 
Name of Grantor
 
Date of
Document
 
Document
Number
 
Date of
Recording
Mortgage, Security Agreement, Assignment of Rents and Leases Financing Statement
and Fixture Filing
 
Alkar-Rapidpak, Inc., a Wisconsin corporation
 
December 20, 2005
 
741135
 
December 27, 2005


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
Legal Description


LOT 1 OF CERTIFIED SURVEY MAP NO. 3377, RECORDED IN VOLUME 22 OF SURVEYS, AT
PAGE 114, AS DOCUMENT NO. 619877, LOCATED IN THE SOUTHWEST ¼ OF THE SOUTHWEST ¼
OF SECTION 22, TOWN 10 NORTH, RANGE 8 EAST, IN THE CITY OF LODI, COLUMBIA
COUNTY, WISCONSIN.
 
TAX KEY NOS. 11246-185.C AND 11246-705.1
 
LOT 1 OF CERTIFIED SURVEY MAP NO. 1424, RECORDED IN VOLUME 6 OF SURVEYS, AT PAGE
186, AS DOCUMENT NO. 479213, AND LOT 1 OF CERTIFIED SURVEY MAP NO. 1447,
RECORDED IN VOLUME 6 OF SURVEYS, AT PAGE 207, AS DOCUMENT NO. 480382.
 
TAX KEY NOS. 11246-705

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
FORM OF INCREASE REQUEST
 
___________________________, 20___
 
Bank of America, N.A., as Administrative Agent
  under the Credit Agreement referred to below
[Address]


Ladies/Gentlemen:
 
Please refer to the Fourth Amended and Restated Credit Agreement dated as of
December 28, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Middleby Marshall Inc. (the
“Company”), The Middleby Corporation, various financial institutions and Bank of
America, N.A., as Administrative Agent.  Capitalized terms used but not defined
herein have the meanings set forth in the Credit Agreement.
 
In accordance with Section 6.2.2 of the Credit Agreement, the Company hereby
requests an increase in the Commitment Amount from $__________ to $__________. 
Such increase shall be made by [increasing the Commitment of ____________ from
$________ to $________] [adding _____________ as an Additional Lender under the
Credit Agreement with a Commitment of $____________] as set forth in the letter
attached hereto.  Such increase shall be effective three Business Days after the
date that the Administrative Agent acknowledges receipt of the letter attached
hereto or such other date as is agreed among the Company, the Administrative
Agent and the [increasing] [Additional] Lender.
 

 
Very truly yours,
     
MIDDLEBY MARSHALL INC.
       
By:
  
 
Name: 
  
 
Title:
  


 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO EXHIBIT G
 
[Date]
 
Bank of America, N.A., as Administrative Agent
  under the Credit Agreement referred to below
[Address]


Ladies/Gentlemen:
 
Please refer to the letter dated __________, 20__ from Middleby Marshall Inc.
(the “Company”) requesting an increase in the Commitment Amount from $__________
to $__________ pursuant to Section 6.2.2 of the Fourth Amended and Restated
Credit Agreement dated as of December 28, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Company, The Middleby Corporation, various financial institutions and
Bank of America, N.A., as Administrative Agent.  Capitalized terms used but not
defined herein have the meanings set forth in the Credit Agreement.
 
The undersigned hereby confirms that it has agreed to increase its Commitment
under the Credit Agreement from $__________ to $__________ effective on the date
which is three Business Days after the acknowledgment of receipt hereof by the
Administrative Agent or on such other date as may be agreed among the Company,
the Administrative Agent and the undersigned.
 

 
Very truly yours,
     
[NAME OF INCREASING LENDER]
       
By:
  
 
Title: 
  

 
Receipt acknowledged as of
_____________, 20___
 
BANK OF AMERICA, N.A., as Administrative Agent
 
By:
  
Name: 
  
Title:
  


 
 

--------------------------------------------------------------------------------

 

ANNEX 2 TO EXHIBIT G
 
[Date]
 
Bank of America, N.A., as Administrative Agent
  under the Credit Agreement referred to below
[Address’


Ladies/Gentlemen:
 
Please refer to the letter dated __________, 20___ from Middleby Marshall Inc.
(the “Company”) requesting an increase in the Commitment Amount from $__________
to $__________ pursuant to Section 6.2.2 of the Fourth Amended and Restated
Credit Agreement dated as of December 28, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Company, The Middleby Corporation, various financial institutions and
Bank of America, N.A., as Administrative Agent.  Capitalized terms used but not
defined herein have the meanings set forth in the Credit Agreement.
 
The undersigned hereby confirms that it has agreed to become a Lender under the
Credit Agreement with a Commitment of $__________ effective on the date which is
three Business Days after the consent hereto by the Administrative Agent, the
Swing Line Lender and each Issuing Lender and the acknowledgement of receipt
hereof by the Administrative Agent, or on such other date as may be agreed among
the Company, the Administrative Agent and the undersigned.
 
The undersigned (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements delivered by the Company pursuant to the Credit
Agreement, and such other documents and information as it has deemed appropriate
to make its own credit and legal analysis and decision to become a Lender under
the Credit Agreement; and (b) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit and legal decisions in taking or not taking action under the
Credit Agreement.
 
The undersigned represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this letter and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement; and
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution and
delivery of this letter and the performance of its obligations as a Lender under
the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

The undersigned agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent or the Company may reasonably
request in connection with the transactions contemplated by this letter.
 
The following administrative details apply to the undersigned:
 
(A)         Notice Address:
 
Legal name: __________________________
Address:    _______________________________
_______________________________
_______________________________
Attention:  _____________________________
Telephone:  (___) _______________________
Facsimile:  (___) ______________________
 
(B)         Payment Instructions:
 
Account No.:  ___________________________
At:  __________________________
 ___________________________
 ___________________________
Reference:    ___________________________
Attention:    ___________________________
 
The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Lender under the Credit Agreement as set forth in the
second paragraph hereof, the undersigned (a) will be bound by the terms of the
Credit Agreement as fully and to the same extent as if the undersigned were an
original Lender under the Credit Agreement and (b) will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 
 

--------------------------------------------------------------------------------

 

This letter shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This letter may be executed
in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
letter by telecopy shall be effective as delivery of a manually executed
counterpart of this letter.  This letter shall be governed by, and construed in
accordance with, the law of the State of Illinois.
 

 
Very truly yours,
     
[NAME OF NEW LENDER]
     
By:
   
Title: 
 


 
 

--------------------------------------------------------------------------------

 


Acknowledged and consented to as of
______________, 20___
 
BANK OF AMERICA, N.A., as Administrative Agent
 
By:
  
Name: 
  
Title:
  



BANK OF AMERICA, N.A., as Swing Line Lender and as
an Issuing Lender


By:
  
Name: 
  
Title:
  



[OTHER ISSUING LENDERS]

 
 

--------------------------------------------------------------------------------

 